SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Financial Statements at December 31, 2013 and 2012 and Independent Auditors' Report Independent auditor’s report To the Board of Directors and Shareholders Braskem S.A. We have audited the accompanying financial statements of Braskem S.A. ("Parent Company"), which comprise the balance sheet as at December 31, 2013 and the statements of operations and comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Braskem S.A. and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31,2013 and the consolidated statements of operations and comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A. as at December 31, 2013, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A. and its subsidiaries as at December 31, 2013, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Braskem S.A., these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value. Our opinion is not qualified in respect of this matter. Other matters Supplementary information - statements of value added We also have audited the parent company and consolidated statements of value added for the year ended December 31, 2013, which are the responsibility of the Company’s management. The presentation of these statements is required by the Brazilian corporate legislation for listed companies, but they are considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Salvador, February 13, 2014 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O- 5 “F” BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 “S” BA Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Consolidated Parent Company Assets Note 2.1.1(a) Revised Revised Current assets Cash and cash equivalents 6 4,335,859 3,287,622 2,425,078 1,627,928 Financial investments 7 86,719 172,146 86,535 155,535 Trade accounts receivable 8 2,810,520 2,326,480 3,814,830 1,834,491 Inventories 9 5,033,593 4,102,055 2,848,700 2,478,550 Taxes recoverable 11 2,237,213 1,476,211 1,246,858 1,005,842 Dividends and interest on capital 0 150 2,645 78,031 130,145 Prepaid expenses 0 62,997 54,013 19,778 14,153 Related parties 10 124,487 13,912 100,173 13,906 Insurance claims 13 27,691 160,981 21,556 160,981 Other receivables 14 240,218 818,434 148,755 761,450 0 0 14,959,447 12,414,499 10,790,294 8,182,981 0 Non-current assets held for sale 1(b)(xxvi) e 2.1.1(b) 37,681 277,828 0 0 14,997,128 12,692,327 10,790,294 8,182,981 0 Non-current assets 0 Financial investments 7 20,779 34,489 20,774 34,088 Trade accounts receivable 8 61,875 37,742 60,328 35,710 Advances to suppliers 9 116,714 116,714 Taxes recoverable 11 1,285,990 1,527,134 899,751 1,026,391 Deferred income tax and social contribution 22 2,653,606 2,062,009 1,769,683 1,100,611 Judicial deposits 12 209,910 179,618 194,397 164,443 Related parties 10 133,649 127,627 404,668 988,589 Insurance claims 13 139,497 47,255 138,308 45,649 Other receivables 14 278,871 218,279 112,497 153,466 Investments in subsidiaries and jointly-controlled investments 15 115,385 118,787 10,479,371 9,591,644 Other investments 0 6,501 6,948 6,123 6,575 Property, plant and equipment 16 25,413,548 21,176,785 11,650,667 11,794,385 Intangible assets 17 2,912,630 2,940,966 2,225,326 2,241,565 33,348,955 28,477,639 28,078,607 27,183,116 Total assets 48,346,083 41,169,966 38,868,901 35,366,097 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Continued Consolidated Parent Company Liabilities and shareholders' equity Note 2.1.1(a) Revised Revised Current liabilities Trade payables 10,421,687 8,897,597 8,845,414 6,446,898 Borrowings 18 1,248,804 1,836,028 1,283,046 1,887,811 Project finance 19 25,745 Derivatives operations 20.2 95,123 293,378 20,751 293,378 Payroll and related charges 490,816 349,176 320,548 249,275 Taxes payable 21 445,424 342,789 316,408 245,173 Dividends and interest on capital 131,799 5,369 129,022 2,160 Advances from customers 26 297,403 237,504 38,274 257,079 Sundry provisions 23 105,856 52,264 60,991 11,930 Post-employment benefits 25 158,137 147,175 158,122 147,175 Accounts payable to related parties 10 127,629 206,991 Other payables 27 174,007 385,577 54,501 29,478 13,594,801 12,546,857 11,354,706 9,777,348 Non-current liabilities held for sale 2.1.1(b) 109,770 13,594,801 12,656,627 11,354,706 9,777,348 Non-current liabilities Borrowings 18 17,353,687 15,675,610 11,721,414 10,534,287 Project finance 19 4,705,661 Derivatives operations 20.2 396,040 396,040 Taxes payable 21 902,875 1,164,753 839,531 1,059,225 Accounts payable to related parties 10 5,148,743 3,667,754 Long-term incentives 24 9,274 10,405 9,274 10,405 Deferred income tax and social contribution 22 2,393,698 2,138,622 1,095,410 1,015,743 Post-employment benefits 25 44,054 36,602 Provision for losses on subsidiaries and jointly-controlled investments 149,213 119,375 Advances from customers 152,635 204,989 53,807 80,463 Sundry provisions 23 449,694 363,411 226,007 144,782 Other payables 27 662,330 266,963 281,646 343,652 27,069,948 19,861,355 19,921,085 16,975,686 Shareholders' equity 29 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 797,979 232,430 797,979 Revenue reserves 410,149 410,149 Other comprehensive income (1,092,691) 337,411 (1,092,691) 337,411 Treasury shares (48,892) (48,892) Accumulated loss (565,549) (565,549) Total attributable to the Company's shareholders 7,544,218 8,564,171 7,593,110 8,613,063 Non-controlling interest 2.1.2 137,116 87,813 7,681,334 8,651,984 7,593,110 8,613,063 Total liabilities and shareholders' equity 48,346,083 41,169,966 38,868,901 35,366,097 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais, except earnings (loss) per share Consolidated Parent Company Note 2.1.1(b) Revised Continued operations Net sales revenue 31 40,969,490 36,160,327 23,542,490 20,634,400 Cost of products sold (35,820,761) (32,709,068) (20,469,552) (18,217,333) Gross profit 5,148,729 3,451,259 3,072,938 2,417,067 Income (expenses) Selling and distribution (1,000,749) (990,365) (597,341) (589,072) General and administrative (1,077,934) (1,071,029) (669,978) (695,828) Research and development (115,812) (106,197) (85,806) (81,653) Results from equity investments 15(c) (3,223) (25,807) 298,241 290,414 Other operating income (expenses), net 33 (211,090) 333,457 122,701 392,159 Operating profit 2,739,921 1,591,318 2,140,755 1,733,087 Financial results 34 Financial expenses (2,549,111) (3,926,209) (2,098,965) (3,404,722) Financial income 773,138 531,928 703,449 364,389 Profit (loss) before income tax and social contribution 963,948 745,239 Current and deferred income tax and social contribution 22 (456,910) 783,111 (235,542) 576,103 783,111 576,103 Profit (loss) for the period of continued operations 507,038 509,697 Discontinued operations results 5 Profit from discontinued operations 424,860 Current and deferred income tax and social contribution (143,313) 281,547 Profit (loss) for the year 507,038 509,697 Attributable to: Company's shareholders 509,697 (731,143) Non-controlling interest 2.1.2 (2,659) (7,162) Profit (loss) for the year 507,038 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais Continued Consolidated Parent Company Note 2.1.1(b) Revised Profit (loss) for the year 507,038 509,697 Other comprehensive income or loss: Items that may be reclassified subsequently to profit or loss: Fair value of cash flow hedge 16,238 (118,000) 16,238 Income tax and social contribution 40,120 (5,522) 40,120 (5,522) (87,400) 10,716 (77,880) 10,716 Fair value of cash flow hedge of foreign subsidiaries (7,140) Exchange variation of foreign sales hedge 20.2.1(b.iii) (2,303,540) (2,303,540) Income tax and social contribution 783,204 783,204 (1,520,336) (1,520,336) Foreign currency translation adjustment 221,270 78,780 205,249 61,662 Total 89,496 72,378 Items that will not be reclassified to profit or loss: Defined benefit plan actuarial (loss) gain 169 (18,204) 169 (18,204) Income tax and social contribution 6,388 6,388 Total 169 169 Total other comprehensive income (loss) 77,680 60,562 Total comprehensive income (loss) for the year Attributable to: Company's shareholders - continued operations (890,241) (952,128) Company's shareholders - discontinued operations 281,547 Non-controlling interest 10,982 9,956 Total comprehensive income (loss) for the year Parent Company Note Basic and diluted Basic Diluted 2.1.1(b) Revised Revised Profit (loss) per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) 30 Earnings per share - common 0.6403 (1.2718) (1.2713) Earnings per share - preferred shares class "A" 0.6403 (1.2718) (1.2713) Earnings per share - preferred shares class "B" 0.6062 Profit (loss) per share attributable to the shareholders of the Company of discontinued operations at the end of the year (R$) 5 Earnings per share - common 0.3536 0.3534 Earnings per share - preferred shares class "A" 1.2718 1.2713 Profit (loss) per share attributable to the shareholders of the Company at the end of the year (R$) Earnings per share - common 0.6403 (0.9182) (0.9179) Earnings per share - preferred shares class "A" 0.6403 (0.9182) (0.9179) Earnings per share - preferred shares class "B" 0.6062 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Unrealized Additional Other Braskem Total Capital Legal Tax profit Returns dividends comprehensive Treasury Accumulated shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve Earnings proposed income shares loss interest interest equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the period: Loss for the period (731,143) (731,143) (7,162) (738,305) Fair value of cash flow hedge, net of taxes 10,716 10,716 10,716 Foreign currency translation adjustment 61,662 61,662 17,118 78,780 72,378 (731,143) (658,765) 9,956 (648,809) Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (952) 952 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Actuarial loss with post-employment benefits, net of taxes (11,816) (11,816) (11,816) (40,004) 28,188 (11,816) (11,816) Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) (482,593) Capital loss from non-controlling interest (17,962) (17,962) Write-off non-controlling by investments sale (125,420) (125,420) Loss on interest in subsidiary (5,917) (5,917) 5,917 Write-off gain on interest in subsidiary by sale (4,632) (4,632) (4,632) Repurchase of treasury shares (36,694) (36,694) (36,694) Cancellation of shares (48,019) 48,019 Absorption of losses (87,710) (4,547) (16,457) 108,714 (48,019) (87,710) (4,547) (16,457) (482,593) (10,549) 11,325 108,714 (529,836) (137,465) (667,301) At December 31, 2012 (Revised) 2.1.1(a) 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 509,697 509,697 (2,659) 507,038 Exchange variation of foreign sales hedge, net of taxes (1,520,336) (1,520,336) (1,520,336) Fair value of cash flow hedge, net of taxes (85,020) (85,020) (2,380) (87,400) Foreign currency translation adjustment 205,249 205,249 16,021 221,270 (1,400,107) 509,697 (890,410) 10,982 (879,428) Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (27,236) 27,236 Realization of additional property, plant and equipment price-level restatement, net of taxes (967) 967 Actuarial loss with post-employment benefits, net of taxes 169 169 169 (28,034) 28,203 169 169 Contributions and distributions to shareholders: Absorption of losses 29 (565,549) 565,549 Capital increase from non-controlling interest 38,321 38,321 Loss on interest in subsidiary (1,961) (1,961) (1,961) Legal reserve 26,895 (26,895) Mandatory minimum dividends (127,751) (127,751) (127,751) Additional dividends proposed 354,842 (354,842) Returns Earnings 28,412 (28,412) (565,549) 26,895 28,412 354,842 (1,961) 27,649 (129,712) 38,321 (91,391) At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Total Unrealized Additional Other Braskem Capital Legal Tax profit Returns dividends comprehensive Treasury Accumulated shareholders' Note Capital reserve reserve incentives reserve Earnings proposed income shares loss interest At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,813,480 Comprehensive income for the period: Loss for the period (731,143) (731,143) Fair value of cash flow hedge, net of taxes 10,716 10,716 Foreign currency translation adjustment 61,662 61,662 72,378 (731,143) (658,765) Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (952) 952 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Actuarial loss with post-employment benefits, net of taxes (11,816) (11,816) (40,004) 28,188 (11,816) Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) Capital loss from non-controlling interest (5,917) (5,917) Write-off non-controlling by investments sale (4,632) (4,632) Repurchase of treasury shares (36,694) (36,694) Cancellation of shares (48,019) 48,019 Absorption of losses (87,710) (4,547) (16,457) 108,714 (48,019) (87,710) (4,547) (16,457) (482,593) (10,549) 11,325 108,714 (529,836) At December 31, 2012 (Revised) 2.1.1(a) 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 509,697 509,697 Exchange variation of foreign sales hedge, net of taxes (1,520,336) (1,520,336) Fair value of cash flow hedge, net of taxes (85,020) (85,020) Foreign currency translation adjustment 205,249 205,249 (1,400,107) 509,697 (890,410) Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (967) 967 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Actuarial loss with post-employment benefits, net of taxes 169 169 (28,034) 28,203 169 Contributions and distributions to shareholders: Absorption of losses 29 (565,549) 565,549 Capital increase from non-controlling interest (1,961) (1,961) Legal reserve 26,895 (26,895) Mandatory minimum dividends (127,751) (127,751) Additional dividends proposed 354,842 (354,842) Returns Earnings 28,412 (28,412) (565,549) 26,895 28,412 354,842 (1,961) 27,649 (129,712) At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows Years ended December 31 All amounts in thousands of reais Consolidated Parent Company Note 2.1.1(b) Revised Profit (loss) before income tax and social contribution and after of discontinued operations results 963,948 (1,378,103) 745,239 (1,307,246) Adjustments for reconciliation of profit (loss) Depreciation, amortization and depletion 2,056,088 1,924,265 1,302,531 1,193,976 Results from equity investments 15(c) 3,223 25,807 (298,241) (290,414) Interest and monetary and exchange variations, net 1,341,770 2,442,973 1,253,324 2,000,307 Other 9,175 294,199 4,298 240,675 4,374,204 3,309,141 3,007,151 1,837,298 Changes in operating working capital Held-for-trading financial investments 97,693 16,716 69,982 16,216 Trade accounts receivable (492,851) (625,130) (2,092,346) (681,681) Inventories (927,435) (566,025) (431,948) (495,689) Taxes recoverable (448,378) (458,763) (68,650) (302,375) Prepaid expenses (8,915) 49,707 (5,626) 45,956 Other receivables (27,019) (529,103) 140,710 (710,879) Trade payables 742,649 2,165,530 1,718,970 1,394,075 Taxes payable (127,443) (430,789) (262,176) (324,774) Long-term incentives (1,131) (4,808) (1,132) (4,808) Advances from customers 6,344 206,044 (299,268) 245,761 Sundry provisions 139,858 94,382 87,934 52,522 Other payables 308,734 389,032 226,212 326,513 Cash from operations 3,636,310 3,615,934 2,089,813 1,398,135 Interest paid (1,123,691) (1,006,840) (630,918) (583,738) Income tax and social contribution paid (54,828) (37,283) (33,569) (35,403) Net cash generated by operating activities 2,457,791 2,571,811 1,425,326 778,994 Proceeds from the sale of fixed assets 2,576 115,846 Proceeds from the sale of investments 689,868 689,868 Cash effect from incorporated (discontinued) subsidiary 9,985 (141,348) 394 Acquisitions of investments in subsidiaries and associates (86) (414,464) (84,282) Acquisitions to property, plant and equipment (5,656,440) (2,792,853) (1,145,447) (1,375,908) Acquisitions of intangible assets (25,748) (15,734) (24,782) (13,384) Held-for-maturity and available for sale financial investments 25,645 (218) 38,211 19,453 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 6,317,022 6,665,938 5,161,555 4,058,052 Payment of borrowings (7,300,718) (5,493,015) (6,070,448) (4,760,048) Project finance 19 Obtained funds 4,562,343 Related parties Obtained loans 1,373,541 1,823,138 Payment of loans (253,248) (366,861) Net current transactions 17,072 (157,210) Dividends paid (35) (482,051) (34) (482,051) Non-controlling interests in subsidiaries 35,628 (20,295) Repurchase of treasury shares (36,694) (36,694) Net cash provided by financing activities 3,614,240 633,883 228,438 78,326 Exchange variation on cash of foreign subsidiaries (69,594) (36,037) Increase in cash and cash equivalents 1,048,237 335,350 797,150 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 2,952,272 1,627,928 2,224,335 Cash and cash equivalents at the end for the period 4,335,859 3,287,622 2,425,078 1,627,928 Increase in cash and cash equivalents 1,048,237 335,350 797,150 The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of value added Years ended December 31 All amounts in thousands of reais Consolidated Parent Company Continued and discontinued operations Note 2.1.1(b) Revised Revenue 47,209,844 43,376,748 27,817,793 25,248,033 Sale of goods, products and services, including discontinued operations 47,384,014 42,647,728 27,658,207 24,868,066 Other income (expenses), net (146,837) 779,083 178,263 410,617 Allowance for doubtful accounts (27,333) (50,063) (18,677) (30,650) Inputs acquired from third parties Cost of products, goods and services sold (38,455,954) (35,782,490) (22,465,636) (20,324,249) Material, energy, outsourced services and others (1,405,722) (1,353,377) (890,744) (820,111) Impairment of assets 1,576 (5,196) (217) 95 Gross value added 7,349,744 6,235,685 4,461,196 4,103,768 Depreciation, amortization and depletion (2,056,088) (1,933,776) (1,302,531) (1,193,976) Net value added produced by the entity 5,293,656 4,301,909 3,158,665 2,909,792 Value added received in transfer 770,744 519,926 1,002,029 655,020 Results from equity investments (3,223) (14,179) 298,241 290,414 Financial income 773,138 532,012 703,449 364,389 Other 829 2,093 339 217 Total value added to distribute 6,064,400 4,821,835 4,160,694 3,564,812 Personnel 860,593 807,804 514,818 505,687 Direct compensation 663,251 608,193 398,369 378,082 Benefits 146,004 150,947 77,422 91,665 FGTS (Government Severance Pay Fund) 51,338 48,664 39,027 35,940 Taxes, fees and contributions 1,984,334 653,659 925,046 254,347 Federal 1,076,431 (174,029) 348,495 (440,584) State 891,151 805,363 571,631 687,777 Municipal 16,752 22,325 4,920 7,154 Remuneration on third parties' capital 2,712,435 4,098,677 2,211,133 3,535,921 Financial expenses (including exchange variation) 2,524,737 3,908,924 2,081,922 3,391,552 Rentals 187,698 189,753 129,211 144,369 Remuneration on own capital 507,038 509,697 Profit (loss) for the year 509,697 (1,012,690) 509,697 (731,143) Non-controlling interests in profit (loss) for the period (2,659) (7,162) Profit from discontinued operations 281,547 Value added distributed 6,064,400 4,821,835 4,160,694 3,564,812 · The statement of value added is not a required part of a set of financial statements under the standards issued by the International Accounting Standards Board (“IASB”). The Management notes are an integral part of the financial statements. 8 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma 1 Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 of which in the Brazilian states of Alagoas (“AL”), BA, Rio de Janeiro (“RJ”), Rio Grande do Sul (“RS”) and São Paulo (“SP”), 5 are located in the United States, in the states of Pennsylvania, Texas and West Virginia and 2 are located in Germany. These units produce thermoplastic resins – polyethylene (“PE”), polypropylene (“PP”) and polyvinyl chloride (“PVC”), as well as basic petrochemicals - such as ethylene, propylene butadiene, toluene, xylene and benzene, as well as gasoline, diesel and LPG (Liquefied Petroleum Gas), and other petroleum derivatives. Additionally, Braskem is also engaged in the import and export of chemicals, petrochemicals and fuels, the production, supply and sale of utilities such as steam, water, compressed air, industrial gases, as well as the provision of industrial services and the production, supply and sale of electric energy for its own use and use by other companies. Braskem also invests in other companies, either as a partner or as shareholder. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. The issue of these financial statements was authorized by the Company’s Board of Directors on February 12, 2014. (a) Significant operating events (i) In 2012, Sunoco Chemicals, Inc. (“Sunoco”) formally informed the Management of Braskem America, Inc. (“Braskem America”) of its alternative plan to supply feedstock to the PP plant in Pennsylvania, after having announced in December 2011 the definitive shutdown of operations of its refinery. The definitive termination of the supply agreement occurred on June 8, 2012, upon payment of the respective compensation set forth in the contract, in the amount of R$235,962 (Note 33). Despite the termination of the supply agreement, operations at the unit were maintained through other propylene supply sources. Another important and fundamental step in maintaining the operations at the plant was the acquisition of a propylene splitter unit from Sunoco on June 29, 2012. This unit transforms refinery-grade propylene into polymer-grade propylene. With the acquisition, Braskem America expanded its supply sources, since the supply of refinery-grade propylene is more abundant in the U.S. market. This acquisition does not represent a business combination, since it does not meet the definitions required by IFRS 3 and its corresponding pronouncement issued by the Committee of Accounting Pronouncements (“CPC”) (CPC 15 (R1)). (ii) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton of PVC*, which expanded Braskem’s total installed capacity to 710 kton*. Total investment in the plant was approximately R$1 billion. (iii) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of RS, a new plant with annual production capacity of 103 kton of butadiene*, which expanded Braskem’s total installed capacity to 477 kton*. Total investment was approximately R$300 million. 9 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma (b) Corporate events (i) On January 27, 2012, the controlling shareholder of Braskem, at the time, BRK Investimentos Petroquímicos S.A. (“BRK”) was proportionally spun-off. In the spin–off, a part of the shares issued by Braskem that were held by BRK was delivered to Petróleo Brasileiro S.A. – Petrobras (“Petrobras”). With the spin-off, BRK became a wholly-owned subsidiary of Odebrecht Serviços e Participações (“OSP”) and maintained ownership of shares corresponding to 50.11% and 28.23% of the voting and total capital of Braskem, respectively. On the same date, the merger of Petrobras Química S.A. – Petroquisa (“Petroquisa”) into Petrobras was approved and Petrobras became the holder of 47.03% and 35.95% of the voting and total capital of Braskem, respectively. (ii) On February 27, 2012, the company Braskem International GmbH (“Braskem Áustria”) was incorporated with the purpose of holding equity interests in other companies, and conducting financial and commercial operations. The capital stock was fully paid up by the Parent Company, a sole partner, in the amount of R$81 (EUR35thousand). (iii) On February 28, 2012, the Extraordinary Shareholders’ Meeting (“ESM”) of the Parent Company approved the merger of the subsidiary Ideom Tecnologia Ltda. (“Ideom”), based on its net book value as of December 31, 2011, in the amount of R$20,762, pursuant to the terms and conditions set forth in the protocol and justification dated February 6, 2012. (iv) On April 30, 2012, the capital stock of the subsidiaries Braskem Petroquímica S.A. (“Braskem Petroquímica”) and Rio Polímeros S.A. (“Riopol”) was increased in the amounts of R$649,639 and R$738,799, respectively, without the issue of new shares. The increases occurred through utilization of the balances recorded under advance for future capital increase. (v) On June 27, 2012, Braskem Áustria incorporated Braskem Petroquímica Ibérica, S.L. (“Braskem Espanha”), which has capital of R$8 (EUR 3 thousand). The purpose of this subsidiary is to hold equity interests in other companies. (vi) On June 30, 2012, BRK was merged into its parent company OSP, which changed its interest to 50.11% and 38.11% of the voting and total capital of the Parent Company, respectively, held directly and indirectly. (vii) On August 27, 2012, Braskem Áustria incorporated Braskem Áustria Finance GmbH (“Braskem Áustria Finance”), which has paid up capital of R$47 (EUR 18 thousand). The subsidiary’s purpose is to raise funds in international financial markets. (viii) On September 3, 2012, a capital increase at the subsidiary Braskem Distribuidora Ltda. (“Braskem Distribuidora”) was approved, with the transfer of the facilities comprising the Water Treatment Unit (WTU) of the Basic Petrochemicals Unit at the Camaçari Petrochemical Complex (BA), in the amount of R$75,024, which corresponds to the residual book value of the assets in this unit, along with the change in the type of company to a corporation operating under the new corporate name of Braskem Distribuidora S.A. (ix) On November 5, 2012, in an ESM, approval was given for the increase in the capital stock of the subsidiary Braskem Idesa S.A.P.I. (“Braskem Idesa”), in the amount of R$41,573 (MXN$266.666 thousand), through the issue of 86,052 Class “A” shares, which was fully paid in by the Parent Company. Subsequently, part of the capital was returned to the non-controlling shareholder, which resulted in an increase in the interest held by the Parent Company in the capital stock of Braskem Idesa, from 65% to 75%. 10 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma (x) On November 9, 2012, the ESM approved the change in the company name of Braskem Distribuidora to Distribuidora de Águas Camaçari S.A. (“Braskem Distribuidora”). (xi) On December 11, 2012, through a series of corporate decisions, the subsidiary Braskem America became a wholly owned subsidiary of Braskem Europe GmbH (“Braskem Alemanha”). (xii) On December 17, 2012, the ESM approved the change in the type of company of Braskem Petroquímica S.A. to a limited liability company, with the new corporate name Braskem Petroquímica Ltda. (“Braskem Petroquímica”). (xiii) On December 28, 2012, the Parent Company and Braskem Participações S.A. (“Braskem Participações”) entered into a private instrument for the purchase and sale of shares through which it sold all shares of the subsidiary Braskem Distribuidora (Note5). (xiv) On December 28, 2012, the Parent Company entered into a private instrument for the purchase and sale of shares through which it sold its interest in the subsidiary Cetrel S.A. (“Cetrel”) (Note 5). (xv) Braskem and Petroquímica de Venezuela S.A. (“Pequiven”) decided to concentrate their estimated investments in Venezuela in the jointly-controlledinvestment Polipropileno Del Sur (“Propilsur”). As a result of this decision, the shareholders meeting held in 2012 decided to withdraw the interest held by Braskem in the jointly-controlled investment Polietilenos de America (“Polimerica”). (xvi) On January 24, 2013, Braskem Participações acquired from Braskem Chile Ltda. (“Braskem Chile”), 215,552 common shares issued by Braskem Argentina S.A. (“Braskem Argentina”) for CLP$21,667thousand. (xvii) On May 15, 2013, the ESM approved the increase in the capital stock of the subsidiary Braskem Idesa, without the issue of new shares, in the amount of R$141,620 (MXN$850,061 thousand), through capital injection of R$106,214 (MXN$637,546 thousand) by the Parent Company and R$35,406 (MXN$212,515 thousand) by the non-controlling shareholder. (xviii) On July 1, 2013, the Parent Company acquired 2 thousand common shares of Odebrecht Comercializadora de Energia S.A. (“OCE”), equivalent to 20% of the capital of that company, whose main corporate purpose is to buy and sell energy in the spot market. Due to the provisions in the shareholders' agreement, OCE was classified as a jointly-controlled investment (xix) On August 30, 2013, the ESM approved the merger of Riopol with Braskem Qpar S.A. (“Braskem Qpar”) and the increase in its capital from R$4,252,353 to R$7,131,165, through the issue of 293,604,915 common shares. (xx) On September 19, 2013, the parent company and Braskem Austria acquired the shares issued by Braskem Mexico and held by Braskem Participações and Braskem Importação e Exportação Ltda. (“Braskem Importação”) for R$1,803 and R$1 , respectively. (xxi) On November 1, 2013, approval was given to increase the capital of the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) through the transfer of assets of the WTU at the Basic Petrochemicals Unit in the Triunfo Petrochemical Complex in RS, amounting to R$37,561. On December 27, 2013, approval was given to a capital increase of R$151 through the transfer of assets, after which the capital increased to R$37,717. 11 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma (xxii) On November 21, 2013, Braskem Mexico constituted Braskem Mexico Servicios S. de R. L. de C.V. (“BraskemMexico Serviços”), whose capital amounts to MXN$3 thousand. The purpose of this subsidiary is to provide services to Braskem Mexico. (xxiii) On November 27, 2013, Common Industries Ltd. (“Common”) repurchased 49,995 of its shares held by Braskem Qpar for US$2,591 thousand. On the same date, Braskem Incorporated Limited (“Braskem Inc”) acquired 5 common shares of Common, also held by Braskem Qpar, for US$259. Furthermore, on the same date Common canceled the shares and Braskem Inc. became the sole shareholder. (xxiv) On December 17, 2013, the Parent Company entered into a share sales agreement (“Agreement”) with Solvay Argentina S.A. (“Solvay Argentina”), through which it committed to acquire, upon the fulfillment of certain conditions provided for in the Agreement ("Acquisition"), shares representing 70.59% of the total and voting capital of Solvay Indupa S.A.I.C. (“Solvay Indupa”). Solvay Indupa, which produces PVC and caustic soda, has two integrated production sites located in: (i) Santo André, (SP), with the capacity to produce 300 kton of PVC* and 170 kton of caustic soda*; and (ii) Bahía Blanca in the Province of Buenos Aires, Argentina, with the capacity to produce 240 kton of PVC* and 180 kton of caustic soda*. The Agreement provides for the acquisition by Braskem of 292,453,490 shares representing 70.59% of the total and voting capital of Solvay Indupa that are held by Solvay Argentina, at the price of US$ 0.085, to be paid upon the settlement of the acquisition. The acquisition price is based on the Enterprise Value of US$ 290 million. Meanwhile, Solvay Indupa holds, as of December 31, 2013, (i) 158,534,671 shares in Solvay Indupa do Brasil S.A. (“Indupa Brasil”) representing 99.99% of the total and voting capital of Indupa Brasil; and (ii) 1,010,638 shares in Solalban Energía S.A. (“Solalban”) representing 58.00% of the total and voting capital of Solalban. As a result of the Acquisition, Braskem will become an indirect shareholder of Indupa Brasil and of Solalban. As a result of the Acquisition, Braskem carried out a public tender offer on December 18, 2013 for shares representing 29.41% of the capital of Solvay Indupa traded on the Buenos Aires Stock Exchange - BCBA, pursuant to governing legislation, and also plans to cancel the registration of Solvay Indupa at the Securities and Exchange Commission of Brazil - (“CVM”). The conclusion and effective implementation of the acquisition is subject to, among other operational conditions, approval by Brazil’s antitrust agency Administrative Council for Economic Defense – (“CADE”). (xxv) On December 30, 2013, Quantiq changed its corporate type to limited liability company, with its new name being Quantiq Distribuidora Ltda. 12 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma (xxvi) On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary DAT for R$315million, to be received during 2014. The investments in DAT are shown in the balance sheet as “non – current assets held for sale”. DAT did not register results or hold liabilities in the year ended on December 31, 2013, and held only fixed assets. The change of administration with the consequent transfer of management of the DAT operations will only occur in 2014. * Unaudited (c) Net working capital On December 31, 2013, net working capital at the Parent Company was negative R$564,412 (negative R$1,594,367 in 2012). On the other hand, consolidated net working capital was positive R$1,402,327 (2012 – R$35,700). The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reasons, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. Braskem also has three revolving credit lines that may be used at any time (Note 4.3). (d) Effect of foreign exchange variation The Company is exposed to foreign exchange variation on the balances and transactions made in currencies other than its functional currencies, particularly in U.S. dollar, such as financial investments, trade accounts receivable, trade payables, borrowings and sales. In addition to the exchange effect of the U.S. dollar in relation to the Brazilian real, Braskem is exposed to the U.S. dollar through its subsidiaries abroad, particularly in Euros and Mexican peso. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date of each operation. The following table shows the U.S. dollar average and end-of-period exchange rates for the fiscal years in this report: Effect of foreign exchange variation End of period rate U.S. dollar - Brazilian real, 2013 2.3426 U.S. dollar - Mexican peso, 2013 13.1005 U.S. dollar - euro, 2013 0.7261 U.S. dollar - Brazilian real, 2012 2.0435 U.S. dollar - Mexican peso, 2012 13.0327 U.S. dollar - euro, 2012 0.7582 Appreciation of the U.S. dollar in relation to the Brazilian real 14.64% Appreciation of the U.S. dollar in relation to the Mexican peso 0.52% Devaluation of the U.S. dollar in relation to the euro -4.23% Average rate U.S. dollar - Brazilian real, 2013 2.3455 U.S. dollar - Mexican peso, 2013 13.0088 U.S. dollar - euro, 2013 0.7296 U.S. dollar - Brazilian real, 2012 2.0778 U.S. dollar - Mexican peso, 2012 12.8647 U.S. dollar - euro, 2012 0.7619 Appreciation of the U.S. dollar in relation to the Brazilian real 12.88% Appreciation of the U.S. dollar in relation to the Mexican peso 1.12% Devaluation of the U.S. dollar in relation to the euro -4.24% 13 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma 2 Summary of significant accounting policies The principal accounting policies applied in the preparation of these financial statements are described below. These policies have been consistently applied to the years presented, with the exception of the cases mentioned in Note 2.1.1. Basis of preparation and presentation of the financial statements The financial statements have been prepared under the historical cost convention and were adjusted, when necessary, to reflect the fair value of assets and liabilities. The preparation of financial statements requires the use of certain critical accounting estimates. It also requires Management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 3. Revised The financial statements of 2012 was retrospectively revised to reflect (a) the effects of the retroactive application of CPC 33 (R1) and IAS 19. The income statements for 2012 was also retrospectively revised to reclassify (b) the results from discontinued operations to continuing operations of IQ Soluções & Química S.A. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) resulting from the Company’s decision to not sell assets previously held for sale. In additional, the Company revised the “Other comprehensive income or loss” at the statement of operations separating the items between “Items that will be reclassified subsequently to profit or loss” and “ Items that will not be reclassified to profit and loss”. (a) Post-employment benefits plans Until 2012, actuarial gains and losses arising from actuarial remeasurement were not recognized if they were lower than 10% (a) of the present value of the defined benefit obligation; and (b) of the fair value of any assets of the plan. The accounting practice adopted in accordance with CPC 33 (R1) and IAS 19 is in note 2.20. 14 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma (b) Held-for-sale assets The Management of the Company decided to maintain the investments in Quantiq and IQAG. Hence, the Company is consolidating the effects of the income statements with retroactive effect in 2012.The Company recorded charges of R$7,300 related to amortization and depreciation in 2013. The effect of those expenses for prior year is immaterial as the decision to classify these investments as held for sale occurred on December 07, 2012. The assets and liabilities of these companies in 2012 are being shown under the items “Non-current assets held for sale” and “Liabilities related to non-current assets held for sale”. Consolidated information from the balance sheets of Quantiq and IQAG: Assets Cash and cash equivalents 9,985 Trade accounts receivable 17,897 Inventories 106,386 Property, plant and equipment 56,727 Intangible assets 13,246 Other 73,587 Total assets Liabilities Trade payables 101,893 Borrowings 1,095 Payroll and related charges 5,232 Other 1,550 Total liabilities 15 Braskem S.A. Notas explicativas da Administração às demonstrações financeiras em 31 de dezembro de 2013 Valores expressos em milhares de reais, exceto quando indicado de outra forma The effects of the resubmission of items (a) and (b) are shown below: Balance sheet Consolidated Parent company (a) Post- (a) Post- employment employment Assets Published benefits Revised Published benefits Revised Current assets and non-current assets held for sale 12,692,327 12,692,327 8,182,981 8,182,981 Non-current Deferred income tax and social contribution 2,055,621 6,388 2,062,009 1,100,611 1,100,611 Investments in subsidiaries and - jointly-controlled investments 86,842 86,842 9,571,515 (11,816) 9,559,699 Other non-current assets 26,328,788 26,328,788 16,522,806 16,522,806 28,471,251 6,388 28,477,639 27,194,932 27,183,116 Total assets 41,163,578 6,388 41,169,966 35,377,913 35,366,097 Liabilities Current liabilities and non-current liabilities held for sale 12,656,627 12,656,627 9,777,348 9,777,348 Non-current Deferred income tax and social contribution 2,138,622 18,204 2,138,622 1,015,743 1,015,743 Other non-current liabilities 17,704,529 18,204 17,722,733 15,959,943 15,959,943 19,843,151 16,975,686 16,975,686 Equity Other comprehensive income 349,227 (11,816) 337,411 349,227 (11,816) 337,411 Other equity 8,226,760 8,226,760 8,275,652 8,275,652 Total attributable to the Company's shareholders 8,575,987 8,564,171 8,624,879 8,613,063 Non-controlling interest 87,813 87,813 8,663,800 8,651,984 8,624,879 8,613,063 Total liabilities and equity 41,163,578 35,377,913 35,366,097 16 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Statement of operations Consolidated (b) Assets held Published for sale Revised Continued operations Net sales revenue 35,513,397 646,930 36,160,327 Cost of products sold (32,209,958) (499,110) (32,709,068) Gross profit 3,303,439 147,820 3,451,259 Income (expenses) Selling and distribution (968,337) (22,028) (990,365) General and administrative (998,261) (72,768) (1,071,029) Research and development (106,198) 1 (106,197) Results from equity investments (25,807) (25,807) Other operating income (expenses), net 333,767 (310) 333,457 Operating profit 1,538,603 52,715 1,591,318 Financial results Financial expenses (3,902,499) (23,710) (3,926,209) Financial income 530,182 1,746 531,928 Profit (loss) before income tax and social contribution 30,751 Current and deferred income tax and social contribution 793,376 (10,265) 783,111 793,376 783,111 Profit (loss) for the period of continued operations 20,486 Discontinued operations results Profit (loss) from discontinued operations 451,262 (26,402) 424,860 Current and deferred income tax and social contribution (149,229) 5,916 (143,313) 302,033 281,547 Loss for the year Attributable to: Company's shareholders (731,143) (731,143) Non-controlling interest (7,162) (7,162) 17 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Statement of comprehensive income Consolidated Parent company Published (b) Post-employment benefits Revised Published (b) Post-employment benefits Revised Loss for the year Other comprehensive income or loss: Items that may be reclassified subsequently to profit or loss Fair value of cash flow hedge 16,238 16,238 16,238 16,238 Income tax and social contribution (5,522) (5,522) (5,522) 10,716 10,716 10,716 10,716 Foreign currency translation adjustment 78,780 78,780 61,662 61,662 Total 89,496 89,496 72,378 72,378 Items that will not be reclassified to profit or loss: Defined benefit plan actuarial (loss) gain (18,204) (18,204) (18,204) (18,204) Income tax and social contribution 6,388 6,388 6,388 6,388 Total Total other comprehensive income or loss 89,496 77,680 72,378 60,562 Total comprehensive income or loss for the year Attributable to: Company's shareholders - continued operations (940,312) (11,816) (952,128) Company's shareholders - discontinued operations 281,547 281,547 Non-controlling interest 9,956 9,956 Total comprehensive income or loss for the year 18 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Consolidated financial statements The consolidated financial statements were prepared and presented in accordance with accounting practices adopted in Brazil, including the standards issued by the CPC, and in accordance with the IFRS issued by the IASB. (a) Consolidation The financial statements of subsidiaries and specific purpose entities included in the consolidated financial statements have been prepared in accordance with the same accounting practices as those adopted by the parent company. The consolidation process provided for in pronouncements CPC 36 (R3) and IFRS 10 corresponds to the sum of balance sheet accounts and profit and loss, in addition to the following eliminations: a) the investments of the Parent Company in the equity of subsidiaries; b) balance sheet accounts between companies; c) income and expenses arising from commercial and financial operations carried out between companies; and d) the portions of profit and loss for the year and assets that correspond to unrealized gains and unrealized losses with third parties on transactions between companies. 19 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The consolidated financial statements comprise the financial statements of the Parent Company and the following entities: Total interest - % Headquarters (Country) Direct and Indirect subsidiaries Braskem Alemanha Germany 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem Austria Austria 100.00 100.00 Braskem Austria Finance Austria 100.00 100.00 Braskem Chile Chile 100.00 100.00 Braskem Espanha Spain 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação Brazil 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 Braskem México Serviços Mexico 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Participações Brazil 100.00 100.00 Braskem Petroquímica Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Qpar Brazil 100.00 100.00 Common British Virgin Islands 100.00 100.00 DAT Brazil 100.00 IQAG Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quantiq Brazil 100.00 100.00 Riopol Brazil 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("Fundo Júpiter) Brazil 100.00 100.00 20 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (a.i) Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Adjusted shareholders' equity Adjusted profit (loss) for the period Braskem Idesa 137,116 87,813 (2,659) (7,162) Total 137,116 87,813 (a.ii) Reconciliation between equity and profit (loss) for the year of parent company and consolidated Shareholders' equity Profit (loss) for the period Note 2.1.1(a) Revised Parent Company 7,593,110 8,613,063 509,697 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) (48,892) Non-controlling interest of Braskem Idesa 137,116 87,813 (2,659) (7,162) Consolidated 7,681,334 8,651,984 507,038 Parent company financial statements The Parent Company financial statements have been prepared in accordance with accounting practices adopted in Brazil, following the provisions in Federal Law 6,404/76, and subsequent amendments (“Brazilian Law of Corporations”), and the standards issued by CPC, and are disclosed together with the consolidated financial statements. The accounting practices adopted in Brazil applicable to the Parent Company financial statements differ from International Financial Reporting Standards (“IFRS”) only in relation to the valuation of investments in subsidiaries and associates based on the equity accounting method, instead of cost or fair value in accordance with IFRS. Operating segment reporting This information is prepared and presented consistently with the internal report provided to the Chief Executive Officer, who is the main operating decision-maker and responsible for allocating resources and assessing performance of the operating segments (Note 36). The determination of results per segment takes into consideration transfers of goods and provision of services between segments that are considered arm’s length sales and stated based on market prices. Foreign currency translation (a) Functional and presentation currency The functional and presentation currency of the Company is the real, determined in accordance with CPC 02 (R2) and IAS 21. 21 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (b) Brazilian real as functional currency The company has a few companies abroad that also use the real as their functional currency. Foreign currency transactions and balances are translated into the functional currency using the foreign exchange rates prevailing at the dates of the transactions or at year end, as applicable. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end foreign exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the statement of operations as “financial income” and “financial expenses”, respectively , except those designated for hedge accounting, which are, in this case, deferred in equity as cash flow hedges. (c) Functional currency other than the Brazilian real Some subsidiaries and a jointly-controlledinvestment have a different functional currency from that of the Parent Company, as follows: Braskem Braskem Braskem Idesa Braskem México Braskem America Braskem Braskem Propilsur Braskem Idesa Serviços México Serviços America Finance Alemanha Áustria USD MXN MXN MXN MXN USD USD EUR EUR USD U.S. dollar EUR Euro MXN Mexican peso The financial statements of these companies are translated into reais based on the following rules: · assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet; · equity is converted at the historical rate, that is, the foreign exchange rate prevailing on the date of each transaction; and · income and expenses for each statement of operations are translated at the monthly average rate. All resulting exchange differences are recognized as a separate component of equity in the account “other comprehensive income”. When a foreign investment is partially or fully written off for any reason, the respective exchange differences recorded in equity are recognized in the statement of operations as part of the gain or loss on the transaction. Cash and cash equivalents Cash and cash equivalents include cash in hand, deposits held at call with banks and highly liquid investments with maturities of three months or less. They are convertible into a known amount and subject to an immaterial risk of change in value (Note 6). 22 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Financial assets Classification and measurement Financial assets are classified as held for trading, loans and receivables held to maturity. This classification depends on the purpose for which they were acquired. These financial assets are derecognized when the corresponding rights to receive cash flows have been received or transferred and the Company has transferred substantially all risks and rewards of ownership of the related assets. Eventual expenses with the acquisition or sale of held-for-trading financial assets are expensed in the statement of operations. For the other financial assets, these expenses, when significant, are added to their respective fair value. (a) Held-for-trading financial assets – these are measured at fair value and they are held to be actively and frequently traded in the short term. The assets in this category are classified as current assets. Derivatives are also categorized as held for trading unless they are designated for hedge accounting (Note 2.6). Held-for-trading financial assets are carried at fair value on an ongoing basis. Gains or losses arising from changes in the fair value of these financial assets are presented in “financial results” in the period in which they arise. (b) Loans and receivables - these are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. The Company’s loans and receivables comprise loans to related parties and accounts with associates (Note 10), trade accounts receivable (Note 8), other accounts receivable (Note 14), cash and cash equivalents (Note 6) and financial investments (Note 7). Loans and receivables are carried at amortized cost using the effective interest method. These assets are stated at cost of acquisition, plus earnings accrued, against profit or loss for the year. Assets held to maturity – the Company’s held-to-maturity financial investments comprise mainly quotas of investment funds in credit rights. Impairment of financial assets The Company permanently assesses the existence of objective evidence that a financial asset, classified as loans and receivables or held-to-maturity is impaired. The criteria the Company uses to determine that there is objective evidence of an impairment loss include: a) significant financial difficulty of the issuer or debtor; b) a breach of contract by the issuer or debtor, such as a default or delinquency in interest or principal payments; c) it becomes probable that the debtor will enter bankruptcy or other financial reorganization; or d) the disappearance of an active market for that financial asset because of financial difficulties. 23 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Losses are recorded when there is objective evidence of impairment as a result of one more events that occurred after the initial recognition of the asset and that loss event has an impact on the future cash flows that can be reliably estimated. The amount of any impairment loss is measured as the difference between the asset’s carrying amount and the present value of future cash flows carried to their future value at market rates and discounted at the financial asset’s original effective interest rate. This methodology does not apply to the calculation of the provision for impairment. The methodology adopted by the Company for recognizing the provision for impairment is based on the history of losses and considers the sum of (i) 100% of the amount of receivables past due for over 180 days; (ii) 50% of the amount of receivables past due for over 90 days; (iii) 100% of the amount of receivables under judicial collection (iv) all the receivables from the first renegotiation maturing within more than 24 months; and (v) 100% of the receivables arising from a second renegotiation with customers. Receivables from related parties are not considered in this calculation. Derivative and non-derivative financial instruments and hedging activities Derivatives are recognized at fair value on an ongoing basis. The recognition of the gain or loss in profit or loss depends on whether the derivative is designated as a hedging instrument. (a) Designated as hedge accounting Management may designate certain derivatives as hedges of a particular risk associated with a recognized asset or liability or a highly probable forecast transaction. It may also designate non-derivative financial instruments as hedge for highly probable future sales in foreign currency (cash flow hedge). The Company documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk Management objectives and strategy for undertaking various hedging transactions. It also documents its assessment, on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. The effective portion (i) of the changes in the fair value of hedge derivatives and (ii) of the exchange variation of financial liabilities designated and qualified as sales flow hedge is recognized in equity, under “other comprehensive income”. These amounts are transferred to profit or loss for the periods in which the hedged item affects the financial results. The ineffective portion is recognized immediately in the statement of operations as “financial result”. When the hedge instrument matures or is sold or when it no longer meets the criteria for hedge accounting, it is prospectively discontinued and any cumulative gain or loss in equity remains in equity and is recognized in profit or loss when the hedged item or transaction affects profit or loss. If the hedged item or transaction is settled in advance, discontinued or is not expected to occur, the cumulative gain or loss in equity is immediately transferred to “financial result”. The cash flow hedge transactions carried out by the Company are described in Note 20.2.1(b). 24 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (b) Derivatives at fair value through profit or loss Derivatives not designated as hedge instruments are classified as current assets or liabilities. Changes in the fair value of these derivative instruments are recognized immediately in the statement of operations under “financial results”, regardless of the instrument contracted. Trade accounts receivable Trade accounts receivable are recognized at the amount billed net of the allowance for doubtful accounts. The Company’s billing period is generally 30 days; therefore, the amount of the trade accounts receivable corresponds to their fair value on the date of the sale (Note 8). Inventories Inventories are stated at the lower between the average acquisition or production cost or at the estimated retail price, net of taxes. The Company determines the cost of its production using the absorption method, and uses the weighted average cost to determine the value of its inventories. Discontinued operations The Company classifies as discontinued the operations related to cash generating units or reportable operating segment that have been divested or are undergoing divestment and are classified as held-for-sale. Profit or loss from discontinued operations is presented in a single item on the statement of operations for the fiscal year. In addition, detailed information is also reported, as follows: (i) revenue, cost of sales, general and administrative expenses and profit or loss before income tax and social contribution; (ii) income tax and social contribution; (iii) gains from the sale of assets that comprise the discontinued operation; and (iv) income tax and social contribution related to item (iii) above. Profit or loss from discontinued operations is recognized after eliminating the revenues and expenses arising from any commercial and financial operations carried out among the companies. Investments in subsidiaries The Company controls an entity when it is exposed or entitled to variable returns on account of its involvement with the entity and is capable of affecting these returns through its power over the entity. Investment gains and losses arising from transactions with non-controlling shareholders are directly recorded in equity in “other comprehensive income”. These gains and losses are transferred to profit or loss for the year when the Company ceases to have control over the related subsidiary. 25 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The Company recognizes, in the Parent Company’s financial statements, a provision for losses in subsidiaries at an amount equivalent to the net capital deficiency of these subsidiaries. This provision is recorded in non-current liabilities with a contra-entry to the account “results from equity investments”. The unrealized gains in operations between the Parent Company and its subsidiaries that are still recorded in the assets held by the Company are fully eliminated from the financial statements of the Parent Company. Investments in associates and other investments Associates are all entities over which the Company has the power to participate in the financial and operating decisions without having control (significant influence). Investments in associates are initially accounted for at cost and subsequently using the equity method and they may include possible goodwill identified on acquisition, net of any accumulated impairment loss. Unrealized gains on transactions between the Company and its associates are eliminated to the extent of the Company’s interest in these investments. Other investments are stated at acquisition cost, less provision for adjustments to market value, when applicable. Investments in jointly-controlled investments Jointly-controlled investments are all entities over which the Company shares, under an agreement, control with one or more parties. Investments in jointly-controlledinvestments are initially accounted for at cost and subsequently using the equity method. The unrealized gains in operations between the Company and its jointly-controlledinvestments are eliminated proportionately to its interest in these investments. Property, plant and equipment Property, plant and equipment is stated at cost net of accumulated depreciation and provision for impairment, when applicable. The cost includes: (a) the acquisition price and the financial charges incurred in borrowings during the phase of construction (Note 16), and all other costs directly related with making the asset usable; and (b) the fair value of assets acquired through business combinations. The financial charges are capitalized on the balance of the projects in progress using (i) an average funding rate of all borrowings; and (ii) the portion of the foreign exchange variation that corresponds to a possible difference between the average rate of financing in the internal market and the rate mentioned in item (i). The machinery, equipment and installations of the Company require inspections, replacement of components and maintenance in regular intervals. The Company makes shutdowns in regular intervals that vary from two to six years to perform these activities. These shutdowns can involve the plant as a whole, a part of it, or even relevant pieces of equipment, such as industrial boilers, turbines and tanks. Shutdowns that take place every six years, for example, are usually made for the maintenance of industrial plants as a whole. Costs of materials and outsourced services that are directly attributable to these shutdowns are capitalized when (i) it is probable that future economic benefits associated with these costs will flow to the Company; and (ii) these costs can be measured reliably. Expenses with each scheduled shutdown are included in property, plant and equipment items that were the subject matter of the stoppage and are fully depreciated until the beginning of the following related stoppage. 26 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The expenditures with personnel, the consumption of small materials, maintenance and the related services from third parties are recorded, when incurred, as production costs. Property, plant and equipment items are depreciated on a straight-line basis. The average depreciation and depletion rates used, determined based on the useful lives of the assets, are presented in Note 16. Projects in progress are not depreciated. Depreciation begins when the assets are available for use. The Company does not attribute a residual value to assets due to its insignificance. Intangible assets The group of accounts that comprise the intangible assets is the following: (a) Goodwill based on future profitability The existing goodwill was determined in accordance with the criteria established by the accounting practices adopted in Brazil before the adoption of the CPC and IFRS pronouncements and represent the excess of the amount paid over the amount of equity of the entities acquired. Upon adoption of the CPC and IFRS pronouncements in 2009, the Company applied the exemption related to business combinations prior to January 1, 2009 and did not remeasure these amounts. This goodwill has not been amortized since that date and it is tested annually for eventual impairment. (b) Trademarks and patents The technologies acquired from third parties, including those acquired through business combination, are recorded at the cost of acquisition and/or fair value and other directly attributed costs, net of accumulated amortization and provision for impairment, when applicable. Technologies that have defined useful lives and are amortized using the straight-line method based on the term of the purchase agreement (between 10 and 20 years) Expenditures with research and development are accounted for in profit or loss as they are incurred. (c) Contractual customer and supplier relationships Contractual customer and supplier relationships arising from a business combination were recognized at fair value at the respective acquisition dates. These contractual customer and supplier relationships have a finite useful life and are amortized using the straight-line method over the term of the respective purchase or sale agreement (between 14 and 28 years). 27 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (d) Software Software is recorded at cost net of accumulated amortization. Cost includes the acquisition price and/or internal development costs and all other costs directly related with making the software usable. All software booked has defined useful life estimated between 3 and 10 years and is amortized using the straight-line method. Costs associated with maintaining computer software programs are recognized in profit or loss as incurred. Impairment of non-financial assets Assets that have indefinite useful lives, as goodwill based on future profitability, are not subject to amortization and are tested annually for impairment. This goodwill is allocated to the Cash Generating Units (“CGU”) or operating segments for the purposes of impairment testing. Assets that that have defined useful lives are reviewed for impairment whenever events or circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized when the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of (i) an asset’s fair value less costs to sell; (ii) and its value in use. Taking into consideration the peculiarities of the Company’s assets, the value used for assessing impairment is the value in use, except when specifically indicated otherwise. The value in use is estimated based on the present value of future cash flows (Note 16(a)). For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are identifiable cash flows that can be CGUs or operating segments. Trade payables Trade payables are obligations arising from the acquisition of goods or services in the ordinary course of business and they are recorded at the amount billed. When applicable, they are recorded at present value based on interest rates that reflect the term, currency and risk of each transaction. The Company calculates the adjustment to present value for operations that have material impact on its financial statements. Borrowings Borrowings are recognized initially at fair value and net of the transaction costs incurred in structuring the transaction, when applicable. Subsequently, borrowings are presented with the charges and interest in proportion to the period incurred . Provisions Provisions are recognized in the balance sheet when (i) the Company has a present legal, contractual or constructive obligation as a result of past events, (ii) it is probable that an outflow of financial resources will be required to settle the obligation and (iii) the amount can be reliably estimated. The provisions for tax, labor and other contingencies are recognized based on Management’s expectation of probable loss in the respective proceedings and supported by the opinion of the Company’s external legal advisors (Note 23). 28 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The contingencies assumed in a business combination for which an unfavorable outcome is considered possible are recognized at their fair value on the acquisition date. Subsequently, and until the liability is settled, these contingent liabilities are measured at the higher of the amount recorded in the business combination and the amount that would be recognized under CPC 25 and IAS 37. Provisions are measured at the present value of the expenditures required to settle the obligation using a rate before tax effects that reflects current market assessments. The increase in the provision due to passage of time is recognized in “financial results”. Current and deferred income tax and social contribution The income tax (“IR”) and social contribution (“CSL”) recorded in the year are determined on the current and deferred tax basis. These taxes are calculated on the basis of the tax laws enacted at the balance sheet date in the countries where the Company operates and are recognized in the statement of operations, except to the extent they relate to items recorded in equity. Deferred income tax and social contribution are recognized on temporary differences between the tax bases of assets and liabilities and their carrying amounts in the financial statements. On the other hand, the deferred income tax and social contribution are not accounted for if they arise from the initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting, nor taxable profit or loss. Deferred income tax and social contribution assets are recognized to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized based on projections of future results prepared and based on internal assumptions and future economic scenarios that will allow for their utilization. The amounts accounted for and projections are regularly reviewed. Deferred income tax and social contribution assets and liabilities are presented net in the balance sheet when there is a legally enforceable right to offset them upon the calculation of current taxes. Accordingly, deferred tax assets and liabilities in different companies or countries are generally presented separately, and not on a net basis. Management periodically evaluates positions taken by the Company in income tax returns with respect to situations in which applicable tax regulation is subject to interpretation. Post-employment benefits The Company sponsors a defined contribution plan and defined benefit plans. (i) Defined contribution plan For the defined contribution plan, the Company pays contributions to private pension plan on contractual or voluntary bases. As soon as the contributions are paid, the Company does not have any further obligations related to additional payments. 29 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (ii) Defined benefit plan The defined benefit plans are financed by the payment of contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plans, as well as the existence of actuarial gains and losses. The liability recognized in respect of these plans is the present value of the defined benefit obligation at the balance sheet date, less the fair value of plan assets, adjusted by actuarial gains or losses and past-service costs. The cost components of defined-benefit plans are recognized as follows: (i) actuarial gains and losses from the actuarial remeasurement are recognized under “other comprehensive income”. (ii) costs of past services are recognized as profit or loss as they are incurred; and (iii) the net amount of interest on the assets and liabilities of the plan are recorded in the financial results of the year. Contingent assets and liabilities and judicial deposits The recognition, measurement and disclosure of contingent assets and liabilities and judicial deposits are performed in accordance with CPC 25 and IAS 37 as follows: (i) Contingent assets – are not recognized in the books, except when Management considers, supported by the opinion of its external legal advisors, the gain to be virtually certain or when there are secured guarantees or for which a favorable final and unappealable decision has been rendered. (ii) Contingent liabilities – are not recognized, except when Management considers, supported by the opinion of its external legal advisors, that the chances of an unfavorable outcome is probable. For unrecognized contingencies, the Company discloses the main proceedings for which an unfavorable outcome is assessed as a possible in (Note28). (iii) Judicial deposits – are maintained in non-current assets without the deduction of the related provisions for contingencies or legal liabilities, unless such deposit can be legally offset against liabilities and the Company intends to offset such amounts . Distribution of dividends The distribution of dividends to shareholders of the company is recognized based on Brazilian Corporation Law and on the bylaws of the Company. Upon closing the balance sheet, the amount corresponding to the minimum mandatory dividend (Note 29(b)) is registered in current liabilities under “dividends and interest on capital” since it is considered a legal obligation provided for in the bylaws of the Company. The portion of dividends that exceeds the minimum mandatory amount is represented in “additional proposed dividend”, in the “revenue reserves” group under shareholders' equity. Once approved by the shareholders’ meeting, this portion is transferred to current liabilities. 30 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Recognition of sales revenue Sales revenue comprises the fair value of the consideration received or receivable for the sale of goods and services in the ordinary course of the Company’s activities. Revenue is shown net of taxes, returns and rebates. Revenue from the sale of goods is recognized when (i) the amount of revenue can be reliably measured and the Company no longer has control over the goods sold; (ii) it is probable that future economic benefits will be received by the Company; and (iii) all legal rights and risks and rewards of ownership have been transferred to the customer. The Company does not make sales with continued Management involvement. Most of Braskem’s sales are made to industrial customers and, in a lower volume, to resellers. The moment at which the legal right, as well as the risks and rewards, are substantially transferred to the customer and determined as follows: (i) for contracts in which the Company is responsible for freight and insurance, the legal right, as well as the risks and rewards, are transferred to the customer after the good is delivered at the contractually agreed destination; (ii) for contracts in which the freight and insurance are the responsibility of the customer, the risks and rewards are transferred at the moment the goods are delivered at the client’s shipping company; and (iii) for contracts in which the delivery of the goods involves the use of pipelines, particularly basic petrochemicals, the risks and rewards are transferred immediately after the Company’s official measures, which is the point of delivery of the goods and transfer of their ownership. The cost of freight services related to sales, transfers to storage facilities and product transfers are included in cost of sales. Rules, changes and interpretation applied for the first time in 2013 Braskem applied for the first time in 2013 the effects of CPC 33 (R1) and IAS 19 – “Employee benefits” (Note 2.1.1 (a)) and the amendment of CPC 26 (R1) and IAS 1 – “Presentation of Financial Statements” including the disclosure of profits and losses in other comprehensive income that will affect or not the result of the period at the Financial of Operations. There are other changes applied for the first time in 2013. Nonetheless, they have no impact to the Company financial statements. Rules, changes and interpretations of standards that will be in force in 2014 Rules, changes and interpretations of standards that will be in force in 2014 and have not been adopted early by the Company: IAS 32 – “Financial Instruments: Presentation” provides further clarification in addition to the application guidance in IAS 32 on the requirement to offset financial assets and liabilities in the balance sheet. The standard will be applicable as of January 1, 2014. This standard has not yet been issued by the CPC. IFRS 10, IFRS 12 and IAS 27 - "Investment Entities" – in October 2012, IASB issued an amendment to the IFRS 10, IFRS 12 and IAS 27 standards, which defines investment entities and introduces an exception to the consolidation of subsidiaries by investment entities, also establishing the accounting treatment in these cases. 31 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais These will be applicable as of January 1, 2014. These standards have not yet been issued by the CPC. The Company analyzed these standards and concluded that there will be no impacts on its consolidated financial statements. Rules, changes and interpretations of standards that are not yet in force Rules, changes and interpretations of standards that currently are not in force and have not been adopted early by the Company: IFRS 9 – “Financial Instruments” outlines the requirements for the classification, measurement and recognition of financial assets and liabilities IFRS 9 was issued in November 2009 and October 2010 and substitutes the paragraphs in IAS 39 related to the classification and measurement of financial instruments. IFRS 9 required classification of financial assets into two categories: measured at fair value and measured at amortized cost. Classification is determined when the financial asset is initially recognized. Classification depends on the business model of the entity and the characteristics of the cash flow arrangements of the financial instruments. For financial liabilities, the standard maintains most of the requirements under IAS 39. The main change is when the fair value option is adopted for financial liabilities, in which case the portion of change in fair value that is attributable to changes in the credit risk of the entity is registered in “other comprehensive income” and not in the statement of operations, except for cases in which this results in accounting mismatches. The standard will be applicable as of January 1, 2015. This standard has not yet been issued by the CPC. 3 Application of critical accounting practices and judgments Critical estimates and judgments Critical estimates and judgments are those that require the most difficult, subjective or complex judgments by Management, usually as a result of the need to make estimates that affect issues that are inherently uncertain. Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from planned results due to differences in the variables, assumptions or conditions used in making estimates In order to provide an understanding of the way the Company forms its judgments on future events, the variables and assumptions used in estimates are presented below: Deferred income tax and social contribution The Company keeps a permanent record of deferred income tax and social contribution on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and nondeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. This information is in the Business Plan, which is approved by the Board of Directors. This plan is prepared by the Executive Board using as main variables the price of the products manufactured by the Company, price of naphtha, expected market growth, Gross Domestic Product (“GDP”), exchange variation, interest rate, inflation rate and fluctuations in the 32 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais supply and demand of inputs and finished products are obtained from expert external consultants, historical performance and results of the Company and its capacity to generate taxable income, improvement in the utilization rates of the Company's plants based on market growth and internal programs focused on operational efficiency, specific incentives from the Brazilian government for the petrochemical sector in Brazil. The Company annually reviews the projection of taxable income. If this projection shows that the taxable income will not be sufficient to absorb the deferred tax, the corresponding portion of the asset that cannot be recovered is written off. The tax losses and negative social contribution bases do not expire under the Brazilian taxation regime, as do tax losses in Germany. Fair value of derivative and non-derivative financial instruments The Company evaluates the derivative financial instruments at their fair value and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg and Reuters. Nevertheless the high volatility of the foreign exchange and interest rate markets in Brazil caused, in certain periods, significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The fair values recognized in its financial statements may not necessarily represent the amount of cash that the Company would receive or pay upon the settlement of the transactions. The fair values of non-derivative, quoted financial instruments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on information provided by the Company’s Management. Useful life of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the Management of Braskem’s plants. The useful lives initially established by independent appraisers are reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. In December 2013, this analysis concluded that the useful lives applied in 2013 should be maintained in 2014. The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, volume of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s Management also decided that (i) depreciation should cover all assets value because when the equipment and installations are no longer operational, they are sold by amounts that are absolutely immaterial; and (ii) land is not depreciated because it has an indefinite useful life. 33 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The useful lives applied to the assets determined the following average depreciation and depletion rates: (%) Buildings and improvements 3.42 3.59 Machinery, equipment and installations 7.23 7.25 Mines and wells 8.96 9.01 Furniture and fixtures 10.28 10.75 IT equipment 21.21 20.50 Lab equipment 9.30 9.90 Security equipment 9.83 9.99 Vehicles 20.02 18.71 Other 15.86 19.54 Business combination In accordance with CPC 15(R1) and IFRS 3, the Company must allocate the cost of the assets acquired and the contingencies and liabilities assumed based on their estimated fair values on the acquisition date. The Management of the Company exercises a significant amount of judgment when measuring tangible assets, identifying and measuring intangible assets, identifying and measuring risks and contingencies, measuring other assets acquired and liabilities assumed and determining remaining useful lives. The use of assumptions in risk measurements and assessments may result in estimated amounts that differ from the assets acquired and liabilities assumed. The Company contracts specialized companies to support it in these activities. If the future results are not consistent with the estimates and assumptions used, the Company may be exposed to losses that may be material. Impairment test for tangible and intangible assets (a) Tangible and intangible assets with defined useful lives On the balance sheet date, the Company makes an analysis to determine if there is evidence that the amount of long-lived tangible assets and intangible assets with defined useful lives will not be recoverable. This analysis is based on the business plan prepared and approved annually by the Management of the Company (Note 3.1). When some indication that the amount of these assets will not be recovered is identified, the Company compares the book value of such assets with the respective values in use. For this test, the Company uses the cash flow that is prepared based on the Business Plan. The assets are allocated to the CGUs as follows: Basic petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the BA; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the RS; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of RJ and SP; 34 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Polyolefins operating segment: · CGU Polyethylene: represented by assets of the PE plants located in Brazil; · CGU Polypropylene: represented by assets of the PP plants located in Brazil; · CGU Renewables: represented by the Green PE plant located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda located in Brazil; International businesses operating segment: · CGU Polypropylene USA: represented by assets of PP plants located in the United States; · CGU Polypropylene Germany: represented by assets of PP plants located in Germany; Chemical Distribution operating segment: · represented by assets of the subsidiaries Quantiq and IQAG. (b) Goodwill based on future profitability and intangible assets with indefinite useful lives Whether there are indications that the amount of an asset may not be recovered or not, the balances of goodwill from future profitability arising from business combinations and intangible assets with indefinite useful lives are tested for impairment at least once a year at the balance sheet date. For the purposes of testing impairment, the Company allocated the goodwill existing at the CGU UNIB South and in the Polyolefins and Vinyls operating segments. The Company’s Management allocated the goodwill to the Polyolefins segment based on the way this goodwill is internally managed. The existing goodwill was generated in a business combination that resulted in the simultaneous acquisition of polypropylene and polyethylene plants. The main raw materials of these plants were already supplied by the Parent Company, which allowed for the obtainment of significant synergies in the operation. These synergies were one of the main drivers of that acquisition. Accordingly, the Company’s Management tested this goodwill and assets for impairment in the ambit of their operating segment since the benefits of the synergies are associated with all units acquired. Provisions and contingent liabilities The contingent liabilities and provisions that exist at the Company are mainly related to discussions in the judicial and administrative spheres arising from primarily labor, pension, civil and tax lawsuits and administrative procedures. Braskem’s Management, based on the opinion of its external legal advisors, classifies these proceedings in terms of probability of loss as follows: Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, that is, the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: 35 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (i) labor claims – the amount of the provision corresponds to the amount to be disbursed as estimated by the Company’s legal counsels; (ii) tax claims - the amount of the provision corresponds to the value of the matter plus charges corresponding to the variation in the Selic rate; and (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is greater than remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. For these claims, except for the cases of business combinations, the Company does not recognize a provision and mentions the most significant ones in a note to the financial statements (Note 28). In business combination transactions, in accordance with the provision in CPC 15 (R1) and IFRS 3, the Company records the fair value of the claims based on the assessment of loss (Note 23). The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss. Remote loss – these are proceedings for which the risk of loss is small. In percentage terms, this probability is lower than 25%. For these proceedings, the Company does not recognize a provision not does it disclose them in a note to the financial statements regardless of the amount involved. The Company’s Management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any financial settlement of the proceeding; and (ii) programs encouraging the payment of the debts implemented in Brazil at the Federal and State levels, in favorable conditions that may lead to a disbursement that is lower than the one that is recognized in the provision or lower than the value of the matter. 4 Risk Management Braskem is exposed to market risks arising from variations in commodity prices, foreign exchange rates and interest rates, credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable, and liquidity risks to meet its obligations from financial liabilities. Braskem adopts procedures for managing market and credit risks that are in conformity with the financial policy approved by the Board of Directors on August 9, 2010. The purpose of risk Management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. 36 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Market risks Braskem prepares a sensitivity analysis for foreign exchange rate and interest rate risks to which it is exposed, which is presented in Note 20.4. (a) Exposure to commodity risks Braskem is exposed to the variation in the prices of various commodities and, in general, seeks to transfer the variations caused by fluctuations in market prices. In addition, the Company entered into derivative operations to hedge against the exposure to risks arising from isolated transactions involving the commodities naphtha and ethylene (Note 20.2.1). (b) Exposure to foreign exchange risk Braskem has commercial operations denominated in or pegged to foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the functional currency (Brazilian real, Mexican peso and Euro) and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through the combination of debt, financial investments, accounts receivable and raw material purchases denominated in foreign currencies and through derivative operations. Braskem’s financial policy for managing foreign exchange risks provides for the maximum and minimum coverage limits that must be observed and which are continuously monitored by its Management. On December 31, 2013, Braskem prepared sensitivity analyses for exposures to the risks of fluctuations in Euro and U.S. dollar, as informed in Note 20.4. (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in Libor. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”) and in the Interbank Certificate of Deposit (“daily CDI”) rate. In the year, Braskem held swap contracts (Note 20.2.1) in which it: (i)receives the pre-contractual rate and pays the CDI overnight rate; and (ii) receives Libor and pays a fixed rate. On December 31, 2013, Braskem prepared a sensitivity analysis for the exposure to the floating interest rates Libor, CDI and TJLP, as informed in Notes 20.4(f), (g) and (h). 37 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with major financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On December 31, 2013, Braskem held netting contracts with Banco Citibank S.A., HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A., Banco Safra S.A., Banco Santander S.A., Banco Votorantim S.A., Banco West LB do Brasil S.A., Banco Caixa Geral – Brasil S.A., and Banco Bradesco S.A. Approximately 36% of the amounts held in cash and cash equivalents (Note 6) and financial investments (Note 7) are contemplated by these agreements, whose related liabilities are accounted for under “borrowings” (Note 18). The effective netting of these amounts is possible only in the event of default by one of the parties. With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is the sum of their carrying amounts less any provisions for impairment losses. On December 31, 2013, the balance of trade accounts receivable was net of allowance for doubtful accounts of R$282,753 (2012 - R$256,884) (Note 8). Liquidity risk Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity needed to comply with obligations of the following month; and (ii) ensuring that the Company maintains liquidity during potential crises. These amounts are calculated based on the projected operating cash generation, less short-term debts, working capital needs and other items. Some of Braskem’s borrowing agreements had financial covenants that linked net debt and the payment of interest to its consolidated EBITDA (earnings before interest, tax, depreciation and amortization) (Note 18), which were monitored on a quarterly basis by the Company’s Management. These agreements were settled in the third quarter of 2012 and the Company no longer holds commitments of this nature. Additionally, Braskem has three revolving credit lines that may be used without restrictions in the amounts of: (i) US$350 million for a period of 4 years as from November 2012; and (ii) US$250 million for a period of 5 years as from August 2011; and (iii) R$450 million for a period of 3 years as from December 2012. These credit facilities enable Braskem to reduce the amount of cash it holds. As of December 31, 2013, none of these credit lines had been used. The table below shows Braskem’s financial liabilities by maturity, corresponding to the period remaining between the balance sheet date and the contractual maturity date. These amounts are calculated from undiscounted cash flows and may not be reconciled with the balance sheet. 38 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Consolidated Until Between one and Between two and More than one year two years five years five years Total Financial liabilities Trade payables 10,421,687 10,421,687 Borrowings 1,291,993 3,896,070 3,875,378 20,445,519 29,508,960 Project finance 29,317 106,888 720,944 6,588,359 7,445,508 Derivatives 95,123 (68,128) 464,168 491,163 Other payables (i) 133,416 142,326 370,420 646,162 At December 31, 2013 11,838,120 4,068,246 5,202,816 27,404,298 48,513,480 (i) Refers to amounts payable to non-controlling shareholders of Braskem Idesa and amounts payable to BNDES Participações S.A., as part of the business combination with Quattor, in the amounts of R$370,420 and R$275,742, respectively. Capital Management The ideal capital structure, according to Braskem’s Management, considers the balance between own capital and the sum of all payables less the amount of cash and cash equivalents and investments. This composition meets the Company’s objectives of perpetuity and of offering an adequate return to shareholders and other stakeholders. This structure also permits borrowing costs to remain at adequate levels to maximize shareholder remuneration. Due to the impact of the U.S. dollar on the Company’s operations, the Management of Braskem believes that the own capital used for capital Management purposes should be measured in this currency and on a historical basis. Moreover, the Company may temporarily maintain a capital structure that is different from this ideal. This occurs, for example, during periods of growth, when the Company may finance a large portion of its projects through borrowings, provided that this option maximizes return for shareholders once the financed projects start operating. In order to adjust and maintain the capital structure, the Management of Braskem may also consider the sale of non-strategic assets, the issue of new shares or even adjustments to dividend payments. As is also the case of liquidity, capital is not managed at the Parent Company level, but rather at the consolidated level. 5 D iscontinued operations In the last quarter of 2012, the Management of the Company divested its interests in the capital of Cetrel and Braskem Distribuidora. The accounting practices used to recognize and measure these transactions are described in Note 2.9. · Cetrel Braskem held 54.2% of the total and voting capital of Cetrel, whose activities include effluent treatment, industrial waste Management, air and water monitoring, laboratory services and environmental consulting services. This investment was sold, on December 28, 2012, to Odebrecht Ambiental (Note 1(b.xiv)) for R$208,100. The sale price defined by the parties was confirmed by a specialized company contracted for this purpose, which issued a favorable fairness opinion regarding the price. The amount was fully received in 2013. With this sale, Braskem recognized a gain of R$48,827 in 2012. 39 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The results of Cetrel for 2012 and the gain from its divestment are presented in the line “profit or loss from discontinued operations” in the consolidated statements of operations and detailed in item (a) of this Note. The operating profit or loss of Cetrel was presented under segment information as “Other segments” (Note 36). · Braskem Distribuidora Braskem held 100% of the capital of Braskem Distribuidora, whose business activities include the production of demineralized, clear drinking water and managing the fire water reservoir. This investment was sold on December 28, 2012 to Odebrecht Ambiental for R$444,000. The sale price defined by the parties was confirmed by a specialized company, which issued a favorable fairness opinion regarding the price. The amount was fully received in 2013. With this sale, Braskem recognized a gain of R$359,892 in 2012. The results of Braskem Distribuidora for 2012 and the gain from its divestment are presented in the line “profit or loss from discontinued operations” in the consolidated statements of operations and detailed in item (a) of this Notes. The operating results of Braskem Distribuidora were presented in the segment information as “Other segments” (Note 36). 40 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (a) Gains or losses from discontinued operations Consolidated statements of discontinued operations. Note 2.1.1(b) Revised Net sales revenue 81,703 Cost of products sold (48,660) Gross profit Selling, General and administrative expenses (30,592) Other operating income, net 5,209 Operating loss Financial results 8,481 Gain on sale of equity investments 408,719 Profit before income tax and social contribution Current and deferred income tax and social contribution (143,313) Discontinued operations results This information is presented after eliminating the operations between companies in the group. 41 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (b) Cash flow statements from discontinued operations Consolidated cash flow statements from discontinued operations. Note 2.1.1(b) Revised Profit before income tax and social contribution 424,860 Adjustments for reconciliation of profit Depreciation, amortization and depletion 10,644 Interest and monetary and exchange variations, net 2,964 Gain on sale of equity investments (408,719) Other adjustments 1,276 31,025 Changes in operating working capital 2,642 Net cash generated by operating activities 33,667 Acquisitions to property, plant and equipment (33,883) Acquisitions of intangible assets (732) Net cash used in investing activities Short-term and long-term debt Payment of borrowings (19,423) Non-controlling interests in subsidiaries 9,930 Net cash used in financing activities Increase in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the period 141,804 Cash and cash equivalents at the end of the period 131,363 Decrease in cash and cash equivalents 42 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (c) Statement of value added for discontinued operations Consolidated statements of value added from discontinued operations. Note 2.1.1(b) Revised Revenue 409,246 Other revenue, net 409,246 Inputs acquired from third parties Cost of products, goods and services sold (167) Material, energy, outsourced services and others (41) Gross value added 409,038 Depreciation, amortization and depletion (2,019) Net value added produced by the entity 407,019 Value added received in transfer 13,511 Non-controlling interests in subsidiaries 11,628 Financial income 84 Other 1,799 Total value added to distribute 420,530 Taxes, fees and contributions 138,980 Federal 138,965 Municipal 15 Remuneration on third parties' capital 3 Financial expenses (including exchange variation) 3 Remuneration on own capital 281,547 Result from discontinued operations 281,547 Value added distributed 420,530 43 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais 6 Cash and cash equivalents Consolidated Parent Company Cash and banks (i) 987,824 398,142 131,210 9,332 Cash equivalents: Domestic market 1,906,790 1,293,164 1,835,423 1,278,816 Foreign market (i) 1,441,245 1,596,316 458,445 339,780 Total 4,335,859 3,287,622 2,425,078 1,627,928 (i) The amount of R$656,427 corresponds to cash and bank balance and R$153,448 corresponds to cash equivalents abroad of Braskem Idesa, available for its use on the project. Investments in Brazil are mainly represented by fixed-income instruments and time deposits held by the exclusive FIM Sol fund. Investments abroad mainly comprise fixed–income instruments issued by first-class financial institutions (time deposit) with high market liquidity. 7 Financial investments Consolidated Parent Company Held-for-trading Investments in FIM Sol 61,670 50,803 61,670 50,803 Investments in foreign currency 3,773 5,256 3,773 5,256 Shares 1,170 3,023 1,170 3,023 Loans and receivables Investments in FIM Sol 77,469 77,469 Investments in local currency 513 513 Held-to-maturity Quotas of investment funds in credit rights (i) 40,696 52,559 40,696 52,559 Restricted deposits 1,281 Time deposit investment 189 15,731 Investments in foreign currency (ii) 469,376 307,639 Compensation of investments in foreign currency (ii) (469,376) (307,639) Total 107,498 206,635 107,309 189,623 In current assets 86,719 172,146 86,535 155,535 In non-current assets 20,779 34,489 20,774 34,088 Total 107,498 206,635 107,309 189,623 (i) On December 31, 2013, the Parent Company held junior subordinated shares issued by receivables-backed investment funds. These shares are measured by their redemption value and are held until the conclusion of operations of said funds. The funds issue two other types of shares that enjoy priority in compensation over the junior subordinated shares. The risk related to the operations of these funds is limited to the value of the shares held by the Parent Company. (ii) On December 31, 2013, Braskem Holanda had financial investments held to maturity that are irrevocably offset, by an export prepayment agreement of the Parent Company, in the amount of US$200million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 18). This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provide for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 44 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais 8 Trade accounts receivable Consolidated Parent Company Consumers Domestic market 1,578,008 1,038,673 1,203,071 790,518 Foreign market 1,577,140 1,582,433 2,872,881 1,283,605 Allowance for doubtful accounts (282,753) (256,884) (200,794) (203,922) Total 2,872,395 2,364,222 3,875,158 1,870,201 In current assets 2,810,520 2,326,480 3,814,830 1,834,491 In non-current assets 61,875 37,742 60,328 35,710 Total 2,872,395 2,364,222 3,875,158 1,870,201 The breakdown of trade accounts receivable by maturity is as follows: Consolidated Parent Company Accounts receivables not past due 2,650,938 2,051,353 2,283,066 1,397,535 Past due securities: Up to 90 days 246,740 350,476 699,467 429,715 91 to 180 days 8,393 5,814 593,583 28,654 As of 180 days 249,077 213,463 499,836 218,219 3,155,148 2,621,106 4,075,952 2,074,123 Allowance for doubtful accounts (282,753) (256,884) (200,794) (203,922) Total customers portfolio 2,872,395 2,364,222 3,875,158 1,870,201 The changes in the balance of the allowance for doubtful accounts are presented below: Consolidated Parent Company Balance of provision at the beginning of the year (253,607) (203,922) (189,071) Provision in the year (27,333) (53,255) (18,677) (30,650) Write-offs 23,250 27,374 21,805 15,799 Write-off by investment sale 818 Transfers (of) to non-current assets held for sale 21,786 Balance of provision at the end of the year The Company realizes part of its trade accounts receivable through the sale of trade notes to funds that acquire receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. 45 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais 9 Inventories Consolidated Parent company Finished goods 3,429,979 2,622,736 1,717,416 1,417,380 Raw materials, production inputs and packaging 1,113,272 1,175,451 851,448 908,298 Maintenance materials 230,822 211,517 122,848 113,118 Advances to suppliers 236,672 61,385 190,931 10,969 Imports in transit and other 139,562 30,966 82,771 28,785 Total 5,150,307 4,102,055 2,965,414 2,478,550 In current assets 5,033,593 4,102,055 2,848,700 2,478,550 In non-current assets 116,714 - 116,714 - Total 5,150,307 4,102,055 2,965,414 2,478,550 Advances to suppliers and expenditures with imports in transit are mainly related to operations for the acquisition of the main raw material. 10 Related parties The Parent Company and its subsidiaries carry out transactions among themselves and with other related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s Management. (a) Consolidated Balances at December 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment Refinaria de Petróleo Riograndense S.A. ("RPR") 150 (i) 150 3,106 150 150 3,106 Associated companies Borealis Brasil S.A. ("Borealis") 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 440 78,068 37,436 (ii) 115,944 782,565 (iii) 782,565 533,498 Petrobras and subsidiaries 99,018 9,925 36,307 42,013 (ii) 187,263 67,348 66,301 133,649 1,833,040 Other 15,135 15,135 - 114,593 9,925 114,375 79,449 318,342 67,348 66,301 782,565 916,214 2,366,538 Total 125,961 10,112 114,375 79,599 330,047 67,348 66,301 782,565 916,214 2,369,644 (i) Amount in “dividends and interest on capital payable”. (ii) Amounts related to raw material suppliers. (iii) Amount of R$665,851 in “Property, plant and equipment” related to ongoing construction works and R$116,714 related raw material supply. 46 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Income statement transactions from January to December 31, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 18,775 39,640 18,775 39,640 Associated companies Borealis 291,836 291,836 Related companies Odebrecht and subsidiaries 23,707 284,433 Petrobras and subsidiaries 1,369,882 15,980,040 4,525 Other 34,014 4,625 1,427,603 16,269,098 4,525 Post employment benefit plan Odebrecht Previdência Privada ("Odeprev") 19,703 19,703 Total 1,738,214 16,308,738 4,525 19,703 Balances at December 31, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR - - - 2,645 (i) 2,645 - - - 2,645 2,645 - Associated companies Borealis 1,017 187 1,204 1,017 187 1,204 - Related companies Odebrecht and subsidiaries - - - 652,100 (ii) 652,100 1,388 Petrobras and subsidiaries 95,462 13,725 109,187 62,822 64,805 127,627 1,505,754 Sansuy 15,640 15,640 111,102 13,725 652,100 776,927 62,822 64,805 127,627 1,507,142 Total 112,119 187 13,725 654,745 780,776 62,822 64,805 127,627 1,507,142 (i) Amount in “dividends and interest on capital receivable”. (ii) Amount in “other receivables” in the balance sheet. 47 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Income statement transactions from January to December 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment Propilsur 43 RPR 24,434 42,925 743 24,434 42,925 786 Associated companies Borealis 143,477 143,477 Related companies Odebrecht and subsidiaries 276,193 Petrobras and subsidiaries 1,227,344 16,783,645 4,304 Sansuy 27,871 11,050 Other 3,150 232,988 17,303,876 4,304 Post employment benefit plan Odeprev 24,898 24,898 Total 24,898 48 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (b) Parent Company Balances at December 31, 2013 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Other Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 47,985 39,287 87,272 Braskem Argentina 53,415 53,415 Braskem Chile 12,613 12,613 Braskem Holanda 265,132 265,132 Braskem Idesa 23,794 2,742 5,577 32,113 Braskem Inc 1,759,572 33 1,759,605 9,104 9,104 Braskem Petroquímica 39,332 71 66,300 (i) 105,703 Braskem Qpar 28,905 23,342 52,247 313,417 313,417 Quantiq 596 11,580 (i) 12,176 Other 2,021 263 2,103 4,387 1,742 67 1,809 2,232,769 3,005 71,009 77,880 2,384,663 315,159 9,171 324,330 Jointly-controlled investment RPR 151 (i) 151 151 151 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 3,651 35,473 (ii) 39,124 136,714 (iv) 136,714 Petrobras and subsidiaries 99,018 9,925 16,047 28,233 (ii) 153,223 67,348 12,990 80,338 Other 14,980 14,980 117,649 9,925 16,047 63,706 207,327 67,348 12,990 136,714 217,052 SPE FIM Sol 1,396,323 (iii) 1,396,323 1,396,323 1,396,323 Total 2,361,786 13,117 87,056 1,538,060 4,000,019 315,159 76,519 12,990 136,714 541,382 (i) Amounts in “dividends and interest on capital receivable”. (ii) Amounts related raw material supply. (iii) Amounts in “cash and cash equivalents”: R$1,334,653 and in “financial investments": R$61,670. (iv) Amount of R$20,000 in “property, plant and equipment”, related to ongoing construction works, and R$116,714 related raw material supply. 49 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Balances at December 31, 2013 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Other payable Advance to export Current accounts Payable notes Subsidiaries Braskem America 3,018 34,064 3,170 40,252 662,956 662,956 Braskem Austria 48,036 48,036 351,390 351,390 Braskem Holanda 41,090 41,090 3,874,252 3,874,252 Braskem Importação 101 101 Braskem Inc 3,863,320 248,544 917 4,112,781 3,720,604 98,795 3,819,399 Braskem Participações 1,448 1,448 Braskem Petroquímica 5,625 6 5,631 138,742 138,742 Braskem Qpar 3,692 11 3,703 Quantiq 327 327 16,782 16,782 IQAG 4,270 4,270 Politeno Empreendimentos 7 7 3,875,982 248,544 123,190 4,104 4,251,820 3,720,604 4,888,598 159,902 100,243 8,869,347 Jointly-controlled investment RPR 256 256 256 256 Related companies Odebrecht and subsidiaries 61,631 335 61,966 Petrobras and subsidiaries 1,572,473 1,572,473 1,634,104 335 1,634,439 Total 5,510,342 248,544 123,190 4,439 5,886,515 3,720,604 4,888,598 159,902 100,243 8,869,347 50 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Income statement transactions from January to December 31, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 10,587 (128,204) Braskem Argentina 187,316 12,424 Braskem Austria (77,554) Braskem Chile 31,804 1,456 Braskem Holanda 436,576 (579,645) Braskem Idesa 58,950 48,874 Braskem Inc 2,018,463 1,802,855 (1,009,651) Braskem Petroquímica 481,106 242,168 Braskem Qpar 183,902 347,409 Quantiq 140,070 10,129 Other 12 3,548,774 2,402,561 Jointly-controlled investment RPR 17,680 5,660 17,680 5,660 Associated companies Borealis 266,716 266,716 Related companies Odebrecht and subsidiaries 23,707 281,218 Petrobras and subsidiaries 930,354 10,963,823 4,525 Other 33,995 4,625 988,056 11,249,666 4,525 Post-employment benefit plan Odeprev 15,321 15,321 Total 4,821,226 13,657,887 15,321 51 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Balances at December 31, 2012 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 20,295 4,011 24,306 Braskem Argentina 95,273 20 95,293 Braskem Chile 429 429 Braskem Holanda 7,588 168 39 7,795 Braskem Idesa 3,026 3,026 Braskem Inc 478,182 478,182 7,584 7,584 Braskem Participações 96 96 1,611 1,611 Braskem Petroquímica 5,939 34,000 (i) 39,939 54,085 54,085 Braskem Qpar 1,138 196 1,334 849,437 849,437 Quantiq 610 610 Lantana 57 57 Riopol 5,066 50 93,500 (i) 98,616 614,520 7,301 305 127,500 749,626 905,133 7,641 912,774 Jointly-controlled investment RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 252 187 439 252 187 439 Related companies Odebrecht and subsidiaries 652,148 (ii) 652,148 Petrobras and subsidiaries 85,566 6,113 91,679 62,822 12,993 75,815 Sansuy 15,609 15,609 101,175 6,113 652,148 759,436 62,822 12,993 75,815 SPE FIM Sol 1,083,190 (iii) 1,083,190 1,083,190 1,083,190 Total 715,947 7,488 6,418 1,865,483 2,595,336 905,133 70,463 12,993 988,589 (i) Amounts in "dividends and interest on capital receivable". (ii) Amount in "other accounts receivable" in the balance sheet. (iii) Amount in “cash and cash equivalents”: R$954,919 and in “financial investments": R$128,271. 52 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Balances at December 31, 2012 Liabilities Current Non-Current Trade payables Advances from customers Borrowings Accounts payable to related parties Outros Total Borrowings Accounts payable to related parties Outros Total Advance to export Other payable Advance to export Other payable Subsidiaries Braskem America 181,639 170 181,809 408,700 408,700 Braskem Holanda 80 24,382 24,462 2,521,323 2,521,323 Braskem Importação 113 113 Braskem Inc 2,677,575 53,406 800 2,731,781 3,245,562 86,181 (ii) 3,331,743 Braskem Petroquímica 863 863 Braskem Qpar 40 40 Quantiq 1,954 (i) 1,954 81,418 (i) 81,418 IQAG 1,235 (i) 1,235 Politeno Empreendimentos 15 15 Riopol 954 954 651,422 (iii) 651,422 2,679,432 80 53,406 206,021 970 1,954 2,941,863 3,245,562 737,731 82,653 Related companies Odebrecht and subsidiaries 1,388 1,388 Petrobras and subsidiaries 1,193,461 1,193,461 1,194,849 1,194,849 Total 3,874,281 80 53,406 206,021 970 1,954 4,136,712 3,245,562 737,731 82,653 (i) Amounts in “liabilities related to non-current assets held for sale”. (ii) Amount in “current accounts”. (iii) Amount in “trade notes payable”. 53 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Income statement transactions from January to December 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 13,356 (15,722) Braskem Argentina 173,400 2,058 Braskem Chile 23,377 113 Braskem Finance 1 Braskem Holanda 444,607 (410,883) Braskem Idesa 108 Braskem Inc 473,398 2,032,821 (593,624) Braskem Petroquímica 344,950 218,279 (1) Braskem Qpar 29,501 99,532 (22,822) Ideom 2 5,500 Lantana 5 Riopol 157,483 103,846 1,833,873 2,471,114 Jointly-controlled investment Polimerica 28 Propilsur 43 RPR 22,509 1,482 743 22,509 1,482 814 Associated companies Borealis 125,107 125,107 Related companies Odebrecht and subsidiaries 273,395 Petrobras and subsidiaries 763,842 10,366,807 4,653 Sansuy 27,841 11,050 Other 3,150 231,385 794,833 10,882,637 4,653 Post employment benefit plan Odeprev 20,382 20,382 Total 2,776,322 13,355,233 As provided for in the Company’s bylaws, the Board of Directors has the exclusive power to decide on any contract but those related to the supply of raw materials that exceed R$5,000 per operation or R$ 15,000 altogether per year. This provision encompasses contracts between the Parent Company and its subsidiaries and any of its common shareholders, directors of the Company, its parent company or subsidiary or its respective related parties. Additionally, the Company has a Finance and Investment Committee that, among other things, monitors the contracts with related parties that are approved by the Board of Directors. Pursuant to Brazilian Corporation Law, officers and directors are prohibited from: (i)performing any acts of freedom with the use of the Company’s assets and in its detriment; (ii) intervening in any operations in which these officers and directors have a conflict of interest with the Company or in resolutions in which they participate; and (iii) receiving, based on their position, any type of personal advantage from third parties, directly or indirectly, without an authorization granted by the competent body. 54 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The related parties have the following relationship with the Company: · Cetrel: subsidiary of Odebrecht · CNO: subsidiary of Odebrecht · Odebrecht Ambiental: subsidiary of Odebrecht · OCS: subsidiary of Odebrecht · Petrobras: shareholder of Braskem · Petrobras Global Trading BV: subsidiary of Petrobras · Refap: marged by Petrobras The transactions with related parties, except wholly-owned subsidiaries of the Company, are summarized below: · Cetrel: (i) In November 2012, an agreement was executed for the acquisition of reuse water by plants installed in the Camaçari Petrochemical Complex for a period of 15 years and with an estimated value of R$120 million; (ii) In August 2010, an agreement was executed for the treatment of the effluents discharged by the plants located in the Camaçari Petrochemical Complex for a period of 4 years and with a total maximum value of R$60million. · CNO : (i) Braskem – In February 2007, an agreement was executed, with the objective of performing services in the shutdowns for maintenance and inspection in the industrial units. This agreement is valid through February, 15 2014 and provides for a different price for each type of activity carried out by CNO ; (ii) Braskem Idesa – In September 2012, an agreement was executed , for the engineering, procurement and construction services of the Ethylene XXI Project. The contract has an estimated value of US$3 billion and duration through 2015. · Odebrecht Ambiental: In September 2009, the Company entered into an agreement for the acquisition of reuse water with Aquapolo (a special purpose entity formed by Odebrecht Ambiental and the water utility Company of Basic Sanitation of São Paulo State (“SABESP”) for the production of industrial reuse water) by the plants located in the SP Petrochemical Complex. The agreement is valid through 2053 and has an estimated annual value of R$65 million. · Petrobras : (i) Naphtha The Parent Company and the subsidiary Braskem Qpar have agreements for the supply of naphtha with Petrobras. The agreements provide for the supply of naphtha to the basic petrochemicals plants located in the Triunfo, Camaçari and SP Petrochemical Complexes. The agreed-upon price of the naphtha is based on several factors, such as the market price of the naphtha itself and a number of oil byproducts, the volatility of the prices of these products in the international markets, the Brazilian real - U.S. dollar exchange rate and the concentration of paraffinic content and contaminants present in the naphtha delivered. The agreement provides for a minimum consumption of 3,800,000 tons a year and a maximum consumption of 7,019,600 tons a year. The subsidiary of Petrobras, Petrobras Global Trading BV, also supplies naphtha to the Company and its subsidiaries. 55 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (ii) Propylene Braskem has propylene supply agreements with Petrobras through its refineries for the Company’s plants located in the Petrochemical Complexes of Triunfo, RJ and SP. These agreements provide for the full supply of approximately 910,000 tons of propylene a year. The contracted propylene price is based on various international references linked to the most important markets for propylene and polypropylene, particularly the U.S., European and Asian markets. (iii) Ethane, propane, light refinery hydrocarbons (“HLR”) and electricity The subsidiary Riopol has an agreement with Petrobras for the supply of 392,500 metric tons of ethane a year, 392,500 tons of propane a year, 438,0 N/M 3 of HLR a year and 306.6 GWh of electricity a year. (iv) Fuel oil Braskem has an agreement with BR Distribuidora, a subsidiary of Petrobras, to supply fuel oil to its unit in the Camaçari Petrochemical Complex. (v) Sale of various products The Company supplies to Petrobras and its subsidiaries many products it manufactures, such as solvents, automotive gasoline, butadiene, paraxylene, benzene, toluene, etc. These supplies are not covered by an agreement and take place on a regular basis at market prices. · OCS: The Company entered into a risk and insurance Management agreement with OCS, amounting to approximately R$3.6 million, which may be renewed for another year. 56 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (c) Key management personnel The Company considers “Key management personnel” to be the members of the Board of Directors and the Executive Board, composed of the CEO and vice-presidents. Not all the members of the Executive Board are members of the statutory board. Parent company and Consolidated Non-current liabilities Long-term incentives 2,333 2,897 Total 2,333 Parent company and Consolidated Income statement transactions Remuneration Short-term benefits to employees and managers 35,380 35,026 Post-employment benefit 275 214 Long-term incentives 15 565 Total 35,670 35,805 11 Taxes recoverable Consolidated Parent company Parent Company and subsidiaries in Brazil IPI 28,701 32,734 26,307 31,647 Value-added tax on sales and services (ICMS) - normal operations (a) 738,282 845,045 410,004 447,086 ICMS - credits from PP&E 123,354 178,920 93,018 108,910 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations (b) 719,448 484,692 650,355 419,170 PIS and COFINS - credits from PP&E 269,006 273,693 134,161 147,764 PIS and COFINS - Law 9,718/98 (c) 24,207 171,140 22,602 158,570 PIS - Decree-Law 2,445 and 2,449/88 (d) 88,339 104,256 65,801 70,856 Income tax and social contribution (IR and CSL) (e) 542,686 452,867 395,214 323,924 REINTEGRA program (f) 267,049 217,775 232,507 194,694 Other 155,965 150,980 116,640 129,612 Foreign subsidiaries Value-added tax (g) 563,650 90,301 Income tax 2,516 942 Total 3,523,203 3,003,345 2,146,609 2,032,233 Current assets 2,237,213 1,476,211 1,246,858 1,005,842 Non-current assets 1,285,990 1,527,134 899,751 1,026,391 Total 3,523,203 3,003,345 2,146,609 2,032,233 57 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (a) ICMS – normal operations The Company has accumulated ICMS credits over the past few years arising mainly from domestic sales subject to deferred taxation and export sales. This accumulation of tax credits was more evident in the states of BA, RS and SP where most production units are concentrated. The Company’s Management has been prioritizing a series of actions so as to maximize the use of these credits and, currently, it does not expect losses on their realization. Among the actions carried out by Management are: · Agreement with the Government of RS, maintaining the full deferral of ICMS on the imports, reduction in the ICMS tax levied on domestic operations with naphtha and limiting the use of accumulated ICMS credits to R$8,500 per month for offsetting monthly ICMS payable by the units in that state; · Maintenance of the Agreement with the Government of BA, which ensures the effective enforcement of State Decree No. 11,807 of October 27, 2009, which (i) full deferral of the ICMS tax on domestic and imported naphtha acquired in that state and; (ii) capped at R$9,100 per month the use of cumulative ICMS tax credits that can be deducted from the debt balance between April 2011 and March 2014, and the amount of R$ 5,907 per month between April 2014 and March 2018; and · In SP, Decree 59,232/13 allowed deferral of the ICMS tax on naphtha, propylene and ethylene produced in Brazil or imported, acquired in this state, which enabled Braskem to use the accumulated ICMS credits. (b) PIS and COFINS The Company has PIS and COFINS tax credits arising materially from the internal outflows promoted by the deferment of taxes and sales destined to foreign markets and those related to the acquisition of property, plant and equipment. The realization of these credits occurs in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. (c) PIS and COFINS – Law 9,718/98 This account contains credits arising from legal discussions on the constitutionality of some aspects of Law No. 9,718/98. These credits are used to offset the federal taxes payable and have been restated by the basic interest rate (Selic). In 2013, Braskem offset the amount of R$144,184 (2012 - R$15,729). (d) PIS – Decree-Laws 2,445 and 2,449/88 This item includes credits arising from decisions in lawsuits that challenged the constitutionality of Decree Laws No. 2,445 and No. 2,449/88. In 2013, Braskem offset the amount of R$13,311 (2012 - R$90,561) (e) Income tax and social contribution This account contains IR and CSL credits arising from prepayments in years that did not present taxable income at year end in addition to the taxes withheld on financial investments and restatements by the Selic basic interest rate. These credits will be realized by offsetting other federal taxes and witholdings payable. 58 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (f) REINTEGRA Program The REINTEGRA program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. The amount to be refunded is equivalent to 3% of all export revenue and such credits may be made in two ways: (i)by offsetting own debits overdue or undue related to taxes levied by the Federal Revenue Service; or (ii) by a cash reimbursement. In accordance with Provisional Presidential Decree (“PPD”) 601, the program was valid until December 31, 2013. In the fiscal year ended December 31, 2013, the Company recognized credits in the amount of R$229,742 (2012 - R$228,052) (Note 11) and offset the amount of R$180,468 (2012 - R$28,201). (g) Value added tax – subsidiaries abroad On December 31, 2013, this line included: (i) R$16,111 from sales by Braskem Alemanha to other countries. These credits are reimbursed in cash by the local government; and (ii) R$541,904 from purchases of machinery and equipment for the Ethylene XXI project (Note 16). These credits will be reimbursed in cash by the local government after validating the credits according to established tax procedures. 12 Judicial deposits – non-current assets Consolidated Parent company Judicial deposits Tax contingencies 137,631 101,499 134,103 95,816 Labor and social security contingencies 62,621 73,177 50,637 63,712 Other 9,658 4,942 9,657 4,915 Total 209,910 179,618 194,397 164,443 As of December 31, 2013, a portion of the deposits is associated with legal proceedings for which the probability of loss is possible (Note 23) and a portion is associated with proceedings for which the probability of loss is remote. In addition, on December 31, 2013, the Company maintains escrow deposits amounting to R$54,793 (2012 - R$44,163) related to legal proceedings for which the chance of loss was deemed as probable. Such deposits are offset by their respective provisions. 13 Insurance claims On December 31, 2013, this item under current and non-current was as follows: (i) R$119,937 related to damages receivable from losses that occurred in the furnaces, electric system and equipment of the Basic Petrochemicals unit of the Camaçari Complex (BA); (ii) R$37,823 related to damages receivable from losses at the Chlor-Alkali and PVC plants in the state of AL. 59 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais In 2013, the Company received R$178,190, mainly relating to the losses at UNIB BA in December 2010 and February 2011. 14 Other accounts receivable (consolidated) (a) Current The main balances forming this line under current assets are: (i) R$95,149 in advances to service suppliers (2012 - R$91,090); (ii) R$34,101 from operations for hedge accounting (Note 20.2.1(b)); and (iii) During fiscal year 2013, Braskem received from Odebrecht Ambiental the amount of R$689,868 related to the divestment of the interests in Cetrel and Braskem Distribuidora. (b) Non-current The main balances under this item in non-current assets are: (i) Eletrobras compulsory loans The compulsory loan created to benefit Eletrobras was instituted by Law 4,156/62 with the objective of financing the power industry. The amounts owed were charged monthly on the electricity bills of companies that surpassed a certain level of consumption. This compulsory loan was in force between 1962 and 1993. Between 2001 and 2003, the merged companies Trikem S.A., Copesul – Companhia Petroquímica do Sul S.A. (“Copesul”), Companhia Alagoas Industrial – Cinal (“Cinal”) and the subsidiaries Alclor Química de Alagoas Ltda. (“Alclor”) and Braskem Petroquímica filed lawsuits claiming credits arising from amounts unduly paid to Eletrobras as compulsory loan, interest and monetary adjustment. The Superior Court of Justice (STJ) appeased the matter in favor of the taxpayers upon the judgment of RESP No. 1003955 and RESP No. 1028592 made after repetitive appeals under Article 543-C of the Civil Procedure Code, establishing this decision to all cases that address this matter. Meanwhile, through the judgment of the Interlocutory Appeal No. 735933 lodged by Eletrobras, the Federal Supreme Court (STF) consolidated the understanding of the STJ in the sense that the discussion over the matter relates to ordinary law. In 2011, the lawsuits of Trikem S.A. and Braskem Petroquímica received final and unappealable decisions by the STJ, which exhausted the option of appealing these decisions. Accordingly, based on the opinion of its external legal advisors, the Company recognized in 2011 the corresponding credits, which, as per its understanding, are uncontested, amounting to R$51,000 and R$29,000, respectively, for the lawsuits of Trikem and Braskem Petroquímica. In 2012, the Company received the amount of R$21,932 related to part of the credits of the Braskem Petroquímica lawsuit. In 2012, the lawsuits of Copesul and Cinal also received final and unappealable decisions by the STJ. In 2013, the Alclor case received the final and unappealable judgment.Th amount for 2013 of deemed uncontestable in relation to the companies Copesul, Cinal and Alclor, which totaled R$13,339. 60 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais The amounts recorded correspond to 60% of the total claimed and the legal counsels assess as probable the chance of obtaining a favorable outcome for receiving the remaining 40%. On December 31, 2013, the balance of this account is R$71,895 (2012 – R$71,895). (ii) R$137,345, from operations to hedge accounting (Note 20.2.1(b). 15 Investments (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - 2013 for the period equity Note Direct Direct and Indirect 2.1.1(a) Revised Revised Subsidiaries Braskem Alemanha 5.66 100.00 (35,123) (21,739) 1,056,093 961,450 Braskem America 100.00 14,731 313,839 940,124 810,315 Braskem America Finance 100.00 342 1,221 1,448 (4,206) Braskem Argentina 96.77 100.00 3,529 3,385 11,379 7,850 Braskem Austria 100.00 100.00 (3,536) (4,097) 81 Braskem Austria Finance 100.00 (18) 25 47 Braskem Chile 99.02 100.00 81 239 1,863 1,782 Braskem Espanha 100.00 (17) (9) 8 Braskem Holanda 100.00 100.00 24,120 (35,227) 1,333,390 1,188,368 Braskem Finance 100.00 100.00 (27,129) (26,439) (144,558) (117,429) Braskem Idesa 75.00 75.00 (10,700) (19,131) 548,465 351,249 Braskem Idesa Serviços 75.00 2,032 422 5,138 2,726 Braskem Importação 0.04 100.00 (3) (1) 201 203 Braskem Inc. 100.00 100.00 (152,332) 113,839 153,021 301,829 Braskem México 99.97 100.00 (5,076) (2,682) 271,654 Braskem Participações 100.00 100.00 1,664 (3,171) (558) (1,945) Braskem Petroquímica 100.00 100.00 132,256 71,417 1,647,845 1,593,973 Braskem Qpar 98.61 100.00 189,702 (185,967) 5,601,077 2,536,089 Common 0 100.00 (73,623) 643 (12) 7,550 DAT 100.00 100.00 37,681 IQAG 0.12 100.00 3,241 1,750 7,184 3,942 Lantana 100.00 (84) (88,816) (592) (544) Norfolk 100.00 (64,240) 8,074 (103) 70,069 Petroquímica Chile 97.96 100.00 (1,536) (173) 4,999 6,535 Politeno Empreendimentos 99.98 100.00 (9) 576 598 607 Quantiq 99.90 100.00 15,738 31,440 243,584 249,383 Riopol (i) 235,965 2,632,337 Jointly-controlled investment RPR 33.20 33.20 1,871 24,335 124,980 128,591 OCE (ii) 20.00 20.00 402 689 Propilsur 49.00 49.00 (4,445) (556) 109,300 109,695 Associates Borealis 20.00 20.00 5,492 16,102 166,746 165,459 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (596) (596) 46,342 46,342 (i) Company merged into Braskem Qpar in September 2013. (ii) Shares acquired in July 2013 (Note 1(b.xviii)). 61 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (a.1) Description of the investments The operations of subsidiaries and jointly-controlledinvestments of Braskem are as follows: · Braskem America –production and sale of PP. · Braskem Argentina; Petroquímica Chile; Braskem Chile and Braskem Holanda –sale of products in the international market. · Braskem Áustria –holding interests in the capital of other companies and conducting financial and commercial operations. · Braskem Alemanha –production and sale of PP. · Braskem Espanha –holding interests in the capital of other companies. · Braskem Finance, Braskem America Finance and Braskem Áustria Finance – centralizing the raising of funds abroad. · Braskem Idesa –construction of an industrial complex for the production of PE. · Braskem México; Braskem Idesa Serviços and Braskem Mexico Serviços –provide services to Braskem Idesa. · Braskem Importação –import, export and sale of petrochemical naphtha, oil and its byproducts. · Braskem Inc. – sale of naphtha and other products, in addition to carrying out Braskem’s usual financial funding operations. · Braskem Participações –investment in the equity of other companies. · Braskem Petroquímica and Braskem Qpar – production of basic petrochemicals such as ethane and propane, and thermoplastic resins, such as PE and PP. · Politeno Empreendimentos –participation in industrial projects and ventures, asset Management, sales of petrochemical products and the investment in the equity of other companies; · Propilsur –installing the PP production unit in Venezuela. · RPR –refining, processing and sale and import of oil, its byproducts and correlated products. · IQAG –providing storage services to third parties. · Quantiq –distribution, marketing and manufacture of petroleum-based solvents and of petrochemical manufacturers, in the distribution and marketing of process oils, other petroleum-based inputs, intermediate chemicals, special chemicals and pharmacons. · OCE – purchase and sale of electricity in the spot market. 62 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (b) Changes in investments – parent company Dividends Equity in results of investees Equity Currency Balance at Acquisition Capital and interest Effect Adjustment of Goodwill Interest valuation translation Balance at Note Merger of shares increase on equity of results profit in inventories amortization Other Gain (loss) adjustments adjustments Subsidiaries and jointly-controlled investment 2.1.1(a) Revised Domestic subsidiaries Braskem Petroquímica 1,452,589 (78,000) 132,256 (168) (3,436) (385) 1,502,856 Braskem Qpar 3,367,628 2,878,812 188,463 1,733 (97,885) 47,746 (i) (3,139) 6,383,358 Distribuidora de Águas Triunfo 37,712 (31) 37,681 Politeno Empreendimentos 607 (9) 598 Quantiq 253,272 (21,536) 15,738 (89) 3 247,388 Riopol 2,630,417 (2,878,812) 246,474 1,921 RPR 42,698 (1,428) 230 41,500 OCE 2 55 48 33 138 7,747,211 2 37,767 581,511 3,397 47,979 8,213,519 Foreign subsidiaries Braskem Alemanha 53,753 (1,988) (231) 169 7,845 59,548 Braskem Argentina 7,850 3,529 (3,872) 7,507 Braskem Austria 81 (81) Braskem Chile 1,782 81 1,863 Braskem Holanda 1,177,221 24,120 (249) 132,049 1,333,141 Braskem Idesa 263,437 114,964 (8,025) (405) (1,994) (7,141) 50,106 410,942 Braskem Inc. 301,829 (152,332) (10,172) 3,524 142,849 Braskem México 1,447 260,856 (6,800) 16,151 271,654 Petroquímica Chile 6,535 (1,536) 4,999 1,812,488 1,447 375,820 1,530 206,151 2,232,503 Total subsidiaries and jointly-controlled investment 9,559,699 1,449 413,587 438,560 47,898 206,151 10,446,022 Associates Domestic subsidiaries Borealis 31,945 1,404 33,349 Nitrocolor 38 (38) Total associates 31,945 38 1,404 33,349 Total subsidiaries, jointly-controlled investment and associates 9,591,644 1,449 413,625 439,964 47,860 206,151 10,479,371 (i) Settlement of contingencies by this subsidiary that were reflected in the Parent Company at the time of its acquisition (Note 23 (c.2)). 63 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais (c) Breakdown of equity accounting results Consolidated Parent company Equity in results of subsidiaries, associate and jointly-controlled (3,223) (22,199) 428,432 410,413 Amortization of fair value adjustment (101,321) (i) (93,262) Provision for losses on investments (29,055) (28,199) Other (3,608) 185 1,462 298,241 290,414 (i) Amortization of fair value adjustments comprises the following: · R$97,885, related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$17,722; “cost of sales” of R$92,106; “general and administrative expenses” of R$91, and “financial results” of R$13,794. The effect of deferred income tax and social contribution was R$25,828. · R$3,436 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. 64 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais 16 Property, plant and equipment Consolidated Note Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress Other Total Cost 417,077 1,749,193 24,514,118 4,057,731 805,160 31,543,279 Accumulated depreciation/depletion (699,935) (9,296,148) (370,411) (10,366,494) Balance as of December 31, 2012 417,077 1,049,258 15,217,970 4,057,731 434,749 21,176,785 Acquisitions 831 162,838 5,124,431 5,812 5,293,912 Capitalized financial charges 18(f) 362,528 362,528 Foreign currency translation adjustment 6,820 9,524 82,325 426,684 2,504 527,857 Transfers by concluded projects 31,178 950,857 (1,087,668) 114,188 8,555 Transfers to intangible (28,653) (76) (28,729) Other disposals, net of depreciation/depletion (798) (3,450) (4,361) (1,659) (10,268) Depreciation / depletion (73,526) (1,783,223) (79,693) (1,936,442) Transfers of "non-current assets held for sale" (i) 5,162 31,484 15,500 1,361 3,220 56,727 Non-current assets held for sale (ii) (151) (790) (15,804) (19,147) (1,485) (37,377) Net book value 428,908 1,047,161 14,627,013 8,832,906 477,560 25,413,548 Cost 428,908 1,830,245 25,671,115 8,832,906 936,228 37,699,402 Accumulated depreciation/depletion (783,084) (11,044,102) (458,668) (12,285,854) Balance as of December 31, 2013 428,908 1,047,161 14,627,013 8,832,906 477,560 25,413,548 (i) Transfer of assets from Quantiq and IQAG from “non-current assets held for sale”. (ii) Transfer of assets from DAT to “non-current assets held for sale”. 65 Braskem S.A. Notes to the financial statements Years ended December 31 All amounts in thousands of reais Parent company Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress Other Total Cost 83,776 1,423,806 16,607,652 1,839,278 517,951 20,472,463 Accumulated depreciation/depletion (675,177) (7,657,862) (345,039) (8,678,078) Balance as of December 31, 2012 83,776 748,629 8,949,790 1,839,278 172,912 11,794,385 Acquisitions 112,049 968,524 752 1,081,325 Capitalized financial charges 64,122 64,122 Transfers by concluded projects 7,220 817,965 (886,126) 60,941 Transfers to intangible 2,826 (76) 2,750 Other disposals, net of depreciation/depletion (151) (799) (1,311) (1,453) (3,714) Depreciation / depletion (53,066) (1,188,277) (46,858) (1,288,201) Net book value 83,625 701,984 8,690,216 1,988,624 186,218 11,650,667 Cost 83,625 1,429,976 17,482,837 1,988,624 576,301 21,561,363 Accumulated depreciation/depletion (727,992) (8,792,621) (390,083) (9,910,696) Balance as of December 31, 2013 83,625 701,984 8,690,216 1,988,624 186,218 11,650,667 66 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais On December 31, 2013, the main project in progress is located in Mexico, through the subsidiary Braskem Idesa (Note 19). Braskem offered in guarantee plants, land, real estate properties and machinery and equipment to comply with the obligations assumed in financing agreements (Note 18). (a) Impairment test for property, plant and equipment In the preparation of the Business Plan for the 2014/2018 period, the Company’s Management analyzed the prospects for the main variables that affect its activities (Note 3.6) in both domestic and international markets. In general, the Business Plan was prepared taking into consideration that no situation that may prevent the operational continuity of Braskem’s assets, both in terms of obsolescence of the industrial park and technologies employed and of legal restrictions is foreseen. Braskem’s Management believes that the plants will operate at their full capacity, or close to it, within the projected period. Also, no significant changes in the Braskem’s business are expected, such as a significant excess in the offer by other manufacturers that may negatively affect future sales, with the exception of the seasonal price and profitability increases and decreases, which are historically associated with the petrochemical business worldwide. Also, no new technologies or raw materials, which could negatively impact Braskem’s future performance, are expected. Braskem expects to continue to operate in a regulatory environment aimed at environmental preservation, which is absolutely in line with its practices. In view of all the analysis made throughout 2013, Braskem’s Management understood that there was no need to conduct an impairment test for the assets of the Foreign Business and Chemical Distribution operating segments, as well as of the CGUs UNIB-Bahia and UNIB-Southeast. Despite this conclusion, Braskem conducted an impairment test for the assets of the Polyolefins and Vinyls operating segments and CGU UNIB-South since they are associated with goodwill from future profitability (Note 17). 17 Intangible assets Parent Consolidated Company Goodwill based on Costumers expected future Brands Software and Suppliers profitability and Patents licenses Agreements Total Total Cost 3,187,722 199,367 402,396 685,890 4,475,375 3,581,502 Accumulated amortization (1,128,804) (71,141) (183,908) (150,556) (1,534,409) (1,339,937) Balance as of December 31, 2012 2,058,918 128,226 218,488 535,334 2,940,966 2,241,565 Acquisitions - - 25,608 140 25,748 24,782 Foreign currency translation adjustment - 1,394 5,365 26,469 33,228 Transfers from PP&E - 7,813 20,916 28,729 (2,750) Transfers of non-current assets held for sale (i) - - 13,246 13,246 Amortization - (11,035) (54,987) (63,265) (129,287) (38,271) Net book value 2,058,918 126,398 228,636 498,678 2,912,630 2,225,326 Cost 3,187,722 208,574 473,560 712,499 4,582,355 3,583,762 Accumulated amortization (1,128,804) (82,176) (244,924) (213,821) (1,669,725) (1,358,436) Balance as of December 31, 2013 2,058,918 126,398 228,636 498,678 2,912,630 2,225,326 Average annual rates of amortization 5.80% 8.09% 7.96% (i) Transfer of assets from Quantiq and IQAG from “non-current assets held for sale”. 67 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a) Impairment test of intangible assets with defined and undefined useful lives The Company’s goodwill was systematically amortized until December 2008. As from 2009, it has been subject to annual impairment tests in accordance with the provisions in CPC 01 (R1) and IAS 36. On December 31, 2013, the goodwill of the Company is allocated at the CGU of UNIB-South and at the Polyolefins and Vinyls operating segments. The CGU UNIB-South belongs to the Basic Petrochemicals operating segment, which is divided into three CGUs. The other CGU, called UNIB-BA and UNIB-Southeast do not have goodwill allocated. The Polyolefins operating segment is divided into two CGUs: Polyethylene and Polypropylene. Part of the industrial plants that compose these CGUs was acquired in a business combination that resulted in a goodwill based on the future profitability of these plants. The Company’s Management established that the benefits from the synergy of this transaction should be associated with all units acquired and, therefore, the goodwill recognized is allocated and monitored at the lowest level of the corresponding group of assets, which is the Polyolefins operating segment. In October 2013, Braskem conducted an impairment test of the goodwill using the value in use method (discounted cash flow) and did not identify any loss, as shown in the table below: Consolidated Book value Allocated Cash flow (with goodwill CF/Book goodwill (CF) and work capital) value CGU and operating segments CGU - UNIB - South 926,854 7,353,584 848,412 8.7 Operating segment - Polyolefins 939,711 12,468,556 7,658,046 1.6 Operating segment - Vinyls 192,353 3,829,542 3,237,688 1.2 The following premises were adopted to determine the discounted cash flow: cash flow for 5 years based on the Business Plan, discount rate and perpetuity rate based on the Weighted Average Cost of Capital (WACC) of 13.26% p.a. and without real growth rate (b) Sensitivity analysis Given the potential impact on cash flows of the “discount rate” and the “growth rate in perpetuity”, Braskem conducted a sensitivity analysis based on changes in these variables, with cash flows shown in the table below: Consolidated -0,5% on +0,5% on growth rate discount rate to perpetuity CGU and operating segments CGU - UNIB - South 6,702,392 7,042,942 Operating segment - Polyolefins 11,223,392 11,864,605 Operating segment - Vinyls 3,434,515 3,638,822 68 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 18 Borrowings Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Foreign currency Bonds and Medium term notes (MTN) Note 18 (a) Note 18 (a) 10,432,526 9,278,759 Advances on exchange contracts US dollar exchange variation 0.60% 117,132 173,939 Export prepayment Note 18 (b) Note 18 (b) 540,744 513,610 BNDES Note 18 (c) Note 18 (c) 453,065 495,260 Export credit notes Note 18 (d) Note 18 (d) 843,060 787,687 Working capital US dollar exchange variation 1.77% above Libor 633,632 Other US dollar exchange variation 4.00% above Libor 1,268 917,283 Other Exchange variation (UMBNDES) 6.06% 768 Transactions costs (81,375) (60,285) Local currency Export credit notes Note 18 (d) Note 18 (d) 2,528,077 2,384,414 BNDES Note 18 (c) Note 18 (c) 2,464,987 2,381,892 BNB/ FINAME/ FINEP/ FUNDES 6.51% 658,372 605,273 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.35% 16,093 25,746 Other TJLP 2.87% 7,292 Transactions costs (5,090) Total 18,602,491 17,511,638 Current liabilities 1,248,804 1,836,028 Non-current liabilities 17,353,687 15,675,610 Total 18,602,491 17,511,638 Parent company Foreign currency Current liabilities 735,512 1,026,644 Non-current liabilities 6,940,002 6,480,063 7,675,514 7,506,707 Local currency Current liabilities 547,534 861,167 Non-current liabilities 4,781,412 4,054,224 5,328,946 4,915,391 Current liabilities 1,283,046 1,887,811 Non-current liabilities 11,721,414 10,534,287 Total 13,004,460 12,422,098 69 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) July 1997 250,000 June 2015 9.38 152,328 134,175 January 2004 250,000 January 2014 11.75 178,897 169,609 September 2006 (i) 275,000 January 2017 8.00 305,006 275,270 June 2008 (i) 500,000 June 2018 7.25 1,000,375 1,026,894 May 2010 (i) 400,000 May 2020 7.00 940,780 820,621 May 2010 350,000 May 2020 7.00 828,360 722,596 October 2010 450,000 no maturity date 7.38 1,072,742 935,776 April 2011 750,000 April 2021 5.75 1,772,070 1,545,798 July 2011 500,000 July 2041 7.13 1,207,927 1,053,701 February 2012 250,000 April 2021 5.75 592,666 516,995 February 2012 250,000 no maturity date 7.38 595,968 519,876 May 2012 500,000 May 2022 5.38 1,181,443 1,030,598 July 2012 250,000 July 2041 7.13 603,964 526,850 Total 4,975,000 10,432,526 9,278,759 (i) Partially liquidated in February 2014 (Nota 39). (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) May 2010 (i) 150,000 May-2015 US dollar exchange variation + semiannual Libor + 2.40 307,406 December 2010 100,000 December-2017 US dollar exchange variation + semiannual Libor + 2.47 118,505 206,204 January 2013 200,000 November-2022 US dollar exchange variation + semiannual Libor + 1.10 422,239 Total 540,744 513,610 (i) On September 30, 2013, Braskem Europe maintained an investment of US$150,000 thousand to offset this operation (Note 7). 70 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Foreign currency Other 2006 October-2016 US dollar exchange variation + 6.47 6,533 7,708 Other 2006 January-2013 Monetary variation (UMBNDES) + 5.46 100 Limit of credit UNIB-South 2006 July-2014 US dollar exchange variation + 5.46 to 5.66 10,747 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.32 to 6.47 10,389 21,072 Braskem Qpar expansion 2006/2007/2008 January-2015 Monetary variation (UMBNDES) + 6.29 2,099 Limit of credit I 2007 April-2015 US dollar exchange variation + 4.96 to 5.85 42,519 Green PE plant 2009 July-2017 US dollar exchange variation + 6.25 39,838 44,440 Limit of credit II 2009 January-2017 US dollar exchange variation + 6.25 80,826 93,354 New plant PVC Alagoas 2010 January-2020 US dollar exchange variation + 6.25 115,082 101,647 Limit of credit III 2011 October-2018 US dollar exchange variation + 6.09 to 6.12 159,917 143,186 Butadiene plant 2011 January-2021 US dollar exchange variation + 6.12 40,480 28,388 453,065 495,260 Local currency Other 2006 September-2016 TJLP + 2.80 49,294 67,218 Limit of credit UNIB-South 2006 May-2014 TJLP + 2.02 to 2.32 44,432 Braskem Qpar expansion 2006/2007/2008 February-2016 TJLP + 2.15 to 3.30 75,867 197,546 Limit of credit I 2007 April-2015 TJLP + 1.81 to 2.32 173,477 Green PE plant 2008/2009 June-2017 TJLP + 0.00 to 4.78 280,631 414,278 Limit of credit II 2009 January-2017 TJLP + 2.58 to 3.58 240,915 319,039 Limit of credit II 2009 January-2017 4.50 10,763 14,252 New plant PVC Alagoas 2010 December-2019 TJLP + 0.00 to 3.58 352,364 351,406 New plant PVC Alagoas 2010 December-2019 5.50 40,091 43,066 Limit of credit III 2011 October-2019 TJLP + 0.00 to 3.58 969,715 582,981 Limit of credit III 2011 October-2019 SELIC + 2.58 82,362 Limit of credit III 2011 November-2019 3.50 to 5.50 228,583 64,095 Butadiene plant 2011 December-2020 TJLP + 0.00 to 3.45 134,402 110,102 2,464,987 2,381,892 Total 2,918,052 2,877,152 In December 2011, BNDES approved a new revolving credit line limit for the Company in the total amount of R$2.5 billion, which may be used for 5 years as from the date it is contracted. The funds are being used in the Company’s investment plan. As of December 31, 2013, a total of R$1.5 billion has been released, of which R$724 million was released in 2013. 71 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 184,778 161,150 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 119,255 104,029 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 176,806 154,298 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 362,221 315,973 March 2008 (i) 41,750 March 2016 Us dollar exchange variation + 7.50 52,237 722,809 843,060 787,687 Local currency April-2010 (ii) 50,000 October-2021 105% of CDI 50,880 65,678 June-2010 (ii) 200,000 October-2021 105% of CDI 203,521 256,471 February-2011 (ii) 250,000 October-2021 105% of CDI 203,521 297,434 April-2011 (iii) 450,000 April-2019 112.5% of CDI 459,408 456,876 June-2011 (ii) 80,000 October-2021 105% do CDI 81,408 91,563 August-2011 (iii) 400,000 August-2019 112.5% of CDI 403,513 402,527 January-2012 200,000 December-2013 103% of CDI 217,320 June-2012 (ii) 100,000 October-2021 105% of CDI 101,761 103,818 September-2012 (ii) 300,000 October-2021 105% of CDI 305,282 305,684 October-2012 (ii) 85,000 October-2021 105% of CDI 86,496 86,419 November-2012 100,000 November-2013 106% of CDI 100,624 February-2013 (iv) 100,000 February-2016 8.00 101,183 February-2013 (iv) 50,000 February-2016 7.50 50,505 February-2013 (iv) 100,000 February-2016 8.00 101,010 February-2013 (iv) 50,000 February-2016 8.00 50,440 February-2013 (iv) 100,000 February-2016 8.00 100,923 March-2013 (iv) 50,000 March-2016 8.00 50,257 March-2013 (iv) 17,500 March-2016 8.00 17,583 August-2013 (iv) 10,000 August-2016 8.00 10,129 December-2013 150,000 December-2016 8.00 150,257 Total 2,842,500 2,528,077 2,384,414 (i) Financing paid in advance in September 2013. (ii) Maturities and charges on these operations were renegotiated in October 2013. (iii) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate. (iv) The Company entered into swap transactions for these contracts (77.52% to 92.70% of CDI). 72 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated 2014 1,759,551 2015 1,121,998 1,515,498 2016 1,738,496 1,092,519 2017 1,576,790 715,362 2018 1,881,848 1,512,383 2019 1,479,686 1,146,166 2020 2,366,125 1,884,761 2021 2,561,516 2,059,513 2022 1,248,355 1,042,067 2023 1,676 2024 2025 and thereafter 3,377,197 2,947,790 Total 17,353,687 15,675,610 (f) Capitalized financial charges - consolidated The Company capitalized financial charges in the year ended December 31, 2013 in the amount of R$362,528 (2012 - R$162,227), including monetary variation and part of the exchange variation. The average rate of these charges in the year was 7.40% p.a. (2012 - 6.98% p.a.). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Loans Maturity Total debt Total guaranteed Guarantees BNB March-2023 341,051 341,051 Mortgage of plants, pledge of machinery and equipment BNDES January-2021 2,918,052 2,918,052 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 207,694 207,694 Mortgage of plants, land and property, pledge of machinery and equipment FINEP August-2023 122,255 122,255 Bank surety FINAME February-2022 3,465 3,465 Pledge of equipment Total 3,592,517 3,592,517 (h) Financial covenants The Company has not entered into financing agreements that establish limits for certain indicators related to the capacity to contract debt and pay interest. 73 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 19 Project finance Braskem Idesa is constructing a plant in Mexico (Ethylene XXI Project), with capacity to produce around 750 kton of high-density polyethylene and 300 kton of low-density polyethylene using ethane as feedstock. The raw material will be supplied through an agreement with PEMEX-Gás for delivery of 66,000 barrels of ethane per day for 20 years. In line with the Company’s financial policy, the investment is being financed under the Project finance mode, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders provide limited guarantees (limited recourse project finance). Thus, this financing has the usual guarantees of this type of operation such as assets, receivables, cash generation and other rights from the project, as well commitments by shareholders to inject a limited amount of capital to provide for eventual additional costs thereof. The financing structure was concluded in December 2012, at the ratio of 70% debt and 30% equity. The total financing contracted to meet construction expenses and start project operation was US$3,193,095 thousand. In 2013, a total of R$4,562,343 (US$2,030,812 thousand) was released. A portion of these funds was used to settle the amounts lent by shareholders Braskem and Grupo Idesa, totaling R$1,449,826 (US$648,750 thousand) and R$483,276 (US$216,250 thousand), respectively. Braskem Idesa capitalized the interest on this financing, since its funding through December 31, 2013, in the amount of R$69,097 (MXN$391,915 thousand). The average interest rate was 4.88% p.a. The breakdown of charges and final maturities is as follows: Contract value Value received Consolidated Identification US$ thousands US$ thousands Maturity Charges (% per year) Project finance I 700,000 484,847 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 1,141,515 Project finance II 210,000 51,422 February-2027 Us dollar exchange variation + 6.17 121,387 Project finance III 600,000 263,264 February-2029 Us dollar exchange variation + 4.33 621,410 Project finance IV 660,000 551,173 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 1,298,791 Project finance V 400,000 277,055 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 653,288 Project finance VI 90,000 33,811 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 79,630 Project finance VII 533,095 369,242 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 866,581 Transactions costs (51,196) Total 3,193,095 2,030,814 4,731,406 Current liabilities 25,745 Non-current liabilities 4,705,661 Total 4,731,406 74 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated 2016 85,068 2017 254,883 2018 313,944 2019 327,391 2020 389,584 2021 447,535 2022 377,156 2023 493,770 2024 534,866 2025 and thereafter 1,481,464 Total 4,705,661 In accordance with the Company’s risk Management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 20.2.1 (c.ii)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 75 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 20 Financial instruments Non-derivative financial instruments measured at fair value - consolidated Fair value hierarchy Book value Fair value Note Classification by category Cash and cash equivalents 6 Cash and banks Loans and receivables 987,824 398,142 987,824 398,142 Financial investments in Brazil Held-for-trading Level 2 687,938 393,348 687,938 393,348 Financial investments in Brazil Loans and receivables 1,218,852 899,816 1,218,852 899,816 Financial investments abroad Held-for-trading Level 2 1,441,245 1,596,316 1,441,245 1,596,316 4,335,859 3,287,622 4,335,859 3,287,622 Financial investments 7 FIM Sol investments Held-for-trading Level 2 61,670 50,803 61,670 50,803 Investments in foreign currency Held-for-trading Level 2 3,773 5,256 3,773 5,256 Investments in foreign currency Held-to-maturity 189 15,731 189 15,731 Shares Held-for-trading Level 1 1,170 3,023 1,170 3,023 FIM Sol investments Loans and receivables - 77,469 77,469 Investments in national currency Loans and receivables - 513 513 Quotas of receivables investment fund Held-to-maturity 40,696 52,559 40,696 52,559 Restricted deposits Held-to-maturity - 1,281 1,281 107,498 206,635 107,498 206,635 Trade accounts receivable 8 Loans and receivables 2,872,395 2,364,222 2,872,395 2,364,222 Related parties credits 10 Loans and receivables 258,136 141,539 258,136 141,539 Other receivables Disposal of shareholdings Loans and receivables - 652,100 652,100 Trade payables Other financial liabilities 10,421,687 8,999,491 10,421,687 8,999,491 Borrowings 18 Foreign currency - Bond Other financial liabilities Level 1 10,432,526 9,278,759 10,241,359 10,032,553 Foreign currency - other borrowings Other financial liabilities 2,588,901 2,888,547 2,588,901 2,888,547 Local currency Other financial liabilities 5,667,529 5,404,617 5,667,529 5,404,617 Project finance 19 Other financial liabilities 4,782,602 4,782,602 Other payables Creditors for the acquisitions of shares Other financial liabilities 275,743 256,030 275,743 256,030 Accounts payable to non-controlling Other financial liabilities 341,993 260,649 341,993 260,649 617,736 516,679 617,736 516,679 76 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a) Fair value The fair value of financial assets and liabilities is estimated as the amount for which a financial instrument could be exchanged in an arm’s length transaction and not in a forced sale or settlement. The following methods and assumptions were used to estimate the fair value: (i) held-for-trading and available-for-sale financial assets are measured in accordance with the fair value hierarchy (Level 1 and Level 2), with inputs used in the measurement processes obtained from sources that reflect the most recent observable market prices. (ii) trade accounts receivable and trade payables approximate their respective carrying amount due to the short-term maturity of these instruments. (iii) the fair value of related parties is the same as the carrying amount. (iv) the fair value of borrowings is estimated by discounting future contractual cash flows at the market interest rate, which is available to Braskem in similar financial instruments. (v) the fair value of debentures is obtained through secondary market prices disclosed by ANDIMA (National Association of Financial Market Institutions). (b) Fair value hierarchy The Company adopts CPC 40 and IFRS 7 for financial instruments that are measured in the balance sheet, this requires disclosure of measurements by level of the following fair value measurement hierarchy: Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. The valuation assumptions (inputs to models) are obtained from sources that reflect the most recent observable market prices, particularly the curves of interest and future currency quotes disclosed by the Commodities & Futures Exchange, the spot exchange rate disclosed by the Central Bank of Brazil and the foreign interest curves disclosed by well-known quoting services such as Bloomberg or Reuters. Financial instruments designated and not designated for hedge accounting Financial instruments designated and not designated for hedge accounting are presented in the balance sheet at their fair value in an asset or liability account depending on whether the fair value represents a positive or a negative balance to Braskem, respectively. Financial instruments are necessarily classified as "held-for-trading". The regular changes in the fair value are recognized as financial income or expense in the period in which they occur, except when designated and qualified for hedge accounting. All financial instruments held at December 31, 2013 were contracted on Over the Counter - OTC markets with large financial counterparties under global derivative contracts in Brazil or abroad and its fair value is classified as Level 2. 77 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Braskem’s Financial Policy provides for a continuous short-term hedging program for foreign exchange rate risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each transaction. In general, Braskem assesses the need for hedging in the analysis of prospective transactions and seeks to customize the hedge for each operation and keeps it in place for the whole period of the hedged transaction. Braskem may elect derivatives as hedges for the application of hedge accounting in accordance with CPCs 38, 39, 40 and IAS 39-32 and IFRS 7. The hedge designation is not mandatory. In general, Braskem will elect to designate financial instruments as hedges when the application is expected to provide a significant improvement in the presentation of the offsetting effect on the changes in the hedged items. Changes in derivative financial instruments designated and not designated for hedge accounting Operation characteristics Identification Note Fair value hierarchy Principal exposure Derivatives Balance at Change in fair value Financial settlement Balance at Non-hedge accounting transactions Non-deliverable forward ("NDF") - ethanol Level 2 Real Dollar 1,791 52 (1,843) Commodity swap - Naphtha 20.2.1 (a.i) Level 2 Fixed price Variable price (287) (183) (470) Commodity swap - Naphtha 20.2.1 (a.i) Level 2 Fixed price Variable price (1,080) 1,080 Contract for the future purchase - ethanol Level 1 Fixed price Variable price 2 (2) Exchange swap Level 2 Dollar CDI 4,968 (1,688) (3,280) Interest rate swaps 20.2.1 (a.ii) Level 2 Fixed rate CDI 18,458 2,293 20,751 Deliverable Forward 20.2.1 (c.i.i) Level 2 Mexican peso Dollar 65,117 (17,837) 47,280 Deliverable Forward 20.2.1 (c.i.ii) Level 2 Euro Dollar (8,801) 3,779 (5,022) 6,761 71,771 62,539 Hedge accounting transactions Exchange swap 20.2.1 (b.i) Level 2 CDI Dollar 286,617 68,202 12,740 367,559 Commodity swap - ethylene 20.2.1 (b.ii) Level 2 Variable price Fixed price (69) (69) Commodity swap - PGP 20.2.1 (b.ii) Level 2 Fixed price Variable price (59) (59) Interest rate swaps 20.2.1 (c.ii.i) Level 2 Libor Dollar (116,476) 6,223 (110,253) 286,617 18,963 257,178 Current assets (other receivables) (34,101) Non current assets (other receivables) (137,345) Current liabilities (derivatives operations) 293,378 95,123 Non current liabilities (derivatives operations) 396,040 293,378 319,717 The counterparties in these contracts are daily monitored based on the analysis of their respective ratings and Credit Default Swaps – CDS. Braskem has many bilateral risk mitigators in its derivative contracts, such as the possibility of depositing or requesting deposits of a guarantee margin from the counterparties it deems convenient. On December 31, 2013, the Company had security deposits related to NCE currency swaps (Note 20.2.1(a.ii)) amounting to R$244,832. (a) Non-hedge accounting transactions The Company has operations that were not designated as hedge accounting since the risks posed to the principals protected are satisfactorily represented by the coinciding results from the variation in the exposure indexes of the principal and the variation in the fair value. The regular changes in the fair value of these swaps are recorded as financial income or expenses in the same period in which they occur. In the fiscal year ended December 31, 2013, the Company recognized a financial expense of R$15,455. 78 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a.i) Commodity swap - Naphtha The parent company made a single operation of resin at a fixed price sale to a final customer. With the goal of preserving its margin, potentially affected by the fluctuation in the price of naphtha, were made four future purchase contracts at a fixed price of this raw material, as shown below: Nominal value Fixed price - US$/Ton (hedge) Fair value Identification US$ thousands Maturity Commodity swap - naphtha 477 830.000 February-2014 (144) Commodity swap - naphtha 477 830.000 March-2014 (127) Commodity swap - naphtha 477 830.000 April-2014 (112) Commodity swap - naphtha 425 830.000 May-2014 (87) Total 1,856 Current assets (other receivables) (470) Total (a.ii) Interest rate swap linked to NCE The Parent Company has contracted financing facilities in the form of NCE (Note 18(d)) with fixed interest payments. Considering that the cash in Brazilian real is largely invested in the overnight rate (CDI)-indexed investments, the company contracted swaps to match financial charges with cash yields. Fair value Identification Nominal value Interest rate (hedge) Maturity Swap NCE I 100,000 90.65% CDI February-2016 4,086 Swap NCE II 50,000 88.20% CDI February-2016 2,243 Swap NCE III 100,000 92.64% CDI February-2016 4,435 Swap NCE IV 50,000 92.70% CDI February-2016 2,315 Swap NCE V 100,000 91.92% CDI February-2016 4,407 Swap NCE VI 50,000 92.25% CDI March-2016 2,310 Swap NCE VII 17,500 91.10% CDI March-2016 765 Swap NCE VIII 10,000 77.52% CDI August-2016 190 Total 477,500 20,751 Current liabilities (derivatives operations) 20,751 Total 20,751 79 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b) Hedge accounting transactions (b.i) Swaps related to NCE In line with the Company’s risk Management strategy and based on its financial policy, the Management contracted swap operations to offset the interest rate and currency risks arising from the financings mentioned in Note 18(d), by maintaining its exposure to long-term financial liabilities in the U.S. dollar. Interest rate Fair value Identification Nominal value US$ mil (hedge) Maturity Swap NCE I 200,000 122,100 5.44% August 2019 101,904 82,812 Swap NCE II 100,000 60,187 5.40% August 2019 48,414 39,008 Swap NCE III 100,000 59,588 5.37% August 2019 46,642 37,333 Swap NCE IV 100,000 56,205 5.50% April 2019 39,005 29,904 Swap NCE V 100,000 56,180 5.50% April 2019 38,939 29,250 Swap NCE VI 150,000 82,372 5.43% April 2019 52,745 38,585 Swap NCE VII 100,000 58,089 4.93% April 2019 39,910 29,725 Total 850,000 494,721 367,559 286,617 Current assets (other receivables) (28,481) Current liabilities (derivatives operations) 286,617 Non Current liabilities (derivatives operations) 396,040 Total 367,559 286,617 Prior to designating these swaps as hedge accounting, on May 1, 2013, the Company had recognized financial income of R$43,651 as profit for the fiscal year. After the recognition of this designation, an expense of R$111,853, relating to changes in the fair value of these swaps since the designation until December 31, 2013, was recognized. (b.ii) Commodity swap – Ethylene and PGP To reduce the volatility of its results, the subsidiary Braskem America decided to swap the part of the ethylene used in the production of PP copolymers for Polymer Grade Propylene (PGP), which is the main factor influencing the price of this resin. For this purpose, the company contracted two operations with derivatives for the same terms and volumes. In the first operation, the ethylene cost was fixed: Nominal value Hedge Fair value Identification US$ thousands Cents/Pound Maturity Commodity swap - ethylene 285 0.57 January-2014 (6) Commodity swap - ethylene 285 0.57 February-2014 (10) Commodity swap - ethylene 285 0.57 March-2014 (13) Commodity swap - ethylene 285 0.57 April-2014 (15) Commodity swap - ethylene 285 0.57 May-2014 (13) Commodity swap - ethylene 285 0.57 June-2014 (12) Total 1,710 Current assets (other receivables) (69) Total 80 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais To preserve its margin, potentially affected by the fluctuation in resin prices, it contracted a swap operation that makes the cost variable on account of the PGP, as follows: Nominal value Hedge Fair value Identification US$ thousands Cents/Pound Maturity Commodity swap - PGP 385 0.77 January-2014 41 Commodity swap - PGP 390 0.78 February-2014 53 Commodity swap - PGP 390 0.78 March-2014 53 Commodity swap - PGP 365 0.73 April-2014 (6) Commodity swap - PGP 340 0.68 May-2014 (64) Commodity swap - PGP 310 0.62 June-2014 (136) Total 2,180 Current assets (other receivables) (59) Total On the date of contracting the derivative, the operations were designated as hedge accounting. Thus, the Company recognized income of R$128 in shareholders' equity, relating to the variation in the fair value of these swaps. (b.iii) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. On December 31, 2013, the following non-derivative liabilities of the Parent Company were designated as hedge for the flow of its highly probable future exports: 81 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Financial liabilities - Parent company Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Operations designated for hedge accounting Trade payables 2016 Dollar 272,254 637,785 Trade payables related parties 2016 Dollar 567,192 1,328,703 Trade payables 2017 Dollar 82,648 193,610 Trade payables related parties 2017 Dollar 667,037 1,562,602 Export prepayments - related parties 2017 Dollar 80,000 187,408 Trade payables 2018 Dollar 151,472 354,837 Trade payables related parties 2018 Dollar 593,089 1,389,370 Export prepayments 2018 Dollar 43,333 101,513 Bond 2019 Dollar 65,143 152,604 Accounts payable - related parties 2019 Dollar 50,000 117,130 Export prepayments 2019 Dollar 150,000 351,390 Export prepayments - related parties 2019 Dollar 468,837 1,098,298 Accounts payable - related parties 2020 Dollar 288,000 674,669 Trade payables 2020 Dollar 50,000 117,130 Trade payables related parties 2020 Dollar 6,000 14,056 Export prepayments 2020 Dollar 50,000 117,130 Export prepayments - related parties 2020 Dollar 330,000 773,058 Accounts payable - related parties 2021 Dollar 332,000 777,743 Trade payables related parties 2021 Dollar 10,000 23,426 Export prepayments 2021 Dollar 374,000 876,132 Accounts payable - related parties 2022 Dollar 216,000 506,002 Credit note export 2022 Dollar 353,000 826,938 Export prepayments - related parties 2022 Dollar 150,000 351,388 Accounts payable - related parties 2023 Dollar 653,972 1,531,994 Export prepayments - related parties 2023 Dollar 64,400 150,863 Accounts payable - related parties 2024 Dollar 113,854 266,715 Export prepayments - related parties 2024 Dollar 575,000 1,346,995 6,757,231 15,829,489 Nominal value Balance at Balance at Related parties US$ thousands 2013 Braskem Holanda 1,283,826 3,007,490 Braskem América 200.000 468,520 Braskem Inc. 3,511,555 8,226,168 Braskem Austria 170.000 398,242 5,165,381 12,100,420 The Company considers the flow covered as highly probable based, on the following factors: Historically, annual export volumes represent 3 to 4 times the annual amount covered; In the past 5 years, Braskem S.A. recorded average exports of US$2.4 billion annually, supporting the export amounts underlying the hedge; and The flow covered varies between 15% and 30% of the export flows planned by the Company. The Company designated longer export flows than the financial liabilities that hedge them. However, to analyze the effectiveness of the operations, the export flows will be considered only until the date of maturity of the underlying debt. Nevertheless, to ensure continuity of the relation and strategy of the proposed hedge, the Company plans to refinance and/or substitute these hedging instruments according to their maturity, in accordance with CPC 38 and IAS 39. 82 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Braskem in order to maintain consistency between the parent company’s results and the consolidated results, selected the hedge instruments with subsidiaries abroad observing the guarantees at those companies whose counterparty is external to that of Braskem. As such, non-derivative financial liabilities in which the foreign subsidiary acted as an intermediary in the operations were selected, which effectively maintained the essence of the transactions. On December 31, 2013, the following non-derivative financial liabilities were designated as guarantee for the hedge, considering the scope of the consolidated balance sheet: Financial liabilities - Consolidated Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Operations designated for hedge accounting Bond 2016 Dollar 78,893 184,814 Trade payables 2016 Dollar 760,551 1,781,674 Bond 2017 Dollar 213,220 499,489 Foreign currency borrowings 2017 Dollar 72,632 170,148 Trade payables 2017 Dollar 543,833 1,273,982 Bond 2018 Dollar 340,455 797,550 Trade payables 2018 Dollar 439,275 1,029,046 Bond 2019 Dollar 315,483 739,051 Trade payables 2019 Dollar 378,712 887,170 Advance on exchange contracts 2019 Dollar 47,949 112,325 Bond 2020 Dollar 460,001 1,077,599 Foreign currency borrowings 2020 Dollar 39,923 93,523 Trade payables 2020 Dollar 120,076 281,291 Export prepayments 2020 Dollar 104,000 243,630 Bond 2021 Dollar 480,001 1,124,450 Foreign currency borrowings 2021 Dollar 99,999 234,257 Trade payables 2021 Dollar 10,001 23,428 Export prepayments 2021 Dollar 126,000 295,168 Bond 2022 Dollar 363,656 851,901 Trade payables 2022 Dollar 2,344 5,490 Credit note export 2022 Dollar 353,000 826,938 Bond 2023 Dollar 698,372 1,636,005 Trade payables 2023 Dollar 20,000 46,852 Bond 2024 Dollar 681,199 1,595,776 Trade payables 2024 Dollar 7,656 17,934 6,757,231 15,829,491 83 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais The amounts of the operations designated for hedge accounting booked in shareholders' equity are shown below: Balance at Balance at Addition Reversion Exchange variation of foreign sales hedge 2,303,540 2,303,540 Income tax and social contribution on foreign sales hedge (783,204) (783,204) Fair value of cash flow hedges, net of taxes 1,520,336 1,520,336 (c) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa follow the same mode as project finance, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders provide limited guarantees (limited recourse project finance) (Note 19). (c.i) Operations not designated for hedge accounting The periodic changes in the fair value of swaps are recorded as financial income or expense in the same period in which they occur. In the year ended December 31, 2013, the Company recognized a financial expense of R$56,316. (c.i.i) Currency futures contract– Mexican Peso Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its future obligations in Mexican peso (local trade payables, payroll, taxes and etc.). Since the cash of this subsidiary is maintained in U.S. dollar, these operations were contracted to ensure cash flow balance. Nominal value Foreign exchange Fair value Identification US$ thousands (hedge) Maturity Deliverable Forward 41,020 13.1120 January-2014 3,620 Deliverable Forward 35,453 13.1428 February-2014 3,815 Deliverable Forward 39,206 13.1742 March-2014 4,065 Deliverable Forward 42,391 13.1998 April-2014 3,468 Deliverable Forward 32,410 13.2305 June-2014 3,164 Deliverable Forward 36,844 13.2645 June-2014 3,624 Deliverable Forward 36,839 13.2953 July-2014 3,612 Deliverable Forward 33,627 13.3273 September-2014 3,281 Deliverable Forward 30,750 13.3544 September-2014 2,988 Deliverable Forward 30,079 13.3871 Octuber-2014 2,923 Deliverable Forward 27,843 13.4200 December-2014 2,707 Deliverable Forward 24,091 13.4519 December-2014 2,344 Deliverable Forward 22,522 13.4906 February-2015 2,202 Deliverable Forward 18,209 13.5217 March-2015 1,788 Deliverable Forward 15,394 13.5551 March-2015 1,519 Deliverable Forward 9,703 13.5896 April-2015 961 Deliverable Forward 5,299 13.6264 June-2015 525 Deliverable Forward 3,191 13.6598 June-2015 317 Deliverable Forward 1,769 13.6952 July-2015 176 Deliverable Forward 1,840 13.7306 August-2015 181 Total 488,480 47,280 Current liabilities (derivatives operations) 47,280 Total 47,280 84 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c.i.ii) Currency futures contract - Euro Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its future obligations in euro (trade payables). Since the cash of this subsidiary is maintained in U.S. dollar, these operations were contracted to ensure cash flow balance. Nominal value Foreign exchange Fair value Identification US$ thousands (hedge) Maturity Deliverable Forward 8,485 1.3053 January-2014 (1,119) Deliverable Forward 6,096 1.3059 January-2014 (801) Deliverable Forward 7,839 1.3066 March-2014 (1,020) Deliverable Forward 3,287 1.3068 March-2014 (426) Deliverable Forward 6,501 1.3079 June-2014 (831) Deliverable Forward 6,555 1.3089 July-2014 (825) Total 38,763 Current assets (other receivables) (5,022) Total (c.ii) Operations designated for hedge accounting (c.ii.i) Interest rate swap linked to Libor On December 31, 2013, Braskem Idesa held 6 interest rate swap contracts for a nominal value of US$1,312,892 thousand, contracted on the future disbursements of the project finance (Note 19) contracted in U.S. dollar at floating rates (based on Libor). In these swaps, Braskem Idesa receives floating rates (Libor) and pays fixed rates periodically, coinciding with the financing cash flows. The objective of these swaps is to offset the changes in the future financial expenses from debt caused by changes in the Libor rate. The term, amount, settlement dates and floating interest rates coincide with the terms of the project finance. Nominal value Interest rate Fair value Identification US$ thousands (hedge) Maturity Swap Libor I 299,996 1.9825% May-2025 (25,124) Swap Libor II 299,996 1.9825% May-2025 (25,213) Swap Libor III 299,996 1.9825% May-2025 (25,213) Swap Libor IV 129,976 1.9825% May-2025 (10,924) Swap Libor V 132,996 1.9825% May-2025 (11,178) Swap Libor VI 149,932 1.9825% May-2025 (12,601) Total 1,312,892 Non-Current assets (other receivables) (137,345) Current liabilities (derivatives operations) 27,092 Total Before designating these swap operations as hedge accounting, on September 1, 2013, the Company recognized financial income of R$116,007 as profit in the fiscal year. After recognizing such designation, in shareholders’ equity, the Company recognized financial expense of R$469 relating to changes in the fair value of these swaps since the designation through December 31, 2013. 85 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (d) Estimated maximum loss On December, 31, 2013, the amount at risk of the derivatives held by Braskem, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at R$31,045 (US$13,252 thousand) for the NCE swap designated for hedge accounting and R$1,773 for the NCE swap that is not designated for hedge accounting. The value at risk of derivatives related to the Ethylene XXI Project in Mexico in 95% of the cases, under normal market conditions, was estimated at R$23,101 (US$9.861thousand) for the Libor derivative and R$3,342 (US$1.426thousand) for the derivative of Mexican pesos. Credit quality of financial assets (a) Trade accounts receivable Virtually none of Braskem’s clients have risk ratings assigned by credit rating agencies. For this reason, Braskem developed its own credit rating system for all accounts receivable from domestic clients and for part of the accounts receivable from foreign clients. Braskem does not apply this rating to all of its foreign clients because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On December 31, 2013, the credit ratings for the domestic market were as follows: (%) 1 Minimum risk 16.56 21.19 2 Low risk 32.61 32.04 3 Moderate risk 23.54 33.68 4 High risk 26.26 4.23 5 Very high risk (i) 1.03 8.85 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Domestic Market (LTM) Export Market (LTM) December 31, 2013 0.14% 0.13% December 31, 2012 0.28% 0.37% December 31, 2011 0.18% 0.43% LTM – last 12 months 86 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Financial assets with risk assessment AAA 3,436,378 2,484,788 AA+ 190,660 AA 93,955 5 AA- 449,555 A+ 120,123 A 865,105 19 A- 1,485 80,231 4,396,923 3,325,381 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 40,696 103,359 Sundry funds (ii) 3,773 60,356 Restricted deposits (iii) 1,281 Other financial assets with no risk assessment 1,965 3,880 46,434 168,876 Total 4,443,357 3,494,257 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. (iii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On December 31, 2013, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Mexican peso/U.S. dollar exchange rate; · Euro/U.S. dollar exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. 87 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, Braskem included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on Braskem’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since Braskem manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on December 27, 2013 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2013. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout , by the end of 2014, the U.S. dollar will appreciate 4.58% against the Brazilian real compared to the end of 2013, and the CDI rate will be 10.50%. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, Braskem considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2014 of 0.50%. (b.2) Possible and extreme adverse scenarios For the Brazilian real/U.S. dollar and the Mexican peso/U.S. dollar exchange rates, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on December 31, 2013. For the Euro/U.S. dollar exchange rate, a negative change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the rate on December 31, 2013. For the Libor and CDI interest rates, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on their respective rates on December 31, 2013. For the TJLP interest rate, an increase of 1% was considered for the possible adverse scenario and of 1.5% for the extreme scenario based on its rate on December 31, 2013, in accordance with the upward or downward adjustments made by the government in the rate, in this order of scale. The sensitivity values in the table (c) below are the changes in the value of the financial instruments in each scenario. Tables (d), (e), (f), (g) and (h) show the changes in future cash flows. 88 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Sensitivity to the Brazilian real/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real/US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Bonds and MTN (478,295) (2,608,132) (5,216,263) Advance on exchange contracts (5,370) (29,283) (58,566) BNDES (20,771) (113,266) (226,533) Working capital / structured operations (67,701) (369,173) (738,346) Raw material financing (58) (317) (634) Export prepayments (24,791) (135,186) (270,372) Financial investments abroad 74,884 408,340 816,679 Swaps (93,287) (355,034) (675,561) (d) Sensitivity to the Mexican peso/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Mexican peso/U.S. dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Project finance (65,712) (504,931) (1,009,862) Deliverable Forward (33,999) (216,414) (361,505) (e) Sensitivity to the Euro/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Euro/U.S. dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Deliverable Forward (1,466) (23,957) (47,914) (f) Sensitivity of future cash flows to the Libor floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25%) (50%) Borrowings (998) (4,992) (9,984) Export prepayments (2,102) (10,510) (21,020) Swaps 1,703 (8,513) (17,026) 89 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (g) Sensitivity of future cash flows to the CDI interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in CDI interest rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Export credit notes (4,294) (20,898) (40,442) Agricultural credit note (39,666) (182,183) (329,235) Financial investments in local currency (9,878) (49,376) (98,720) (h) Sensitivity of future cash flows to the TJLP interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in TJLP interest rate is presented in the table below: Probable Possible adverse Extreme adverse Instrument 5.5% 6.0% 6.5% BNDES (43,377) (85,661) (126,884) FINEP (113) (225) (335) Other governmental agents (31) (61) (91) 21 Taxes payable Consolidated Parent company Parent Company and subsidiaries in Brazil IPI 81,282 71,440 60,355 55,609 PIS and COFINS 615 5,764 Income tax and social contribution 52,226 54,987 21,200 16,983 ICMS 120,941 72,435 56,077 16,274 Federal tax payment program - Law 11,941/09 (a) 1,024,127 1,237,156 956,884 1,168,413 Other 67,680 59,630 61,423 47,119 Foreign subsidiaries Value-added tax 2,538 Income tax 2,132 Other 1,428 1,460 Total 1,348,299 1,507,542 1,155,939 1,304,398 Current liabilities 445,424 342,789 316,408 245,173 Non-current liabilities 902,875 1,164,753 839,531 1,059,225 Total 1,348,299 1,507,542 1,155,939 1,304,398 90 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a) Tax debt refinancing program – Law 11,941/09 In 2009, the Parent Company and the subsidiaries Braskem Qpar and Braskem Petroquímica adhered to the federal tax debit refinancing program established by Law 11.941 on May 27, 2009. The associated installments were deferred over a maximum of 180 months, which is the maximum limit permitted by said law. The law also provides for the possibility of amortizing at least 12 installments with the same reduction in penalties and interest applicable to the payment in cash of tax debits that fall under the scope of this law. In June 2012, the Company's Management decided to pay in advance part of the installments of the Parent Company under the program, amortizing 72 installments at once, which amounted to R$403,821. After applying the benefits of cash payment to the amortization, Braskem disbursed R$301,841 on July 31, 2012. The reduction, in the amount of R$101,980, was recognized as follows: (i) the amounts corresponding to the renegotiated tax payments, of R$80,496, were recorded under “other operating income (expenses), net”; and (ii)their restatement by the Selic interest rate, as from the renegotiation date, was recorded under “financial results”, in the amount of R$21,484. In September and December 2013, Brazil’s Federal Revenue Service offset, through a circular, with the approval of the Management, a part of the installments of the parent company, amortizing 39 installments amounting to R$156,484. Applying the benefits of cash payment on amortization, Braskem paid R$8,200, used credits from the Reintegra program in the amount of R$112,564, and other credits of R$1,658, obtaining a discount of R$34,062. This discount was recognized as follows: (i) the amount corresponding to the renegotiated tax installments, of R$25,063, was recorded under “other net operating income (expenses)”; and (ii)its restatement by the Selic interest rate, from the renegotiation date, was recorded under “financial results”, in the amount of R$8,999. Due to the reopening of the installment program, the Parent Company included a few more tax dues amounting to R$25,965, deferred for payment in up to 180 months. As established in the rules of said installment program, Braskem will lose all the reductions of arrears charges if it fails to pay three installments, whether consecutive or not. 91 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 22 Income tax (“IR”) and social contribution (“CSL”) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Note 2.1.1(b) Revised Income (loss) before IR and CSL and after discontinued operations 963,948 745,239 IR and CSL at the rate of 34% (327,742) 613,007 (253,381) 444,464 Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees (1,096) (7,548) 111,218 108,398 Effects from pre-payment of taxes 8,539 27,374 8,539 27,374 IR and CSL accrued in previous years 1,236 1,652 1,236 1,652 Interests on own capital (31,284) Other permanent adjustments (137,847) 5,313 (71,870) (5,785) Effect of IR and CSL on results of operations 639,798 576,103 Breakdown of IR and CSL: Current IR and CSL / continued operations (45,218) (29,165) (1,623) Current IR and CSL Deferred IR and CSL / continued operations (411,692) 812,276 (233,919) 576,103 Deferred IR and CSL / discontinued operations (143,313) Deferred IR and CSL 668,963 576,103 Total IR and CSL on income statement 639,798 576,103 In the consolidated results, excluding the amount of R$61,017 related to the negative impact of subsidiaries headquartered in countries with favored taxation for which no deferred income tax has been recorded, the effective rate in 2013 was 41.07%. In the parent company, excluding the amount of R$31,284 related to interest on capital received, the effective rate in 2013 was 27.41%. 92 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais The Parent Company has subsidiaries abroad, whose nominal income tax (IR) rates differ from those in Brazil, of 34% (IR – 25% and CSL - 9%), as shown below: Official rate - % Headquarters (Country) Direct and Indirect subsidiaries Braskem America and Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria Finance Austria 25.00 Braskem Chile Chile 20.00 Braskem Alemanha Germany 31.90 Braskem Finance and Braskem Inc Cayman Islands* Braskem Idesa, Braskem Idesa Serviços and Braskem México Mexico 30.00 Braskem Austria Austria 25.00 Braskem Holanda Netherland 25.00 Petroquímica Chile Chile 20.00 Braskem Espanha Spain 30.00 Common British Virgin Islands* Lantana Bahamas* Norfolk Uruguay 25.00 (*) Country with favored taxation – rate of 0%. 93 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Deferred income tax and social contribution (a) Breakdown of and changes in deferred IR and CSL Consolidated Deferred tax - assets Note As of December 31, 2012 Transfers of non-current assets held for sale Impact on the result (expense) income Impact on the equity / (decrease) increase As of December 31, 2013 2.1.1(a) Revised Tax losses (IR) and negative base (CSL) 1,099,345 (83,758) 1,015,587 Goodwill amortized 31,432 (19,367) 12,065 Exchange variations 215,545 575,963 791,508 Temporary adjustments 362,198 4,112 44,594 (2,671) 408,233 Business combination 243,517 (11,478) 232,039 Pension plan 49,912 12,015 61,927 Deferred charges - write-off 60,060 (22,089) 37,971 Investments in subsidiaries (CPC-18) 94,276 94,276 Total assets Consolidated Deferred tax - liabilities As of December 31, 2012 Transfers of non-current liabilities held for sale Impact on the result (income) expense Impact on the equity / (increase) decrease As of December 31, 2013 Amortization of goodwill based on future profitability 586,857 56,193 643,050 Tax depreciation 391,224 150,101 541,325 Temporary differences 327,500 260 22,134 76,292 426,186 Business combination 624,817 (39,567) 585,250 Write-off negative goodwill of incorporated subsidiaries 1,781 (594) 1,187 Additional indexation PP&E 154,189 (14,032) 140,157 Hedge accounting 823,324 (823,324) Other 52,254 4,289 56,543 Total liabilities 1,001,848 Parent company Deferred tax - assets As of December 31, 2012 Impact on the result (expense) income Impact on the equity / (decrease) increase As of December 31, 2013 Tax losses (IR) and negative base (CSL) 444,332 (1,147) 443,185 Goodwill amortized 28,126 (18,936) 9,190 Exchange variations 205,725 570,116 775,841 Temporary adjustments 277,549 17,945 295,494 Business combination 89,770 89,770 Pension plan 49,912 12,015 61,927 Deferred charges - write-off 5,197 (5,197) 0 Investments in subsidiaries (CPC-18) 94,276 94,276 Total assets Parent company Deferred tax - liabilities As of December 31, 2012 Impact on the result (income) expense Impact on the equity / (increase) decrease As of December 31, 2013 Amortization of goodwill based on future profitability 510,308 34,093 544,401 Tax depreciation 208,849 60,344 269,193 Temporary differences 8,014 (588) 7,426 Business combination 85,746 (2,196) 83,550 Write-off negative goodwill of incorporated subsidiaries 1,781 (594) 1,187 Additional indexation PP&E 154,188 (14,031) 140,157 Other 46,857 2,639 49,496 Hedge accounting 823,324 (823,324) Total liabilities 94 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b) Net balance of deferred income and social contribution tax assets and liabilities Headquarters (Country) IR-CSL Asset IR-CSL Liability Braskem S.A. Brazil 1,769,683 (1,095,410) Braskem Argentina Argentina 5,552 Braskem Alemanha Germany 67,910 Braskem Idesa Mexico 57,613 (52,554) Braskem Petroquímica Brazil 215,348 (129,022) Petroquímica Chile Chile 123 Braskem Qpar Brazil 532,285 (755,006) Braskem America USA (361,706) IQAG Brazil 23 Quantiq Brazil 5,069 (c) Headquarters (Country) IR-CSL Asset IR-CSL Liability Braskem S.A. Brazil 1,100,611 (1,015,743) Braskem Argentina Argentina 3,251 Braskem Alemanha Germany 17,448 (9,176) Braskem Idesa Mexico 24,677 Braskem Petroquímica Brazil 214,430 (93,256) Petroquímica Chile Chile 168 Braskem Qpar Brazil 459,914 (626,807) Riopol Brazil 237,944 (88,201) Braskem America USA 3,566 (305,439) 95 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Realization of deferred income tax and social contribution Consolidated Parent company December 31, 2015 and 2017 and December 31, 2015 and 2017 and Deferred tax - assets Note thereafter thereafter Tax losses (IR) and negative base (CSL) 2.19 1,015,587 66,986 390,957 398,657 158,987 443,185 41,053 203,606 191,285 7,241 Goodwill amortized (i) 12,065 2,210 3,650 1,934 4,271 9,190 1,779 2,787 1,072 3,552 Exchange variations (ii) 791,508 791,508 775,841 775,841 Temporary adjustments (iii) 408,233 219,936 11,988 7,910 168,399 295,494 200,548 7,020 7,020 80,906 Business combination (iv) 232,039 232,039 89,770 89,770 Pension plan tax (v) 61,927 61,927 61,927 61,927 Deferred charges - write-off (vi) 37,971 16,890 21,081 Investments in subsidiaries (CPC-18) (vii) 94,276 94,276 94,276 94,276 Total assets Consolidated Parent company December 31, 2015 and 2017 and December 31, 2015 and 2017 and Deferred tax - liabilities Note thereafter thereafter Amortization of goodwill based on future profitability (viii) 643,050 643,050 544,401 544,401 Tax depreciation (ix) 541,325 541,325 269,193 269,193 Temporary differences (x) 426,186 38,743 77,486 78,518 231,439 7,426 590 1,180 2,597 3,059 Business combination (xi) 585,250 40,469 80,938 80,938 382,905 83,550 2,201 4,401 4,401 72,547 Write-off negative goodwill of incorporated subsidiaries (xii) 1,187 594 593 1,187 594 593 Additional indexation PP&E (xiii) 140,157 14,031 28,062 28,062 70,002 140,157 14,031 28,062 28,062 70,002 Other 56,543 56,543 49,496 49,496 Total liabilities Basis for constitution and realization: (i) Goodwill recognized from merged investments amortized prior to Law 11,638/07, which are controlled in the Taxable Income Journal (LALUR). Realization is based on the tax rules for amortization. (ii) Exchange variation of assets and liabilities denominated in foreign currency, whose tax realization is recognized upon their receipt or settlement. (iii) Accounting expenses not yet deductible for calculating income tax and social contribution, whose recognition for tax purposes occurs in subsequent periods. (iv) Refers to: (i) tax-related goodwill generated by the acquisition of Quattor and (ii) contingencies recognized from business combinations at Quattor. Tax realization of goodwill will occur upon the merger of the investments and contingencies arising from write-offs due to the settlement or reversal of the processes involved. (v) Provision for the defined-benefit plan at Petros Copesul, with realization expected for 2014. (vi) Amounts constituted based on the deferred assets written off due to the adoption of Law 11,638/07. Tax realization is based on the application of the amortization rate used prior to the adoption of this law. (vii) Realization will take place in the first quarter of 2014. (viii) Goodwill for the future profitability of the merged companies not amortized since the adoption of Law 11,638/07. Tax realization is associated with the impairment or realization of assets related to goodwill. (ix) Difference between the accounting and tax depreciation rates in accordance with Normative Rule nº1 of July 29, 2011. (x) Accounting revenues not yet taxable for calculation of income tax and social contribution, whose taxation will occur in subsequent periods. (xii) Write-off of negative goodwill from the merged company Cinal, which was offered as tax based on the amortization of taxes. (xiii) Adjustments to the additional indexation of property, plant and equipment, whose tax realization is based on the depreciation of assets. Annually, the Company revises its projection of taxable income using as base the Business Plan, which is approved by the Company’s Management, using as key variables those described in Note 3.1. If this projection indicates that the taxable income will not be sufficient to absorb the deferred taxes, the amount corresponding to portion of the asset that will not be recovered is written off. 96 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Provisional Presidential Decree No. 627 On November 11, 2013, PPD 627 was passed, which introduced several provisions, notably the following: (i) revocation of the Transitional Tax System (RTT); (ii) changes to Decree-Law 1,598/77 related to Corporate Income Tax, and to the law related to Social Contribution; (iii) provision that any changes or adoption of accounting methods and criteria through administrative acts issued based on the powers granted by business law, after the publication of this PPD, will not have any implication in the calculation of federal taxes until the applicable tax law regulates the matter; (iv) inclusion of specific treatment on the taxation of profits or dividends; (v) provisions for the calculation of interest on capital; and (vi) new considerations on investments valued using the equity accounting method. The PPD mentioned in items (i) to (iii) above came into effect in 2015. However, the Decree allows taxpayers to choose to advance the effects to 2014 as a condition for eliminating any tax effects related to dividends paid up to the date of publication of said Decree, the calculation of interest on capital and the valuation of significant investments in subsidiaries and associated companies using the equity accounting method. Though there is the possibility of the Company announcing the early adoption, the final decision on the effective exercise of said option will be taken when the PPD is made into law. The Company conducted studies on the possible effects that could arise from the adoption of this PPD and concluded that it there are no material adjustments to its financial statements of December 31, 2013. 23 Sundry provisions Consolidated Parent company Measures to Provision for customers bonus (a) 45,060 40,666 18,058 5,594 Provision for recovery of environmental damages (b) 132,762 32,944 96,182 25,015 Judicial and administrative provisions (c) 362,896 333,218 172,758 126,103 Other 14,832 8,847 Total 555,550 415,675 286,998 156,712 Current liabilities 105,856 52,264 60,991 11,930 Non-current liabilities 449,694 363,411 226,007 144,782 Total 555,550 415,675 286,998 156,712 (a) Provision for client bonus Some sales agreements of Braskem provide for a rebate, in products, should some sales volumes be achieved within the year, six-month period or three-month period, depending on the agreement. The rebate is monthly recognized in a provision, assuming that the minimum contractual amount will be achieved. As they are recognized based on contracts, the provisions are not subject to significant uncertainties with respect to their amount or settlement. (b) Provision for recovery of environmental damages Braskem has a provision for future expenses for the recovery of environmental damages in some of its industrial plants. The term estimated for this recovery is measured at present value. 97 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Judicial and administrative provisions As presented below, Braskem maintains a provision for legal and administrative proceedings against the Company, for which the chances of loss are considered probable, and tax claims against Quattor, for which the chances of loss are considered possible on April 30, 2010, date on which the control of Quattor was acquired. Consolidated Parent company Note Labor claims (c.1) 125,887 75,697 113,555 68,375 Tax claims (c.2) Income tax and social contribution (i) 32,319 29,980 PIS and COFINS (ii) 35,634 32,929 ICMS - interstate purchases (iii) 86,233 79,688 ICMS - other (iv) 11,432 56,974 Other 61,372 50,744 49,186 50,744 Societary claims and other 10,019 7,206 10,017 6,984 362,896 333,218 172,758 126,103 (c.1) Labor claims On December 31, 2013, the Company is involved in 358 labor claims, including occupational health and security cases, which were assessed as probable losses. For these claims, the Company maintains a provision of R$125,887, which corresponds to the expected amount of disbursement upon their resolution. The Company’s legal advisors estimate that the term for the termination of these types of claims in Brazil exceeds 5 years. The estimates related to the outcome of proceedings and the possibility of future disbursement may change in view of new decisions in higher courts. The Company’s Management believes that the chances of having to increase the existing provision amount are remote. (c.2) Tax claims On December 31, 2013, Braskem has recognized a provision in the amount of R$61,372 for claims from the Brazilian tax authorities and the chances of loss for which are considered probable. On the same date, the Company has recognized a provision in the amount of R$165,618 for these claims arising from business combination and the chances of loss for which are considered possible. On December 31, 2013, the main tax claims for which the Company maintains a provision are the following: (i) Income tax and social contribution At the administrative level, the subsidiary Braskem Petroquímica is assessed for the payment of such taxes, in the amount of R$32,319 as of December 31, 2013, represented mostly by income tax and social contribution on the foreign exchange variation in the account of investments in foreign subsidiaries in 2002. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matter at the administrative and judicial levels. There is no judicial deposit or other type of guarantee for this claim. The Company’s Management expects this case to be terminated by 2015. 98 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (ii) PIS and COFINS taxes The subsidiary Braskem Petroquímica is assessed for the payment of these taxes in many claims, such as: · allegedly insufficient payment of COFINS for the period from March 1999 to December 2000, from February 2001 to March 2002, from May to July 2002 and September 2002 due to alleged calculation errors by tax authorities, of widening the tax calculation base and increasing the contribution rate envisaged in Law 9,718/98; · offset of the COFINS dues relating to September and October 1999 using the credit resulting from the addition of 1% to the COFINS rate; · rejection of the offset of PIS and COFINS dues relating to the period from February to April 2002 using the PIS credits under Decree-Laws 2,445 and 2,449, calculated between June 1990 and October 1995, under the argument that the time period for using said credits had expired; · alleged non-taxation of revenue in the calculation basis of income arising from foreign exchange variations on assets, determined as a result of successive reductions in the capital of the associated company. On December 31, 2013, the total amount involved in these claims is R$35,634. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. Guarantees were offered for these claims in the form of bank guarantee and finished products manufactured by Braskem Petroquímica, which, together, cover the amount of the claims. The Company’s Management estimates that these cases should be terminated by 2020. (iii) ICMS - interstate purchases In 2009, the subsidiary Braskem Qpar was assessed by the Finance Department of the State of São Paulo for the payment, at the administrative level, of ICMS in view of: · use of tax credits in the periods from February 2004 to August 2005, November 2005 to February 2006, and September 2006 to January 2008, arising from the bookkeeping of credits that were presented in the purchase invoices of products acquired from another company, since the operations were aimed at the export of the products and, as such, they would not be subject to ICMS; · issue of invoices without registering the shipment of the goods from its facilities for storage; and · non-presentation of the tax documents requested by inspection authorities. On December 31, 2013, the amount involved is R$86,233. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. No judicial deposits or other types of security were accrued for this procedure. 99 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Management estimates that this case should be terminated by 2019. (iv) ICMS - sundry violations The subsidiary Braskem Qpar was served a tax deficiency notice by the Finance Department of the State of São Paulo, demanding (i) the payment of ICMS tax in view of the alleged non-payment of the tax from 2002 to 2004 while carrying out interstate sales to taxpayers located in other states though the goods never left the state of São Paulo, and (ii) the payment of ICMS and fines for using tax credits from August 2004 to November 2005, issue of tax documents without the corresponding exit of goods, and allegedly failure to submit the requested tax documents. In 2013, Braskem paid R$47,746 (Note 15), taking advantage of the Special Installment Program announced by the São Paulo state government, thereby eliminating the contingency described in item (i) above, while the amount of R$28,581 relating to the contingency described in item (ii). The amount of the provision recognized is based on the estimate of disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. No judicial deposits or other types of security were accrued for this procedure. Management estimates that these cases should be terminated by 2020. (d) Changes in provisions Consolidated Recovery of environmental Legal Bonus damage provisions Other Total December 31, 2012 40,666 32,944 333,218 8,847 415,675 Additions, inflation adjustments and exchange variation, net 58,794 96,589 92,575 5,985 253,943 Write-offs through usage and payments (54,400) 3,229 (62,897) (114,068) December 31, 2013 45,060 132,762 362,896 14,832 555,550 Parent company Recovery of environmental Legal Bonus damage provisions Total December 31, 2012 5,594 25,015 126,103 156,712 Additions, inflation adjustments and exchange variation, net 28,805 66,088 46,716 141,609 Write-offs through usage and payments (16,341) 5,079 (61) (11,323) December 31, 2013 18,058 96,182 172,758 286,998 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 24 Long-term incentive A long-term non-share-based plan (“ILP”) was approved at the Shareholders’ Meeting held in September 2005, under which the participants in strategic programs can acquire securities issued by the Company that are called “Certificates of Investment Units”. The objective of the plan is, among others, to align the interests of participants in strategic programs in the creation of long-term value with those of shareholders, in order to motivate the vision and commitment of these participants to long-term results. No new certificates have been issued since 2008, and the transactions under this program are, since then, limited to redemptions. The balances at December 31, 2013 and 2012 are as follows: Quantity Amount Quantity Amount Investment units Issued (Alfa units) 377,156 5,254 427,313 6,200 Bonus (Beta units) 341,408 4,020 389,336 4,205 Total 718,564 9,274 816,649 10,405 25 Post-employment benefits Defined contribution plans (a) ODEPREV The Company maintains a defined contribution plan for its employees managed by ODEPREV, a private pension plan entity created by Odebrecht. ODEPREV offers its participants, which are employees of the sponsoring companies, an optional defined contribution plan in which monthly and additional participant contributions and monthly and annual sponsor contributions are made to individual pension savings accounts. On December 31, 2013, the number of active participants in ODEPREV totals 5,451 (2012 - 5,404). The contributions made by the Company in the year amount to R$19,703 (2012 - R$24,898) and the contributions made by the participants amounted to R$46,411 (2012 - R$44,070). (b) Triunfo Vida Braskem, due to the merger of Petroquímica Triunfo S.A., became a sponsor of Triunfo Vida. On May 31, 2010, the Company requested to withdraw its sponsorship of this plan and on July 27, 2012, PREVIC – National Superintendence of Supplementary Pension Plan (“PREVIC”) approved the withdrawal without the need for any further disbursements by Braskem. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Post-employment benefit plans (a) PETROS Copesul Plan Braskem, due to the merger of Copesul, became the sponsor of the Petros Copesul plan. On September 28, 2012, PREVIC approved the withdrawal of sponsorship of this plan by Braskem. The payment of the mathematical reserves of participants is expected to be made in 2014. For this reason, the provisioned amount of R$158,122 (Note 25.3.1 (a)) is recorded under current liabilities. (b) PETROS PQU Plan With the acquisition of Quattor, in April 2010, the Company assumed the liabilities of Petros PQU. On August 6, 2012, PREVIC approved the sponsorship withdrawal process, which had been requested on September 30, 2009. The payment of the mathematical reserves to participants is expected to be made in 2014. Due to the plan’s surplus situation, no provision has been accrued. Defined benefit plans (a) Novamont – Braskem America With the acquisition of Sunoco Chemicals, Braskem America became the sponsor of Novamont, which is a defined benefit plan of the employees of the plant located in the State of West Virginia. On December 31, 2013, the plan has 54 active participants (2012 – 53). In 2013 and 2012, no contributions were made by the Company or by participants. (b) Braskem Alemanha With the acquisition of the PP business from Dow Chemical, Braskem Alemanha became the sponsor of the defined benefit plan of the employees of the plants located in that country. On December 31, 2013, the plan has 136 (2012 – 96) active participants. In 2013 and 2012, no contributions were made by the Company or by participants. The defined benefit plan of Braskem Alemanha is a non-contribution plan, that is, the contributions of the sponsor are managed directly by the company and this type of plan is allowed by legislation of that country. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais Composition and changes in the balances of the post-employment benefit plans (a) Amounts in balance sheet Consolidated Parent company Note 2.1.1(a) Revised Post-employment benefits Petros Copesul 158,122 147,175 158,122 147,175 Defined benefit Novamont Braskem America (i) 9,554 10,381 Braskem Alemanha (i) 34,515 26,221 44,069 36,602 202,191 183,777 158,122 147,175 Current liabilities 158,137 147,175 158,122 147,175 Non-current liabilities 44,054 36,602 Total 202,191 183,777 158,122 147,175 (i) With the adoption of CPC 33 (R1) and IAS 19, the actuarial losses previously unrecognized in these two plans in the amount of R$18,204 (R$11,816, net of income tax) were recognized retroactively, on December 31, 2012, under "other comprehensive income (loss)". The balance sheet on that date was restated to reflect the changes to the item “post-employment benefits”. For comparison purposes, the information for December 31, 2011 was not revised in the statement of changes in shareholders’ equity, since the amounts are immaterial. Consolidated Defined benefits Note 2.1.1(a) Revised Benefit obligations (67,668) (56,338) Fair value of plan assets 23,599 19,736 Funded status of the plan (44,069) (36,602) Consolidated net balance (44,069) (36,602) In non-current liability (44,069) (36,602) Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b) Change in obligations Consolidated Note 2.1.1(a) Revised Balance at beginning of year 56,338 37,166 Current service cost 2,593 1,255 Interest cost 2,561 2,138 Benefits paid (1,693) (2,561) Actuarial losses (gain) (909) 14,769 Exchange variation 8,778 3,571 Balance at the end of the year 67,668 56,338 (c) Change in fair value plan assets Consolidated Note 2.1.1(a) Revised Balance at beginning of year 19,736 18,981 Actual return on plan assets 1,158 314 Employer contributions 1,392 178 Current expenses (39) Benefits paid (1,619) (1,406) Exchange variation 2,932 1,708 Balance at the end of the year 23,599 19,736 (d) Amounts recognized in profit or loss Consolidated Note 2.1.1(a) Revised Current service cost 2,593 1,255 Interest cost 2,547 2,138 Expected return on plan assets (1,614) (1,489) Amortization of actuarial loss 675 74 Amortization of unrecognized service cost 119 104 4,320 2,082 The amounts recognized in the statement of operations refer to transactions involving the defined benefit pension plans that are recognized in “other operating (revenues) expenses, net” and in “financial results”, depending on their nature. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (e) Actuarial assumptions (%) United States Germany United States Germany Discount rate 5.00 3.75 5.00 5.75 Inflation rate 3.00 1.51 3.00 2.00 Expected return on plan assets 7.50 n/a 7.50 n/a Rate of increase in future salary levels n/a 3.00 n/a 3.00 Rate of increase in future pension plan n/a n/a n/a n/a (f) Hierarchy of fair value assets On December 31, 2013, the balance of the fair value of assets is represented by the assets of the Novamont defined benefit plan of Braskem America, which has a level-1 fair value hierarchy. As mentioned in item 25.3(c) of this Note, the defined benefit plans of Braskem Alemanha is not a contribution-based plan and as such, on December 31, 2013, this plan had no assets. 26 Advances from clients The balance includes advances amounting to R$430,959 (2012 - R$358,428) from four clients overseas for the acquisition of products for supply between February 2013 and December 2016. 27 Other accounts payable (a) Non-current (i) On August 9, 2010, as part of the business combination of Quattor (currently named Braskem Qpar), BNDES Participações S.A. (“BNDESPAR”) exercised its option to sell the shares in Riopol, incorporated by Braskem Qpar in August, 2013 (Note 1(b.xix)). The balance, on December 31, 2013, is R$275,743 (2012 - R$256,030). The purchase price will be paid in 3 installments, with restatement by the TJLP, as follows: · On June 11, 2015, the amount corresponding to 15% of the purchase price; · On June 11, 2016, the amount corresponding to 35% of the purchase price; and · On June 11, 2017, the amount corresponding to 50% of the purchase price. (ii) amounts payable to the non-controlling shareholder of Braskem Idesa, in the amount of R$370,420, arising from loans for the Ethylene XXI Project. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 28 Contingencies Braskem has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s Management as possible . The balance of contingent liabilities not booked as on December 31, 2013 and 2012, as classified: Consolidated Labor claims 606,166 698,036 Taxclaims 3,399,794 2,967,799 Other lawsuits 389,352 411,324 Total 4,395,312 4,077,159 (a) Labor On December 31, 2013, the Company is involved in 1,934 indemnity and labor claims for which the chances of loss are considered possible. Among these claims are: (a.1) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (RS), in the second quarter of 2005, claiming the payment of overtime amounting to R$39million. The chances of loss are deemed as possible. The Management of the Company does not expect further disbursements to terminate these lawsuits. All lawsuits in progress are with the Superior Labor Court and Management expects them to be judged in 2014. Two of these actions were awarded a final and unappealable decision in favor of the Company. There are not judicial deposits related to these claims. (a.2) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (RS) in the third quarter of 2010 claiming the payment of overtime referring to work breaks and integration into base salary of the remunerated weekly day-off amounting to R$311 million. The Management of the Company does not expect to disburse any amounts upon their closure. The claims are in the fact-finding and appeals phase and they are expected to be granted a final and unappealable decision in the last quarter of 2014. No judicial deposit or other form of security was accrued for these claims. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b) Tax On December 31, 2013, the Company is involved in many proceedings with the Brazilian tax authorities. The Management understands that the chances of loss are possible, but not probable, based on the estimate and opinion of its external advisors. On December 31, 2013 the main tax contingencies, together by matter and totaling at least R$60 million, are the following: (b.1) ICMS The Company is involved in many ICMS collection claims related to assessment notices drawn up mainly by the Finance Department of the States of SP, BA and AL. On December 31, 2013, the adjusted amounts of these claims total R$773 million and the claims include the following matters: · ICMS credit on the acquisition of assets that are considered by the Revenue Services as being of use and consumption. The Revenue Service understands that the asset has to be a physically integral part of the final product to give rise to a credit. Most of the inputs questioned do not physically compose the final product. However, the Judicial branch has a precedent that says that the input must be an integral part of the product or be consumed in the production process; · ICMS credit arising from the acquisition of assets to be used in property, plant and equipment, which is considered by the Revenue Services as not being related to the production activity, such as laboratory equipment, material for the construction of warehouses, security equipment, etc.; · transfer of goods for an amount lower than the production cost; · omission of the entry or shipment of goods based on physical count of inventories; · lack of evidence that the Company exported goods so that the shipment of the goods is presumably taxed for the domestic market; · non-payment of ICMS on the sale of products subject to tax substitution and credit from acquisitions of products subject to tax substitution; and · fines for the failure to register invoices. The Company’s legal advisors estimate that: (i) these judicial proceedings are expected to be terminated in 2020, and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 40% of the amounts in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. No judicial deposit or other form of security was accrued for these claims. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b.2) COFINS The Company is involved in collection actions related to COFINS in which the use, by the Company, of certain tax credits to determine and pay this tax is under discussion. These credits arise from (i) legal actions; and (ii)income tax prepayments. On December 31, 2013, the adjusted amounts involved of these assessments total R$342 million. The Company’s external legal advisors estimate that: (i) these judicial proceedings are expected to be terminated in 2018; and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 50% of the amounts in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. The Company offered assets in guarantee, in the amount of R$136 million, that cover the amount involved in these claims. (b.3) IPI – presumed credit The Company is involved in tax assessments that question the undue use of presumed IPI credit as a way to offset the payment of PIS and COFINS levied on the acquisitions of raw materials, intermediate products and packaging material used in the industrialization of exported products. The Revenue Service understands that only the inputs that have been in contact with or have a direct influence on the final product are entitled to the presumed credit. The Judicial branch understands that the products that give rise to the right to the credits are those that (i) are incorporated into the final product; or (ii) are immediately and completely consumed in the production process. On December 31, 2013, the adjusted amount involved of these assessments is R$111 million. The Company’s legal advisors estimate that: (i) the judicial proceeding is expected to be terminated in 2020; and (ii) in the event of an unfavorable decision to the Company, which is not expected, this contingency could be settled for up to 60% of the amount in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. The Company furnished guarantee of R$ 19 million, which sustains the amount involved in the lawsuit on the issue. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (b.4) Non-cumulative PIS and COFINS The Company received a deficiency notice from the Brazilian Federal Revenue Service due to the use of non-cumulative PIS and COFINS tax credits related to: (i) expenditures with treatment of effluents; (ii) charges on transmission of electricity; (iii) freight for storage of finished products; and (iv) extemporaneous credits from acquisitions of property, plant and equipment. These deficiency notices have already been contested at the administrative level and comprise the period from 2006 to 2011, and on December 31, 2013 totaled R$712 million, of which R$366 million related to principal and R$346 million of fine and interest. The Company's legal counsel, in view of the recent decisions by the Tax Resources Administrative Board and the evidence provided by the Company, assess as possible the chances of loss at the administrative and legal levels. For this reason, no provision has been accrued for these deficiency notices. Any changes in the court’s understanding of the position could cause future impacts on the financial statements of the Company due to such proceedings. The Company’s external legal counsel expect the proceedings at administrative level to conclude in 2020. No judicial deposit or other form of guarantee was accrued for this claim. (b.5) IR and CSL – Amortization charges for goodwill and other charges. The Company was served a tax deficiency notice by the Federal Revenue Service for having deducted, between 2007 and 2012, amortization charges from goodwill originated from equity interests acquired in calendar year 2012. That year, several business groups divested their petrochemical assets, the consolidation of which enabled the incorporation of Braskem. On December 31, 2013, the updated value of said income and social contribution tax deficiency notice was R$650 million. In addition to the amounts related to Income and Social Contribution taxes recorded in the notices filed by tax authorities, the company rectified the balances of tax losses and negative social contribution tax bases corresponding to the disallowance of part of the amortization charges on the goodwill mentioned above, and the interest and exchange variation expenses incurred in 2008. The offset amounts represent R$653 million of the balance of tax losses and R$667 million of the balance negative social contribution bases, whose estimated tax impact is equivalent to the principal amount of R$223 million. The Management, based on the opinion of the Company’s legal counsel, believes that the existence of an effective business purpose in the acquisition of the aforementioned petrochemical assets, the participation of third parties in the businesses that originated the goodwill from acquisitions, and the real economic nature of the operations that led to the recording of interest and exchange variation expenses, considers the chances of loss in the administrative and legal spheres as possible. Hence, no provision was accrued for these tax deficiency notices. There is no judicial deposit or any other type of guarantee for all these proceedings. For being recent contingencies, is unfeasible to estimate when these proceedings are expected to be terminated. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Other court disputes involving the Company and its subsidiaries (c.1) Civil The Company is the defendant in civil lawsuits filed by the owner of a former distributor of caustic soda and by the shipping company that provided services to this former distributor, which, on December 31, 2013, totaled R$123 million. The claimants seek indemnity for damages related to the alleged non-performance of the distribution agreement by the Company. No judicial deposit or other form of guarantee was accrued for these lawsuits. Management's evaluation, supported by the opinion of its external legal advisors who are responsible for the cases, is that the lawsuits will possibly be dismissed within a period of 8 years. (c.2) Societary Some shareholders of preferred shares acquired with incentives filed lawsuits, originally against Copene, the former name of the Company, and against the merged companies Nitrocarbono, OPP Química, Salgema, Trikem, Polialden and Politeno. They claim a share in the profit remaining after the payment of priority dividends on the same basis as the common shareholders, in addition to the right to vote in shareholders' meetings until the distribution of dividends in the desired conditions is reestablished. The amount involved in the lawsuits for which there is a possibility of loss is R$17 million. No judicial deposits or other types of security were accrued for these lawsuits. Since the lawsuits are in different phases, the Company’s external legal advisors consider it unfeasible to estimate when these proceedings are expected to be terminated. (c.3) Social security The Company is a party to various administrative and judicial proceedings concerning social security matters, which total approximately R$137 million on December 31, 2013, as adjusted by the Selic rate. The Management of the Company, based on the opinion of its external legal advisors, understands that no amount is due with respect to these assessments. Additionally, Management believes that is not possible to estimate the amount of disbursement to cover a possible unfavorable decision to the Company, or even estimate when these proceedings will be brought to conclusion. For these proceedings, security was given in the form of judicial deposits and finished products that combined cover the amounts claimed. The Company’s external legal advisors consider it unfeasible to estimate when these proceedings are expected to be terminated. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 29 Equity (a) Capital On December 31, 2013, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 797,265,348 shares with no par value divided into 451,668,652 common shares, 345,002,878 class “A” preferred shares, and 593,818 class “B’ preferred shares, distributed as follows: Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,591,019 21.91% 288,017,970 36.13% BNDESPAR 40,102,837 11.62% 40,102,837 5.03% ADR (i) 34,191,744 9.91% 34,191,744 4.29% Other 12,907,078 2.86% 114,780,022 33.27% 593,818 100.00% 128,280,918 16.09% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA). (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Share rights Preferred shares carry no voting rights, but they ensure priority, non-cumulative annual dividend of 6% of their unit value, according to profits available for distribution. The unit value of the shares is obtained through the division of capital by the total number of outstanding shares. Only class “A” preferred shares will have the same claim on the remaining profit as common shares and will be entitled to dividends only after the priority dividend is paid to preferred shareholders. Only class “A” preferred shares also have the same claim as common shares on the distribution of shares resulting from capitalization of other reserves. Only class “A” preferred shares can be converted into common shares upon resolution of majority voting shareholders present at a General Meeting. Class “B” preferred shares can be converted into class “A” preferred shares at any time, at the ratio of two class “B” preferred shares for one class “A” preferred share, upon a simple written request to the Company, provided that the non-transferability period provided for in specific legislation that allowed for the issue and payment of such shares with tax incentive funds has elapsed. In the event of liquidation of the Company, class “A” and “B” preferred shares will have priority in the reimbursement of capital. Shareholders are entitled to receive a mandatory minimum dividend of 25% on profit for the year, adjusted under Brazilian Corporation Law. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Tax incentive reserve This reserve mainly comprised the income tax deduction benefit determined before the base period of 2006 (Note 32(a)). After the adoption of Laws 11,638/07 and 11,941/09, as from January 1, 2007, the income tax benefit started to be recorded in the statement of operations in the revenue reserves account as proposed by Management and approved at the General Shareholders’ Meeting. Regardless of the change introduced by Laws 11,638/07 and 11,941/09, this tax incentive can be used only for capital increase or absorption of losses. At the end of fiscal year 2012, the Company used the balance of this reserve to absorb part of the fiscal year’s loss. (d) Legal reserve Under Brazilian Corporation Law, the Company must transfer 5% of net profit for the year, determined in accordance with the accounting practices adopted in Brazil, to a legal reserve until this reserve is equivalent to 20% of the paid-up capital. The legal reserve can be used for capital increase or absorption of losses. At the end of fiscal year 2012, the Company used part of the balance of this reserve to absorb partially the loss in the period. (e) Unrealized profit reserves This reserve was established based on unrealized profits in fiscal year 2011, in accordance with items I and II, paragraph 1 of Article 197 of Law No. 6,404/76, which states that in the fiscal year that the distributable dividends exceed the amount of profits, which generated cash inflows to the Company, the General Stockholders’ Meeting may, upon proposal of the board, attribute such excess to “unrealized profit reserves”. Under the terms of the Law No 6,404/76, this reserve should only be used to absorb losses or pay dividends. At the end of fiscal year 2012, the Company used part of the balance of this reserve to absorb partially the loss in the period. (f) Ongoing share repurchase programs (f.1) 3 rd Share repurchase program On August 26, 2011, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2011 and August 28, 2012, through which the Company could acquire up to 12,162,504 class “A” preferred shares at market price. Shares could be purchased by the Company or by financial institutions hired for that purpose. Upon the expiration of the program, Braskem would have to acquire from financial institutions, at market value, the shares acquired by the latter. The private deal was approved by the Securities and Exchange Commission of Brazil (“CVM”). Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais During the program, a total of 2,595,300 shares were repurchased for the amount of R$33,204, of which 2,007,600 were repurchased by financial institutions, and 587,700 shares were repurchased directly by Braskem. The average cost of these shares was R$12.79 (minimum of R$10.53 and maximum R$15.15). The shares purchased by financial institutions were purchased by Braskem in August 2012, when the program ended. In the operation, Braskem received R$1,575 related to the swap instrument associated with the repurchase transaction, net of withholding income tax of R$698. The purchased shares were canceled in December 2012. (f.2) 4 th Share repurchase program On August 13, 2012, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2012 and August 28, 2013, through which the Company might acquire up to 13,376,161 class “A” preferred shares at market price. The shares might be acquired by the Company or by financial institutions hired for such purpose. Upon the expiration of the program, Braskem would have to acquire from financial institutions, at market value, the shares eventually acquired by the latter. The private transaction was approved by the CVM. As of November 2012, the financial institutions had acquired 262,300 shares for the amount of R$3,489 (item (f) of this Note) at the average cost of R$13.30 per share (minimum of R$12.66 and maximum R$14.07) On November 12, 2012, the Company acquired these shares and received in the operation R$71 related to the swap instrument associated with the repurchase transaction, net of the withholding income tax of R$29. The shares repurchased were cancelled in December 2012. There were no purchases under this program in 2013. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (g) Dividends proposed and appropriation of profit Under the Company’s bylaws, profit for the year, adjusted according to Law 6,404/76, is appropriated as follows: (i) 5% to a legal reserve, which must not exceed 20% of capital; (ii) 25% to pay for mandatory, non-cumulative dividends, provided that the legal and statutory advantages of the Class “A” and “B” preferred shares are observed. When the amount of the priority dividend paid to class “A” and “B” preferred shares is equal to or higher than 25% of profit for the year calculated under Article 202 of Brazilian Corporation Law, it is the full payment of the mandatory dividend. Any surplus remaining after the payment of the priority dividend will be used to: · pay dividends to common shareholders up to the limit of the priority dividends of preferred shares; · if there still is any surplus, distribute additional dividends to common shareholders and class “A” preferred shareholders so that the same amount of dividends is paid for each common share or class “A” preferred share. (g.1) Profit or loss in 2013 and dividends proposed Management proposes paying total dividends of R$482,593. The total dividends proposed correspond to R$0.6061888020 for all classes of shares and meets the priority dividend of preferred shares in accordance with the Bylaws of the Company. Management proposes to the Annual Shareholders Meeting the allocation of net income from 2013 as follows: Net income for the year of Company's shareholders 509,697 Realization of additional property, plant and equipment 28,203 Net income adjusted 537,900 Legal reserves distribution (26,895) Net income adjusted by dividends calculation 511,005 Proposed dividends (*) (482,593) Portion allocated to unrealized profit reserves (28,412) Balance of retained earnings (*) Minimum dividends - 25% adjusted net income (i) 127,751 Additional proposed dividends (ii) 354,842 Total dividends 482,593 (i) Recorded in current liabilities. (ii) Recorded in shareholders' equity, under the item “proposed additional dividend”. (g.2) Absorption of the balance of retained losses and dividend payment The adjusted loss for fiscal year 2012, in the amount of R$674,263, was absorbed by the unrealized profits reserves, tax incentives and the legal reserve, resulting in a balance of R$565,549. On April 2, 2013, the Annual Shareholders Meeting approved the absorption of the balance by using a portion of the “capital reserve” account. On April 27, 2012, the Annual Shareholders’ Meeting approved the payment of dividends as per the Management proposal in 2011, in the amount of R$482,593, equivalent to R$0.605085049 per common, class “A” and “B” ordinary and preferred share, paid as of November 19, 2012. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (h) Other comprehensive income – Equity Parent company and consolidated Defined Foreign Additional Deemed benefit currency Gain (loss) indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary Note (i) (i) (ii) (iii) (iv) (v) Total On December 31, 2011 326,541 21,159 3,106 315,586 Additional indexation Realization by depreciation or write-off assets (41,268) (41,268) Income tax and social contribution 14,032 14,032 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,442) (1,442) Income tax and social contribution 490 490 Defined benefit plan actuarial loss Actuarial loss (18,204) (18,204) Income tax and social contribution 6,388 6,388 Cash flow derivatives Change in fair value 1,948 1,948 Transfer to result 14,290 14,290 Income tax and social contribution (5,522) (5,522) Loss on interest in subsidiary 16 (b) - (5,917) (5,917) Write-off gain on interest in subsidiary (4,632) (4,632) Foreign currency translation adjustment 61,662 61,662 On December 31, 2012 (revised) 2.1.1(a) 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets (41,268) (41,268) Income tax and social contribution 14,032 14,032 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,465) (1,465) Income tax and social contribution 498 498 Foreign sales hedge Exchange rate (2,303,540) (2,303,540) Income tax and social contribution 783,204 783,204 Fair value of Cash flow hedge Change in fair value (83,413) (83,413) Transfer to result (41,727) (41,727) Income tax and social contribution 40,120 40,120 Defined benefit plan actuarial gain 169 169 Net loss interest in subsidiary (1,961) (1,961) Foreign currency translation adjustment 205,249 205,249 On December 31, 2013 272,069 19,240 242,407 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 30 Earnings per share Basic and diluted earnings (loss) per share is calculated by means of the division of adjusted profit for the year attributable to the Company’s common and preferred shareholders by the weighted average number of these shares held by shareholders, excluding those held in treasury and following the rules for the distribution of dividends provided for in the Company’s bylaws, as described in Note 29 (g), particularly in view of the limited rights of class “B” preferred shares. In view of these limited rights, this class of share does not participate in losses. In this case, the diluted result takes into account the conversion of two class "B" preferred shares into one class “A” preferred share, as provided for in the Bylaws of the Company. The weighted average number of shares is calculated based on the number of outstanding common and preferred shares at the beginning of the period, adjusted by the number of shares repurchased or issued in the period, multiplied by a weighting time factor. There has been no change in the number of shares in fiscal year 2013. The calculation of the weighted average in 2012 is shown below: Total of outstanding shares Weighted average Note Common shares Preferred shares class "A" Total of weighted average Common shares Preferred shares class "A" Total of weighted average As of December 31, 2011 451,668,652 345,300,320 796,968,972 451,668,652 346,451,489 798,120,141 Repurchase of shares (i) - (1,452,200) (1,452,200) (700,738) (700,738) As of December 31, 2012 451,668,652 343,848,120 795,516,772 451,668,652 344,599,582 796,268,234 (i) The shares repurchased were not considered in the calculation of earnings per share since they are not entitled to dividends (Note 29(f)). Class “A” preferred shares participate in dividends with common shares after the mandatory dividends has been attributed in accordance with the formula provided for in the Company’s bylaws, as described in Note 29(g). There is no highest limit for their participation.   Diluted and basic earnings (losses) per share are equal when there is profit in the year, since Braskem has not issued convertible financial instruments.   Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais As required by CPC 41 and IAS 33, the table below show the reconciliation of profit (loss) for the year adjusted to the amounts used to calculate basic and diluted earnings (loss) per share. Note Basic and diluted Basic Diluted 2.1.1(b) Revised Revised Profit (loss) for the year attributed to Company's shareholders of continued operations 509,697 (1,012,690) (1,012,690) Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 Preferred shares class "B" 360 208,797 Distribution of 6% ​​of unit value of common shares 273,796 Distribution of plus income, by class Common shares 15,389 Preferred shares class "A" 11,715 27,104 Reconciliation of income available for distribution, by class (numerator): Common shares 289,185 (574,430) (574,216) Preferred shares class "A" 220,152 (438,260) (438,097) Preferred shares class "B" 360 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 509,697 (1,012,690) (1,012,690) Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 451,668,652 Preferred shares class "A" (i) 343,848,120 344,599,582 344,599,582 Preferred shares class "B" 593,818 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 296,909 796,110,590 796,268,234 796,565,143 Profit (loss) per share (in R$) Common shares 0.6403 (1.2718) (1.2713) Preferred shares class "A" 0.6403 (1.2718) (1.2713) Preferred shares class "B" 0.6062 (i) In the calculation of the weighted average, the shares of the Company that were repurchased were excluded from the base (Note29(f)). Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 31 Net sales revenues Consolidated Parent company Note 2.1.1(b) Revised Sales revenue Domestic market 30,236,855 27,409,691 21,015,632 19,020,637 Foreign market 17,532,783 15,572,798 6,895,490 6,059,708 47,769,638 42,982,489 27,911,122 25,080,345 Sales deductions Taxes (6,414,524) (6,487,401) (4,115,717) (4,233,666) Sales returns and other (385,624) (334,761) (252,915) (212,279) (6,800,148) (6,822,162) (4,368,632) (4,445,945) Net sales revenue 40,969,490 36,160,327 23,542,490 20,634,400 32 Tax incentives (a) Income Tax The PE plant installed in Camaçari (BA) and the PVC plant installed in Marechal Deodoro (AL) benefit from a 75% relief on the income tax levied over the profits obtained from the sale of their production, valid until 2016 and 2019, respectively. The other industrial plants located in the states of BA and AL are currently requesting the renewal of said benefit. The Management of the Company believes it may obtain the renewal of the incentive. (b) PRODESIN - ICMS The Company has ICMS tax incentives granted by the state of AL, through the state of Alagoas Integrated Development Program - PRODESIN. These incentives are aimed at the implementation and expansion of a plant in that state and are recorded in the account “net sales revenue” in the statement of operations and in the account “taxes” of Note 31. In 2013, the amount of this incentive was R$50,908 (2012 - R$32,780). (c) REINTEGRA In 2013, the Company determined a credit of R$229,742 (Note 11 (h)) (2012 - R$228,052), which is presented in the account “cost of goods sold”, in the statement of operations. 33 Other operating income (expenses), net For the year ended December 31, 2013, the main expenditure under this heading refer to the depreciation and maintenance of paralyzed plants, provision for remedying environmental damage and inventory adjustments, that sum R$203,207. Additionally, the Company recorded revenues of R$25,063 due to the reduction in the balance of the installment of Law 11.941/09 (Note 22 (a)). On December 31, 2013, the main amount is the indemnity received under the supply agreement between Sunoco and Braskem America in the amount of R$235,962. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 34 Financial results Consolidated Parent company Note 2.1.1(b) Revised Financial income Interest income 281,669 220,169 253,785 193,669 Monetary variations 24,117 40,599 23,384 37,167 Exchange rate variations 333,424 219,757 367,666 88,079 Other 133,928 51,403 58,614 45,474 773,138 531,928 703,449 364,389 Financial expenses Interest expenses (1,121,761) (973,195) (1,053,756) (892,885) Monetary variations (300,310) (274,881) (299,132) (253,620) Exchange rate variations (78,510) (1,898,677) (182,457) (1,709,356) Inflation adjustments on fiscal debts (173,864) (208,186) (100,833) (182,053) Tax expenses on financial operations (32,884) (17,289) (25,555) (13,171) Discounts granted (89,495) (58,859) (35,229) (25,736) Loans transaction costs - amortization (6,200) (27,221) (501) (18,883) Adjustment to present value - appropriation (592,413) (310,525) (347,187) (251,791) Other (153,674) (157,376) (54,315) (57,227) Total Consolidated Parent company Note 2.1.1(b) Revised Interest income Held for sale 13,416 5,023 13,416 5,023 Loans and receivables 102,623 139,580 109,697 138,401 Held-to-maturity 31,147 17,841 27,208 17,841 147,186 162,444 150,321 161,265 Other assets not classifiable 134,483 57,725 103,464 32,404 Total 281,669 220,169 253,785 193,669 Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais 35 Expenses by nature The Company chose to present its expenses by function in the statement of operations. As required by CPC 26 and IAS1, the breakdown of expenses by nature is presented below: Consolidated Parent company Note 2.1.1(b) Revised Classification by nature: Raw materials other inputs (30,515,643) (27,812,462) (17,246,854) (15,175,241) Personnel expenses (1,953,194) (1,772,097) (1,143,557) (1,112,486) Outsourced services (1,570,320) (1,633,747) (870,530) (932,031) Tax expenses (9,847) (8,293) (3,624) (3,880) Depreciation, amortization and depletion (2,038,366) (1,902,475) (1,302,531) (1,193,976) Freights (1,471,853) (1,302,899) (932,645) (850,232) Other expenses (667,123) (111,229) (200,235) 76,119 Total Classification by function: Cost of products sold (35,820,761) (32,709,068) (20,469,552) (18,217,333) Selling and distribution (1,000,749) (990,365) (597,341) (589,072) General and administrative (1,077,934) (1,071,029) (669,978) (695,828) Research and development (115,812) (106,197) (85,806) (81,653) Other operating income (expenses), net (211,090) 333,457 122,701 392,159 Total 36 Segment information Management defined the organizational structure of Braskem based on the types of business, the main products, markets and production processes, and identified 5 operating and reportable segments - 4 production segments and one distribution segment. Considering that the assets of Quantiq and IQAG (Note 2.1.1(b)) were not divested, the Chemical Distribution segment once again became a reportable segment on December 31, 2013. The information for 2012 was revised to include this change. The current operational segments are the following: · Basic petrochemicals: comprises the activities related to the production of basic petrochemicals and the supply of electric energy, steam and compressed air to second-generation producers located in the Camaçari, Triunfo, SP and RJ petrochemical complexes. · Polyolefins: comprises the activities related to the production of PE, PP and renewables. · Vinyls: comprises the activities related to the production of PVC, caustic soda and chloride. · United States and Europe: operations related to PP production in the United States and Europe. · Chemical distribution: consists mainly of Quantiq’s operations related to the distribution of petroleum-based solvents, intermediate chemicals, special chemicals and pharmacons. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (a) Presentation, measurement and conciliation of results Information by segment is generated in accounting records maintained in accordance with the accounting principles and practices adopted in Brazil, according to CPC pronouncements and IFRS, and which are reflected in the consolidated financial statements. The eliminations stated in the operating segment information, when compared with the consolidated balances, are represented by sales between segments that are carried out as arm’s length sales. The results of equity investments recognized in the Company’s statement of operations are presented in Corporate unit. The operating segments are stated based on the results of operations, which does not include financial results, and current and deferred income tax and social contribution. The Company does not disclose assets by segment since this information is not presented to its chief decision maker. (b) Main clients In 2013 and 2012, the Company does not have any revenue arising from transactions with only one client that is equal to or higher than 10% of its total net revenue. In 2013, the most significant revenue from a single client amounts to approximately 3% of total net revenues of the Company and refers to the basic petrochemical segment. Braskem S.A. Notes to the financial statements Years ended December 31, 2013 All amounts in thousands of reais (c) Results of operations by segment Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem Note petrochemicals Polyolefins Vinyls Europe distribution segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 25,037,780 16,944,709 2,581,076 6,748,502 891,734 52,203,801 130,289 52,334,090 (11,364,600) 40,969,490 Cost of products sold (22,561,151) (14,694,326) (2,384,543) (6,419,523) (761,136) (46,820,679) (133,690) (46,954,369) 11,133,608 (35,820,761) Gross profit 2,476,629 2,250,383 196,533 328,979 130,598 5,383,122 (3,401) 5,379,721 (230,992) 5,148,729 Operating expenses Selling, general and distribution expenses (534,896) (852,680) (174,072) (282,880) (96,673) (1,941,201) (68,576) (184,718) (2,194,495) (2,194,495) Results from equity investments (3,223) (3,223) (3,223) Other operating income (expenses), net (67,835) (30,673) (11,179) (37,621) (6,537) (153,845) 196 (57,441) (211,090) (211,090) (602,731) (883,353) (185,251) (320,501) (103,210) (2,095,046) (68,380) (245,382) (2,408,808) (2,408,808) Operating profit (loss) 1,873,898 1,367,030 11,282 8,478 27,388 3,288,076 (71,781) (245,382) 2,970,913 (230,992) 2,739,921 2.1.1(b) Revised Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe distribution segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 23,603,038 14,456,827 2,019,884 5,465,180 898,786 46,443,715 72,652 46,516,367 (10,356,040) 36,160,327 Cost of products sold (21,793,497) (13,131,842) (1,947,749) (5,272,065) (751,013) (42,896,166) (88,052) (42,984,218) 10,275,150 (32,709,068) Gross profit 1,809,541 1,324,985 72,135 193,115 147,773 3,547,549 (15,400) 3,532,149 (80,890) 3,451,259 Operating expenses Selling, general and distribution expenses (491,999) (868,410) (129,696) (243,300) (94,796) (1,828,201) (37,823) (301,567) (2,167,591) (2,167,591) Results from equity investments (25,807) (25,807) (25,807) Other operating income (expenses), net (64,050) (20,012) 1,808 364,798 (265) 282,279 (98,298) 149,476 333,457 333,457 (556,049) (888,422) (127,888) 121,498 (95,061) (1,545,922) (136,121) (177,898) (1,859,941) (1,859,941) Operating profit (loss) 1,253,492 436,563 (55,753) 314,613 52,712 2,001,627 (151,521) (177,898) 1,672,208 (80,890) 1,591,318 (i) The other segments, includes the full results of the subsidiary Braskem Idesa. Braskem S.A. Management’s notes to the financial statements on December 31, 2013 Amounts in thousands of Brazilian real, except where stated otherwise (d) Net sales revenue by country Note 2.1.1 (b) Revised Headquarter - Brazil 23,548,870 20,840,355 United States 7,981,211 5,642,946 Singapore 1,514,216 561,669 Argentina 1,222,729 1,195,728 Netherlands 1,099,945 913,208 Mexico 680,054 764,244 United Kingdom 578,351 406,132 Germany 536,343 583,952 Italy 318,357 282,671 Colombia 299,287 219,405 Chile 282,231 224,956 Peru 247,427 200,952 Uruguay 243,672 263,163 Poland 221,433 232,004 Switzerland 211,371 1,725,665 Japan 190,729 269,672 Spain 186,354 216,405 Bolivia 154,473 Canada 145,378 Paraguay 136,393 France 117,429 136,664 South Korea 90,531 143,036 Venezuela 90,595 152,870 Other 872,111 1,184,628 40,969,490 36,160,327 (e) Net sales revenue by product Note 2.1.1(b) Revised PE/PP 23,693,211 19,922,007 Benzene, toluene and xylene 2,974,235 2,727,659 Ethylene, Propylene 2,875,381 2,502,111 Naphtha, condensate and crude oil 2,548,457 2,019,884 PVC/Caustic Soda/EDC 2,240,950 2,417,416 ETBE/Gasoline 2,015,749 1,751,961 Butadiene 1,194,839 1,643,172 Chemical distribution 879,801 889,190 Cumene 729,999 646,286 Solvents 527,083 515,130 Other 1,289,785 1,125,511 40,969,490 36,160,327 Braskem S.A. Management’s notes to the financial statements on December 31, 2013 Amounts in thousands of Brazilian real, except where stated otherwise (f) Property plant and equipment and intangible assets by country Headquarter country - Brazil 21,238,537 21,617,382 Mexico 5,684,813 1,255,171 USA 1,160,186 1,027,372 Germany 241,069 217,538 Other 1,573 288 28,326,178 24,117,751 37 Insurance coverage Braskem, according to the policy approved by the Board of Directors, maintains a broad risk and insurance Management program. Specifically in the risk Management area, the risk and procedure assessment practices are applied in all companies, in Brazil and abroad, including the acquisition for the period, following the principles adopted by Braskem. In April 2013, the entire All Risks program of Braskem was renewed. In addition, in 2012, Braskem Idesa contracted insurance to cover the risks related to the construction of the Ethylene XXI Project. The All-Risk insurance policies of Braskem, which include all assets in Brazil and abroad, have maximum indemnity limits established based on the amounts of maximum possible loss that are deemed sufficient to cover possible claims in view of the nature of the Company’s activities and based on the guidance of its insurance consultants. The information on the All-Risk policies in effect is presented below: Effectiveness Maximum indemnity limit Amount insured Maturity (in days) US$ million US$ million Braskem (industrial units in Brazil) April 8, 2014 372 2,000 24,441 Braskem America and Braskem Alemanha April 8, 2014 372 250 2,583 Braskem Idesa September 30, 2015 912 4,148 4,148 Quantiq May 30, 2014 424 70 70 Total 31,242 Additionally, the Company contracted civil liability, transportation, sundry risk and vehicle insurance. The risk assumptions adopted are not part of the audit scope and, therefore, were not subject to review by our independent accountants. 38 Non-cash operations (Statements of cash flow) (a) Capital increase in DAT (Note15(b)) realized through transfer of assets. (b) (i) Capital increase of Braskem Distribuidora (Note 1(b)(viii)). (ii) Divestment of equity interests in Braskem Distribuidora and Cetrel (Note 5), with the stipulated receipt for 2013. 39 Subsequent events On January 16, 2014, Braskem issued Notes amounting to US$500 million in bonds, with coupon of 6.45%p.a. and maturing in February 2024. This was the first issue of Bonds by Braskem registered with the U.S. Securities and Exchange Commission (SEC). In February 2014, Braskem used the resources captured to partially settle the Bonds of 2017, 2018 and 2020 (Note 18 (c)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 14, 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
